Exhibit 10.100


EXECUTION VERSION


--------------------------------------------------------------------------------



SunEdison, Inc.
(Company)
Wilmington Trust, National Association
(Trustee)


2.75% Convertible Senior Notes due 2021
INDENTURE
Dated as of December 20, 2013




--------------------------------------------------------------------------------








NY\6120801.4

--------------------------------------------------------------------------------




ARTICLE 1. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION1
Section 1.01Definitions    1
Section 1.02References to Interest    13
Section 1.03Acts of Holders    14
ARTICLE 2. THE NOTES15
Section 2.01Title and Terms; Payments    15
Section 2.02Ranking    16
Section 2.03Denominations    16
Section 2.04Execution, Authentication, Delivery and Dating    17
Section 2.05Temporary Notes    17
Section 2.06Registration; Registration of Transfer and Exchange    17
Section 2.07Transfer Restrictions    19
Section 2.08Expiration of Restrictions    21
Section 2.09Mutilated, Destroyed, Lost and Stolen Notes    22
Section 2.10Persons Deemed Owners    23
Section 2.11Transfer and Exchange    23
Section 2.12Purchase of Notes; Cancellation    26
Section 2.13CUSIP Numbers    27
Section 2.14Payment and Computation of Interest    27
ARTICLE 3. REPURCHASE AT THE OPTION OF THE HOLDERS28

i
NY\6120801.4

--------------------------------------------------------------------------------



Section 3.01Purchase at Option of Holders upon a Fundamental Change    28
Section 3.02Fundamental Change Company Notice    28
Section 3.03Repurchase Procedures    30
Section 3.04Effect of Fundamental Change Purchase Notice    30
Section 3.05Withdrawal of Fundamental Change Purchase Notice    31
Section 3.06Deposit of Fundamental Change Purchase Price    31
Section 3.07Notes Purchased in Whole or in Part    31
Section 3.08Covenant To Comply with Applicable Laws upon Purchase of Notes    32
Section 3.09Repayment to the Company    32
ARTICLE 4. CONVERSION32
Section 4.01Right To Convert    32
Section 4.02Conversion Procedures    35
Section 4.03Settlement Upon Conversion    37
Section 4.04Adjustment of Conversion Rate    42
Section 4.05Discretionary and Voluntary Adjustments    52
Section 4.06Adjustment to Conversion Rate Upon Conversion in Connection with a
Make-Whole Fundamental Change    53
Section 4.07Effect of Recapitalization, Reclassification, Consolidation, Merger
or Sale    55
Section 4.08Certain Covenants    57
Section 4.09Responsibility of Trustee    57
Section 4.10Notice of Adjustment to the Trustee    57
Section 4.11Notice to Holders    58

ii
NY\6120801.4

--------------------------------------------------------------------------------



ARTICLE 5. COVENANTS59
Section 5.01Payment of Principal and Interest and the Fundamental Change
Purchase Price.    59
Section 5.02Maintenance of Office or Agency    59
Section 5.03Provisions as to Paying Agent    60
Section 5.04Reports    61
Section 5.05Statements as to Defaults    62
Section 5.06Additional Interest Notice    62
Section 5.07Compliance Certificate and Opinions of Counsel    62
Section 5.08Additional Interest    63
Section 5.09Corporate Existence    64
Section 5.10Restriction on Resales    64
Section 5.11Further Instruments and Acts    64
Section 5.12Par Value Limitation    64
Section 5.13Company to Furnish Trustee Names and Addresses of Holders    64
ARTICLE 6. REMEDIES65
Section 6.01Events of Default    65
Section 6.02Acceleration; Rescission and Annulment    66
Section 6.03Additional Interest    67
Section 6.04Waiver of Past Defaults    68
Section 6.05Control by Majority    69

iii
NY\6120801.4

--------------------------------------------------------------------------------



Section 6.06Limitation on Suits    69
Section 6.07Rights of Holders to Receive Payment and to Convert    69
Section 6.08Collection of Indebtedness; Suit for Enforcement by Trustee    69
Section 6.09Trustee May Enforce Claims Without Possession of Notes    70
Section 6.10Trustee May File Proofs of Claim    70
Section 6.11Restoration of Rights and Remedies    70
Section 6.12Rights and Remedies Cumulative    70
Section 6.13Delay or Omission Not a Waiver    71
Section 6.14Priorities    71
Section 6.15Undertaking for Costs    71
Section 6.16Waiver of Stay, Extension and Usury Laws    72
Section 6.17Notices from the Trustee    72
ARTICLE 7. SATISFACTION AND DISCHARGE72
Section 7.01Discharge of Liability on Notes    72
Section 7.02Deposited Monies to Be Held in Trust by Trustee    73
Section 7.03Paying Agent to Repay Monies Held    73
Section 7.04Return of Unclaimed Monies    73
Section 7.05Reinstatement    73
ARTICLE 8. SUPPLEMENTAL INDENTURES73
Section 8.01Supplemental Indentures Without Consent of Holders    73

iv
NY\6120801.4

--------------------------------------------------------------------------------



Section 8.02Supplemental Indentures With Consent of Holders    74
Section 8.03Notice of Amendment or Supplement    75
Section 8.04Trustee to Sign Amendments, Etc    75
ARTICLE 9. SUCCESSOR COMPANY75
Section 9.01Company May Consolidate, Etc. on Certain Terms    75
Section 9.02Successor Corporation to Be Substituted    76
Section 9.03Officer’s Certificate and Opinion of Counsel to Be Given to
Trustee    77
ARTICLE 10. NO REDEMPTION77
Section 10.01No Redemption    77
ARTICLE 11. THE TRUSTEE77
Section 11.01Duties and Responsibilities of Trustee    77
Section 11.02[RESERVED]    79
Section 11.03Rights of the Trustee.    79
Section 11.04Trustee’s Disclaimer.    80
Section 11.05Trustee or Agents May Own Notes    81
Section 11.06Monies to be Held in Trust    81
Section 11.07Compensation and Expenses of Trustee    81
Section 11.08Officer’s Certificate as Evidence    82
Section 11.09Conflicting Interests of Trustee    82
Section 11.10Eligibility of Trustee    82

v
NY\6120801.4

--------------------------------------------------------------------------------



Section 11.11Resignation or Removal of Trustee    82
Section 11.12Acceptance by Successor Trustee    83
Section 11.13Succession by Merger, Etc.    84
Section 11.14Preferential Collection of Claims    84
Section 11.15Trustee’s Application for Instructions from the Company    85
ARTICLE 12. MISCELLANEOUS85
Section 12.01Effect on Successors and Assigns    85
Section 12.02Governing Law    85
Section 12.03No Note Interest Created    85
Section 12.04Trust Indenture Act    85
Section 12.05Benefits of Indenture    85
Section 12.06Calculations    85
Section 12.07Execution in Counterparts    86
Section 12.08Notices    86
Section 12.09No Recourse Against Others    87
Section 12.10Tax Withholding    87
Section 12.11Waiver of Jury Trial    87
Section 12.12U.S.A. Patriot Act    88
Section 12.13Force Majeure    88
Section 12.14Submission to Jurisdiction.    88





vi
NY\6120801.4

--------------------------------------------------------------------------------






INDENTURE, dated as of December 20, 2013, between SunEdison, Inc., a Delaware
corporation, as issuer (the “Company”), and Wilmington Trust, National
Association, as trustee, conversion agent, registrar, bid solicitation agent and
paying agent (in such capacities, the “Trustee”, “Conversion Agent”,
“Registrar”, “Bid Solicitation Agent” and “Paying Agent”, respectively).
RECITALS OF THE COMPANY
WHEREAS, the Company has duly authorized the creation of an issue of the
Company’s 2.75% Convertible Senior Notes due 2021 (the “Notes”), having the
terms, tenor, amount and other provisions hereinafter set forth, and, to provide
therefor, has duly authorized the execution and delivery of this Indenture; and
WHEREAS, all things necessary to make the Notes, when duly executed by the
Company and authenticated and delivered hereunder and duly issued by the
Company, the legal, valid and binding obligations of the Company, in accordance
with the terms of the Notes and this Indenture, have been done and performed,
and the execution of this Indenture and the issue hereunder of the Notes have in
all respects been duly authorized;
NOW, THEREFORE, THIS INDENTURE WITNESSETH, for and in consideration of the
premises and the purchases of the Notes by the Holders thereof, it is mutually
agreed, for the benefit of each other and the equal and proportionate benefit of
all Holders (as hereinafter defined), as follows:
ARTICLE 1.
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
Section 1.01    Definitions and References. The terms defined in this
Section 1.01 (except as herein otherwise expressly provided or unless the
context otherwise requires) for all purposes of this Indenture and of any
indenture supplemental hereto shall have the respective meanings specified in
this Section 1.01. The words “herein”, “hereof”, “hereunder” and words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other Subdivision. The word “or” is not exclusive and the
word “including” means including without limitation. The terms defined in this
Article include the plural as well as the singular. References to any Article,
Section, Schedule or Exhibit are to this Indenture except as herein otherwise
expressly provided.
“Act” has the meaning specified in Section 1.03.
2    “Additional Interest” means all amounts, if any, payable by the Company
pursuant to Section 5.08 or Section 6.03, as applicable.
3    “Additional Notes” means any Notes (other than the Initial Notes) issued
under this Indenture in accordance with Section 2.01, with the same terms as the
Initial Notes except to the extent permitted otherwise under Section 2.01.
4    “Additional Shares” has the meaning specified in Section 4.06(a).
5    “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
6    “Agent Members” has the meaning specified in Section 2.06(b).
7    “Agent” means any Paying Agent, Registrar, Conversion Agent or any other
agent appointed pursuant to this Indenture.
8    “Applicable Procedures” means, with respect to any matter at any time, the
policies and procedures of a Depositary, if any, that are applicable to such
matter at such time.
9    “Authenticating Agent” means any Person authorized by the Trustee to act on
behalf of the Trustee to authenticate Notes.
10    “Bid Solicitation Agent” means, initially, the Trustee, or any agent the
Company may appoint in the future (which may be the Company) to solicit market
bid quotations for the Notes as may be required pursuant to Section 4.01(b)(ii).
11    “Board of Directors” means either the board of directors of the Company or
any duly authorized committee of that board.
12    “Board Resolution” when used with reference to the Company means a copy of
a resolution certified by the Secretary or an Assistant Secretary of the Company
to have been duly adopted by the Board of Directors and to be in full force and
effect on the date of such certification, and delivered to the Trustee.
13    “Business Day” means any day other than a Saturday, a Sunday or a day on
which state or federally chartered banking institutions in New York, New York
are not required to be open.
14    “Capital Stock” means, for any Person, any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) the equity of such Person, but excluding any
debt securities convertible into such equity.
15    “Change in Control” means an event that will be deemed to have occurred at
the time, after the first date of original issuance for the Initial Notes, any
of the following occurs:
(1)    any “person” or “group” (within the meaning of Section 13(d) of the
Exchange Act), other than the Company or its Subsidiaries, or the Company’s or
its Subsidiaries’ employee benefit plans, files a Schedule TO or any schedule,
form or report under the Exchange Act disclosing that such person or group has
become the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under
the Exchange Act, of the Company’s Common Equity representing 50% or more of the
total voting power of the Company’s Common Equity, or has the power, directly or
indirectly, to elect a majority of the members of our board of directors;
(2)    the Company consolidates with, enters into a binding share exchange,
merger or similar transaction with or into another person other than one or more
of its subsidiaries or Company sells, assigns, conveys, transfers, leases or
otherwise disposes of all or substantially all of the consolidated assets of the
Company, or any Person consolidates with, or merges with or into, the Company;
provided, that any merger, binding share exchange, consolidation or similar
transaction pursuant to which the Persons that “beneficially owned,” (as defined
in Rule 13d-3 under the Exchange Act) directly or indirectly, the Company’s
Common Equity immediately prior to such transaction “beneficially own,” (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, the Common
Equity representing at least a majority of the total voting power of all
outstanding classes of the Common Equity of the surviving or transferee Person
and such holders’ proportional voting power immediately after such transaction
vis-à-vis each other with respect to the securities they receive in such
transaction will be in substantially the same proportions as their respective
voting power vis-à-vis each other immediately prior to such transaction will not
constitute a “Change in Control”; or
(3)    the holders of the Company’s Capital Stock approve any plan or proposal
for the liquidation or dissolution of the Company (whether or not otherwise in
compliance with this Indenture).
provided that, notwithstanding the foregoing, a “Change in Control” will not be
deemed to have occurred if at least 90% of the consideration paid for the Common
Stock in a transaction or transactions described under clauses (1) or (2) of
this definition of “Change in Control” above (excluding cash payments for any
fractional shares and cash payments made pursuant to dissenters’ appraisal
rights) consists of shares of common stock traded on a Permitted Exchange, or
will be so traded immediately following such transaction (“Publicly Traded
Securities”), and as a result therefrom, such consideration becomes the
Reference Property for the Notes; provided, further, that, notwithstanding
anything to the contrary in the foregoing, (A) the transactions described under
“Summary—Recent Developments—Initial Public Offering of Semiconductor Materials
Business” in the Preliminary Offering Memorandum (including any subsequent
dispositions of Company’s SSI interests), (B) to the extent Company continues to
own at least 51% of the Common Equity of SunEdison YieldCo, the transactions
described under “Summary—Recent Developments—Initial Public Offering of
SunEdison YieldCo Offering” in the Preliminary Offering Memorandum (including
any subsequent dispositions of Company’s SunEdison YieldCo interests) and (C)
transactions similar to the transactions described in clause (B) immediately
above (to the extent Company continues to own at least 51% of the Common Equity
of the entity involved in such transaction) will not constitute a “Change in
Control”.
If any transaction in which the Common Stock is replaced by the Reference
Property comprised of securities of another entity occurs, following completion
of any related Make-Whole Fundamental Change Period and any related Fundamental
Change Purchase Date, references to the Company in this definition of “Change in
Control” will apply to such other entity instead.
“Clause A Distribution” has the meaning specified in Section 4.04(c).
16    “Clause B Distribution” has the meaning specified in Section 4.04(c).
17    “Clause C Distribution” has the meaning specified in Section 4.04(c).
18    “Close of Business” means 5:00 p.m., New York City time.
19    “Closing Sale Price” of the Common Stock for any day means the closing
sale price per share (or, if no closing sale price is reported, the average of
the last bid and last ask prices or, if more than one in either case, the
average of the average last bid and the average last ask prices) at 4:00 p.m.
New York City time on that day as reported in composite transactions for the
Exchange, or if the Common Stock is not listed on the Exchange, the principal
U.S. national or regional securities exchange on which the Common Stock is
listed for trading or, if the Common Stock is not listed on a U.S. national or
regional securities exchange, as reported by OTC Markets Group Inc. at 4:00 p.m.
New York City time on such date (or, in either case, the then-standard closing
time for regular trading on the relevant exchange or trading system). If the
closing sale price of the Common Stock is not so reported, the “Closing Sale
Price” will be the average of the mid-point of the last bid and last ask prices
for the Common Stock on the relevant date from each of at least three nationally
recognized independent investment banking firms selected by the Company for this
purpose.
20    “Commission” means the U.S. Securities and Exchange Commission, as from
time to time constituted, created under the Exchange Act, or, if at any time
after the execution of this indenture such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties at such time.
21    “Common Equity” of any Person means the Capital Stock of such Person that
is generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.
22    “Common Stock” means the shares of common stock, par value $0.01 per
share, of the Company authorized at the date of this instrument as originally
executed or shares of any class or classes of common stock resulting from any
reclassification or reclassifications thereof; provided, however, that if at any
time there shall be more than one such resulting class, the shares so issuable
on conversion of Notes shall include shares of all such classes, and the shares
of each such class then so issuable shall be substantially in the proportion
which the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.
23    “common stock” includes any stock of any class of Capital Stock which has
no preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the issuer
thereof and which is not subject to redemption by the issuer thereof.
24    “Company” has the meaning specified in the first paragraph of this
Indenture, and subject to the provisions of Article 9, shall include its
successors and assigns.
25    “Company Order” means a written request or order signed in the name of the
Company by one of its Officers, and delivered to the Trustee.
26    “Conversion Agent” has the meaning specified in Section 5.02.
27    “Conversion Date” has the meaning specified in Section 4.02(b).
28    “Conversion Notice” has the meaning specified in Section 4.02(b).
29    “Conversion Period” means, with respect to any Note surrendered for
conversion, (i) if the relevant Conversion Date occurs prior to the 30th
Scheduled Trading Day immediately preceding the Maturity Date, the 25
consecutive VWAP Trading Day period beginning on, and including, the third VWAP
Trading Day immediately following such Conversion Date; and (ii) if the relevant
Conversion Date occurs on or after the 30th Scheduled Trading Day immediately
preceding the Maturity Date, the 25 consecutive VWAP Trading Day period
beginning on, and including, the 27th Scheduled Trading Day immediately
preceding the Maturity Date.
30    “Conversion Price” means, in respect of each Note, as of any date, $1,000
divided by the Conversion Rate in effect on such date.
31    “Conversion Rate” means initially 68.3796 shares of Common Stock per
$1,000 principal amount of Notes, subject to adjustment as set forth herein.
32    “Corporate Trust Office” means, with respect to the office of the Trustee,
the designated corporate trust office of the Trustee, at which at any particular
time its corporate trust business shall be principally administered, which
office at the date hereof is located at 1100 North Market Street, Wilmington,
Delaware 19890, Attn: SunEdison, Inc. Administrator, or such other address in
the continental United States as the Trustee may designate from time to time by
notice to the Holders and the Company, or the corporate trust office of any
successor Trustee (or such other address as such successor Trustee may designate
from time to time by notice to the Holders and the Company).
33    “corporation” means a corporation, association, joint stock company,
limited liability company or business trust.
34    “Custodian” means the Trustee, as custodian for the Depositary with
respect to the Notes (so long as the Notes constitute Global Notes), or any
successor entity.
35    “Daily Conversion Value” means, for each VWAP Trading Day during any
Conversion Period, one-twenty-fifth (1/25th) of the product of (i) the
Conversion Rate in effect on such VWAP Trading Day and (ii) the Daily VWAP on
such VWAP Trading Day.
36    “Daily Measurement Value” means, for any conversion of Notes, the
applicable Specified Dollar Amount divided by 25.
37    “Daily Net Share Number” means, for each $1,000 principal amount of Notes
surrendered for conversion, for each of the 25 consecutive VWAP Trading Days
during the Conversion Period, a number of shares of Common Stock equal to (A)
the difference between the Daily Conversion Value for such VWAP Trading Day and
the Daily Measurement Value, divided by (B) the Daily VWAP for such VWAP Trading
Day
38    “Daily Settlement Amount” for each $1,000 principal amount of Notes
surrendered for conversion, for each of the 25 consecutive VWAP Trading Days
during the Conversion Period, will consist of: (i) if the Daily Conversion Value
for such VWAP Trading Day exceeds the Daily Measurement Value, (x) a cash
payment equal to the Daily Measurement Value; and (y) a number of shares of
Common Stock equal to the Daily Net Share Number for such VWAP Trading Day; or
(ii) if the Daily Conversion Value for such VWAP Trading Day is less than or
equal to the Daily Measurement Value, a cash payment equal to the Daily
Conversion Value.
39    “Daily VWAP” for the Common Stock (or any security that is part of the
Reference Property), in respect of any VWAP Trading Day, means the per share
volume-weighted average price of the Common Stock (or other security) as
displayed under the heading “Bloomberg VWAP” on Bloomberg Page SUNE.N Equity AQR
(or its equivalent successor if such page is not available, or the Bloomberg
Page for any security that is part of the Reference Property, if applicable) in
respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such VWAP Trading Day or, if
such volume-weighted average price is unavailable (or the Reference Property is
not a security), the market value of one share of the Common Stock (or other
Reference Property) on such VWAP Trading Day as determined in good faith by the
Board of Directors or a duly authorized committee thereof in a commercially
reasonable manner, using a volume-weighted average price method (unless the
Reference Property is not a security). The “Daily VWAP” will be determined
without regard to after-hours trading or any other trading outside the regular
trading session.
40    “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.
41    “Depositary” means, with respect to the Notes issuable or issued in the
form of a Global Note, the Person designated as Depositary by the Company until
a successor Depositary shall have become such pursuant to the applicable
provisions of this Indenture, and thereafter “Depositary” shall mean or include
each Person who is then a Depositary hereunder. The Company has appointed The
Depository Trust Company as the initial Depositary for the Notes.
42    “Dollar” or “$” means a dollar or other equivalent unit in such coin or
currency of the U.S. that is legal tender for the payment of public and private
debts at the time of payment.
43    “Effective Date” means, with respect to a Fundamental Change or a
Make-Whole Fundamental Change, as applicable, the date such Fundamental Change
or Make-Whole Fundamental Change occurs or becomes effective.
44    “Event of Default” has the meaning specified in Section 6.01.
45    “Ex-Dividend Date” means, except to the extent otherwise provided under
Section 4.04(c), the first date on which the shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question, from the Company
or, if applicable, from the seller of the Common Stock on such exchange or
market (in the form of due bills or otherwise) as determined by such exchange or
market.
46    “Exchange” means The New York Stock Exchange or its successor.
47    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.
48    “Form of Assignment and Transfer” means the “Form of Assignment and
Transfer” attached as Attachment 3 to the Form of Note attached hereto as
Exhibit A.
49    “Form of Fundamental Change Purchase Notice” means the “Form of
Fundamental Change Purchase Notice” attached as Attachment 2 to the Form of Note
attached hereto as Exhibit A.
50    “Form of Notice of Conversion” means the “Form of Notice of Conversion”
attached as Attachment 1 to the Form of Note attached hereto as Exhibit A.
51    “Free Trade Date” means the date that is one year after the Last Original
Issuance Date.
52    “Free Transferability Certificate” means a certificate substantially in
the form attached hereto as Exhibit B.
53    “Freely Tradable” means, with respect to any Notes, that such Notes are
eligible to be sold by a Person who is not an affiliate of the Company (within
the meaning of Rule 144) and has not been an affiliate of the Company (within
the meaning of Rule 144) during the immediately preceding 90 days without any
volume or manner of sale restrictions under the Securities Act.
54    “Fundamental Change” means the occurrence of a Change in Control or a
Termination of Trading.
55    “Fundamental Change Company Notice” has the meaning specified in
Section 3.02(a).
56    “Fundamental Change Expiration Time” has the meaning specified in
Section 3.03(a)(i).
57    “Fundamental Change Purchase Date” has the meaning specified in
Section 3.01.
58    “Fundamental Change Purchase Notice” has the meaning specified in
Section 3.03(a)(i).
59    “Fundamental Change Purchase Price” has the meaning specified in
Section 3.01.
60    “Global Note” means a Note evidencing all or part of a series of Notes,
issued to the Depositary for such series or its nominee, and registered in the
name of such Depositary or nominee.
61    “Holder” means the Person in whose name a Note is registered in the
Register.
62    “Indenture” means this Indenture as amended or supplemented from time to
time.
63    “Initial Notes” has the meaning specified in Section 2.01.
64    “Initial Purchasers” means the Persons listed in Schedule I to the
Purchase Agreement.
65    “Interest Payment Date” means, with respect to the payment of interest on
the Notes, each January 1 and July 1 of each year, beginning on, in the case of
the Initial Notes, July 1, 2014.
66    “Issue Date” means, with respect to any Notes, the date the Notes are
originally issued as set forth on the face of the Notes under this Indenture.
67    “Last Original Issuance Date” means the last date of original issuance of
the Initial Notes.
68    “Make-Whole Fundamental Change” means (i) any Change in Control
(determined after giving effect to any exceptions or exclusions from the
definition of “Change in Control” but without giving effect to the proviso in
clause (2) of the definition thereof).
69    “Make-Whole Fundamental Change Period” has the meaning specified in
Section 4.06(a).
70    “Market Disruption Event” means, if the Common Stock is listed for trading
on the Exchange or listed on another U.S. national or regional securities
exchange, the occurrence or existence during the one-half hour period ending on
the scheduled close of trading on any Scheduled Trading Day of any material
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the stock exchange or otherwise) in the Common
Stock or in any options, contracts or futures contracts relating to the Common
Stock.
71    “Maturity Date” means January 1, 2021.
72    “Merger Event” has the meaning specified in Section 4.07(a).
73    “Non-Affiliate Legend” has the meaning specified in the Form of Note
attached hereto as Exhibit A.
74    “Note” or “Notes” has the meaning specified in the first paragraph of the
Recitals of this Indenture.
75    “Offer Expiration Date” has the meaning specified in Section 4.04(e).
76    “Officer” or “officer” shall mean, the Chairman of the Board of Directors,
the Chief Executive Officer, the President, a Vice President (whether or not
designated by a number or word or words added before or after the title “Vice
President”) or any Director of the Company.
77    “Officer’s Certificate” means a certificate signed by an Officer of the
Company and delivered to the Trustee.
78    “Open of Business” means 9:00 a.m., New York City time.
79    “Opinion of Counsel” means a written opinion of counsel, who may be an
employee of, or counsel for, the Company or an Affiliate of the Company, who is
reasonably satisfactory to the Trustee.
80    “Outstanding” means, with respect to the Notes, any Notes authenticated by
the Trustee except (i) Notes cancelled by it, (ii) Notes delivered to it for
cancellation and (iii)(A) Notes replaced pursuant to Section 2.09 hereof, on and
after the time such Note is replaced (unless the Trustee and the Company receive
proof satisfactory to them that such Note is held by a protected purchaser),
(B) Notes converted pursuant to Article 4 hereof, on and after their Conversion
Date, (C) any and all Notes, the principal of which has become due and payable
as of the Maturity Date, on a Fundamental Change Purchase Date or otherwise and
in respect of which the Paying Agent is holding, in accordance with this
Indenture, money sufficient to pay all of the Notes then payable, and (D) any
and all Notes owned by the Company or any other obligor upon the Notes or any
Affiliate of the Company or of such other obligor. In determining whether the
Holders of the required principal amount of Notes have concurred in any request,
demand, authorization, direction, notice, consent or waiver, Notes owned by the
Company or any other obligor upon the Notes or any Affiliate of the Company will
be considered as though not Outstanding, except that in determining whether the
Trustee shall be protected in relying upon any request, demand, authorization,
direction, notice, consent or waiver, only such Notes which a Responsible
Officer of the Trustee actually knows to be so owned shall be disregarded.
81    “Paying Agent” means, initially, the Trustee or any Person authorized by
the Company in the future to pay the principal amount of, any premium on,
interest on, or the Fundamental Change Purchase Price of any Notes on behalf of
the Company.
82    “Permitted Exchange” has the meaning specified in the definition of
“Termination of Trading” under this Section 1.01.
83    “Person” means any individual, corporation, partnership, joint venture,
trust, unincorporated organization or government or any agency or political
subdivision thereof.
84    “Physical Notes” means permanent, non-global certificated Notes in
definitive, fully registered form issued in minimum denominations of $1,000
principal amount and integral multiples of $1,000 in excess thereof.
85    “Preliminary Offering Memorandum” means the Preliminary Offering
Memorandum dated December 11, 2013 related to the offering of the Initial Notes.
86    “Publicly Traded Securities” has the meaning specified in the definition
of “Fundamental Change” under this Section 1.01.
87    “Purchase Agreement” means that certain Purchase Agreement, dated December
12, 2013, among the Company and the Initial Purchaser.
88    “Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any cash, securities or other property or in which Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of holders
of Common Stock entitled to receive such cash, securities or other property
(whether such date is fixed by the Board of Directors or a duly authorized
committee thereof, statute, contract or otherwise).
89    “Reference Property” has the meaning specified in Section 4.07(a).
90    “Register” and “Registrar” have the respective meanings specified in
Section 2.06.
91    “Regular Record Date” means, with respect to any Interest Payment Date,
June 15 (whether or not a Business Day) or December 15 (whether or not a
Business Day), as the case may be, immediately preceding such Interest Payment
Date.
92    “Relevant Distribution” has the meaning specified in Section 4.04(c).
93    “Reporting Event of Default” has the meaning specified in Section 6.03.
94    “Resale Restriction Termination Date” has the meaning specified in Section
2.08(b)(ii).
95    “Responsible Officer,” when used with respect to the Trustee, means any
officer within the corporate trust department (or any other successor group of
the Trustee) customarily performing functions similar to those performed by any
of the above designated officers who at the time shall be such officers,
respectively, or to whom any corporate trust matter is referred because of his
or her knowledge of and familiarity with the particular subject and who in each
case shall have direct responsibility for the administration of this Indenture.
96    “Restricted Global Note” has the meaning specified in Section 2.08(b)(i).
97    “Restricted Note” has the meaning specified in Section 2.07(a)(i).
98    “Restricted Notes Legend” has the meaning specified in the Form of Note
attached hereto as Exhibit A.
99    “Restricted Stock” has the meaning specified in Section 2.07(b)(i).
100    “Restricted Stock Legend” means a legend substantially in the form set
forth in Exhibit C hereto.
101    “Rule 144” means Rule 144 under the Securities Act (including any
successor rule thereto), as the same may be amended from time to time.
102    “Scheduled Trading Day” means any day that is scheduled to be a Trading
Day on the principal U.S. national or regional securities exchange or market on
which the Common Stock is listed for trading. If the Common Stock is not so
listed, “Scheduled Trading Day” means a “Business Day.”
103    “Securities Act” means the U.S. Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.
104    “Settlement Amount” has the meaning specified in Section 4.03(a)(ii).
105    “Settlement Election” has the meaning specified in Section 4.03(a)(i).
106    “Settlement Election Notice” has the meaning specified in
Section 4.03(a)(i).
107    “Settlement Method” means, with respect to any conversion of Notes,
Physical Settlement, Cash Settlement or Combination Settlement, as elected (or
deemed to be elected) by the Company in accordance with Section 4.03(a)(i).
108    “Settlement Method Election Date” means, with respect to the conversion
of any Note, the date by which the Company is required to deliver the notice
specifying its election, if any, of the Settlement Method applicable to such
conversion (or, if earlier, the date on which the Company actually delivers such
notice).
109    “Significant Subsidiary” means, with respect to any Person at any given
time, a Subsidiary of such person that would constitute a “significant
subsidiary” as such term is defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as in effect on the Issue Date.
110    “Specified Dollar Amount” means, for any conversion of Notes, the maximum
cash amount per $1,000 principal amount of Notes to be received by the Holder
upon conversion as specified in the Company’s Specified Dollar Amount Election
Notice (which may be part of the Settlement Election Notice) or otherwise deemed
to be elected by the Company in respect of such conversion as provided herein.
111    “Specified Dollar Amount Election” has the meaning specified in
Section 4.03(a)(i).
112    “Specified Dollar Amount Election Notice” has the meaning specified in
Section 4.03(a)(i).
113    “Spin-Off” has the meaning specified in Section 4.04(c).
114    “Stock Price” has the meaning specified in Section 4.06(c).
115    “Stockholder Approval” has the meaning specified in Section 4.03(a)(iv).
116    “Subsidiary” of any Person means (a) any corporation, association or
other business entity of which more than 50% of the outstanding total voting
power ordinarily entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers, trustees or other voting members
of the governing body thereof is at the time owned or controlled, directly or
indirectly, by the Company or by one or more other Subsidiaries, or by the
Company and one or more other Subsidiaries or (b) any partnership the sole
general partner or the managing general partner of which is the Company or a
Subsidiary of the Company or the only general partners of which are the Company
or of one or more Subsidiaries of the Company (or any combination thereof).
117    “Successor Company” has the meaning specified in Section 9.01(a).
118    “SunEdison YieldCo” means the to-be-formed Subsidiary of the Company
described under “Summary—Recent Developments—Initial Public Offering of
SunEdison YieldCo Offering” in the Preliminary Offering Memorandum.
119    “Termination of Trading” means that the Common Stock (or other Reference
Property into which the Notes are then convertible) are not approved for listing
on any of the Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or any of their respective successors) (such exchanges or any of their
respective successors, a “Permitted Exchange”).
120    “Trading Day” means a day on which (i) the Exchange or, if the Common
Stock is not listed on the Exchange, the principal other U.S. national or
regional securities exchange on which the Common Stock is then listed is open
for trading or, if the Common Stock is not so listed, any Business Day and (ii)
a Closing Sale Price for the Common Stock is available on such securities
exchange or market. A “Trading Day” only includes those days that have a
scheduled closing time of 4:00 p.m. (New York City time) or the then-standard
closing time for regular trading on the relevant exchange or trading system.
121    “Trading Price” means, on any date of determination, the average of the
secondary market bid quotations per $1,000 principal amount of Notes obtained by
the Bid Solicitation Agent (or, if the Company is acting as the Bid Solicitation
Agent, the Company) for $1,000,000 principal amount of the Notes at
approximately 3:30 p.m., New York City time, on such determination date from
three independent nationally recognized securities dealers selected by the
Company; provided that, if three such bids cannot reasonably be obtained by the
Company or the Bid Solicitation Agent, as applicable, but two such bids are
obtained, then the average of the two bids shall be used, and if only one such
bid can reasonably be obtained by the Company or the Bid Solicitation Agent, as
applicable, that one bid shall be used. If on any date of determination, (i) the
Company or the Bid Solicitation Agent, as applicable, cannot reasonably obtain
at least one bid for $1,000,000 principal amount of the Notes from an
independent nationally recognized securities dealer, (ii) the Company fails to
request the Bid Solicitation Agent to obtain bids when required or (iii) the
Company requests that the Bid Solicitation Agent obtain bids and the Bid
Solicitation Agent fails to make such determination (or, if the Company is the
Bid Solicitation Agent, the Company fails to make such determination), then, in
each case, the Trading Price per $1,000 principal amount of Notes on such date
of determination or on each Trading Day of such failure (as the case may be)
will be deemed to be less than 98% of the product of (i) the Closing Sale Price
of the Common Stock on such date and (ii) the then-current Conversion Rate.
122    “Trigger Event” has the meaning specified in Section 4.04(c).
123    “Trustee” means the Person named as the “Trustee” in the first paragraph
of this Indenture until a successor Trustee shall have become such pursuant to
Section 11.12, and thereafter “Trustee” shall mean or include each Person who is
then a Trustee hereunder.
124    “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.
125    “Unit of Reference Property” has the meaning specified in
Section 4.07(a).
126    “U.S.” means the United States of America.
127    “Valuation Period” has the meaning specified in Section 4.04(c).
128    “Vice President,” when used with respect to the Company or the Trustee,
as applicable, means any vice president, whether or not designated by a number
or a word or words added before or after the title “vice president”.
129    “VWAP Market Disruption Event” means (i) a failure by the primary
exchange or quotation system on which the Common Stock trades or is quoted to
open for trading during its regular trading session or (ii) the occurrence or
existence for more than one half-hour period in the aggregate on any Scheduled
Trading Day for the Common Stock of any suspension or limitation imposed on
trading (by reason of movements in price exceeding limits permitted by the
Exchange or otherwise) in the Common Stock or in any options, contracts or
future contracts relating to the Common Stock, and such suspension or limitation
occurs or exists at any time before 1:00 p.m. (New York City time) on such day.
130    “VWAP Trading Day” means a day on which (i) there is no VWAP Market
Disruption Event and (ii) the Exchange or, if the Common Stock is not listed on
the Exchange, the principal other U.S. national or regional securities exchange
on which the Common Stock is then listed is open for trading or, if the Common
Stock is not so listed, any Business Day. For these purposes, a “VWAP Trading
Day” includes only those days that have a scheduled closing time of 4:00 p.m.
(New York City time) or the then-standard closing time for regular trading on
the relevant exchange or trading system.
Section 1.02    References to Interest. Any reference to interest on, or in
respect of, any Note in this Indenture shall be deemed to include Additional
Interest, if, in such context, Additional Interest, is, was or would be payable
pursuant hereto. Any express mention of the payment of Additional Interest in
any provision hereof shall not be construed as excluding Additional Interest in
those provisions hereof where such express mention is not made.
Section 1.03    Acts of Holders. (%3) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided or permitted by this
Indenture to be made, given or taken by Holders may be embodied in and evidenced
by one or more instruments of substantially similar tenor signed by such Holders
in person or by an agent duly appointed in writing; and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Trustee and, where it is hereby
expressly required, to the Company. Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Holders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent, or
of the holding by any Person of Notes, shall be sufficient for any purpose of
this Indenture and conclusive in favor of the Trustee and the Company, if made
in the manner provided in this Section 1.03.
(a)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Trustee deems sufficient.
(b)    The amount of Notes held by any Person executing any such instrument or
writings as the Holder thereof, the numbers of such Notes and the date of his
holding the same may be proved by the production of such Notes or by a
certificate executed, as depositary, by any trust company, bank, banker or
member of a national securities exchange (wherever situated), if such
certificate is in form satisfactory to the Trustee, showing that at the date
therein mentioned such Person had on deposit with such depositary, or exhibited
to it, the Notes therein described; or such facts may be proved by the
certificate or affidavit of the Person executing such instrument or writing as
the Holder thereof, if such certificate or affidavit is in form satisfactory to
the Trustee. The Trustee and the Company may assume that such ownership of any
Notes continues until (1) another certificate bearing a later date issued in
respect of the same Notes is produced or (2) such Notes are produced by some
other Person or (3) such Notes are no longer Outstanding.
(c)    The fact and date of execution of any such instrument or writing and the
amount and number of Notes held by the Person so executing such instrument or
writing may also be proved in any other manner that the Trustee deems
sufficient. The Trustee may in any instance require further proof with respect
to any of the matters referred to in this Section 1.03.
(d)    The principal amount (except as otherwise contemplated in clause (ii) of
the definition of “Outstanding”), serial numbers of Notes held by any Person and
the date of holding the same shall be proved by the Register.
(e)    Any request, demand, authorization, direction, notice, consent, election,
waiver or other Act of the Holder of any Note shall bind every future Holder of
the same Note and the Holder of every Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such Note.
(f)    The Company may but shall not be obligated to set a record date for
purposes of determining the identity of Holders of any Outstanding Notes
entitled to vote or consent to any action by vote or consent authorized or
permitted by Sections 2.11, 6.02, 6.04, 6.05, 6.06, 8.02 or 11.11. Such record
date shall be not less than 10 nor more than 60 days prior to the first
solicitation of such consent or the date of the most recent list of Holders of
such Notes furnished to the Trustee pursuant to Section 5.13 prior to such
solicitation.
(g)    If the Company solicits from Holders any request, demand, authorization,
direction, notice, consent, election, waiver or other Act, the Company may, at
its option, fix in advance a record date for the determination of Holders
entitled to give such request, demand, authorization, direction, notice,
consent, election, waiver or other Act, but the Company shall have no obligation
to do so. If such a record date is fixed, such request, demand, authorization,
direction, notice, consent, election, waiver or other Act may be given before or
after such record date, but only the Holders of record at the close of business
on the record date shall be deemed to be Holders for the purposes of determining
whether Holders of the requisite proportion of the Outstanding Notes have
authorized or agreed or consented to such request, demand, authorization,
direction, notice, consent, election, waiver or other Act, and for that purpose
the Outstanding Notes shall be computed as of the record date; provided that no
such authorization, agreement or consent by the Holders on such record date
shall be deemed effective unless it shall become effective pursuant to the
provisions of this Indenture not later than six months after the record date.
ARTICLE 2.    
THE NOTES
Section 2.01    Title and Terms; Payments. The aggregate principal amount of
Notes that may be authenticated and delivered under this Indenture is initially
limited to $600,000,000 (the “Initial Notes”), except for Notes authenticated
and delivered upon registration or transfer of, or in exchange for, or in lieu
of, other Notes pursuant to Sections 2.05, 2.06, 2.07, 2.08, 2.09, 2.11, or
3.07. The Company may, from time to time after the execution of this Indenture,
execute and deliver to the Trustee for authentication Additional Notes of an
unlimited aggregate principal amount, and the Trustee shall thereupon
authenticate and deliver said Additional Notes to or upon receipt of a Company
Order, without any further action by the Company hereunder; provided, however,
that (1) if any such Additional Notes are not fungible with the Initial Notes
for U.S. federal income tax purposes, any such Additional Notes will have a
separate CUSIP number for so long as they remain not fungible; (2) such
Additional Notes must be issued pursuant to the same terms (other than the date
of issuance for such Notes and, if applicable in accordance with Section 2.14,
the date from which interest will initially accrue and the date of the first
interest payment) as the Initial Notes; (3) the Trustee must receive an
Officer’s Certificate to the effect that such issuance of Additional Notes
complies with the provisions of this Indenture, including each provision of this
paragraph and all conditions precedent to the issuance and authentication of
such Additional Notes have been satisfied; and (4) the Trustee must receive an
Opinion of Counsel which shall state (a) that the form of such Additional Notes
has been established by a supplemental indenture or pursuant to the Board
Resolutions in accordance with this Section 2.01 and Section 2.04 and in
conformity with the provisions of this Indenture; (b) that the terms of such
Additional Notes have been established in accordance with this Section 2.01 and
in conformity with the other provisions of this Indenture and all conditions
precedent to the issuance and authentication of such Additional Notes have been
satisfied; and (c) that such Additional Notes have been duly authorized,
executed and delivered by the Company and, when authenticated and delivered by
the Trustee and issued by the Company in the manner and subject to any
conditions specified in such Opinion of Counsel, will constitute valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, subject to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting the enforcement of creditors'
rights and to general equity principles.
The Notes shall be known and designated as the “2.75% Convertible Senior Notes
due 2021” of the Company. The principal amount shall be payable on the Maturity
Date unless no longer Outstanding because earlier purchased or converted in
accordance with this Indenture.
The principal amount of Physical Notes shall be payable in U.S. dollars at the
Corporate Trust Office and at any other office or agency maintained by the
Company for such purpose. Interest on Physical Notes will be payable (i) to
Holders holding Physical Notes having an aggregate principal amount of
$1,000,000 or less of Notes, by check mailed to such Holders at the address set
forth in the Register and (ii) to Holders holding Physical Notes having an
aggregate principal amount of more than $1,000,000 of Notes, either by check
mailed to such Holders or, upon written application by a Holder to the Company
and Registrar at least three Business Days prior to the relevant Interest
Payment Date, by wire transfer in immediately available funds to such Holder’s
account within the U.S., which application shall remain in effect until the
Holder notifies the Registrar to the contrary in writing. The Company will pay
or cause the Trustee or Paying Agent to pay principal of, and interest on,
Global Notes in U.S. dollars and in immediately available funds to the
Depositary or its nominee, as the case may be, as the registered Holder of such
Global Note, on each Interest Payment Date, Fundamental Change Purchase Date,
the Maturity Date or other payment date, as the case may be.
Section 2.02    Ranking. The Notes constitute direct unsecured, senior
obligations of the Company.
Section 2.03    Denominations. The Notes shall be issuable only in registered
form without coupons and in minimum denominations of $1,000 and any integral
multiple of $1,000.
Section 2.04    Execution, Authentication, Delivery and Dating. The Notes shall
be executed on behalf of the Company by one of its Officers.
Notes bearing the manual or facsimile signatures of individuals who were at any
time Officers of the Company shall bind the Company, notwithstanding that such
individual has ceased to hold such office prior to the authentication and
delivery of such Notes or did not hold such office at the date of such Notes.
At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such Notes. The Company Order shall specify the amount of Notes to
be authenticated, and shall further specify the amount of such Notes to be
issued as one or more Global Notes or as one or more Physical Notes. The Trustee
in accordance with such Company Order shall authenticate and deliver such Notes
as provided in this Indenture and not otherwise.
Each Note shall be dated the date of its authentication.
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by an
authorized signatory of the Trustee by manual signature, and such certificate
upon any Note shall be conclusive evidence, and the only evidence, that such
Note has been duly authenticated and delivered hereunder.
Section 2.05    Temporary Notes. Pending the preparation of Physical Notes, the
Company may execute, and upon Company Order the Trustee shall authenticate and
deliver, temporary Notes that are printed, lithographed, typewritten,
mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the Physical Notes in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as the Officer executing such Notes may determine, as evidenced by
such Officer’s execution of such Notes; provided that any such temporary Notes
shall bear legends on the face of such Notes as set forth in the Form of Note
attached hereto as Exhibit A and/or Sections 2.07 and 2.11.
After the preparation of Physical Notes, the temporary Notes shall be
exchangeable for Physical Notes upon surrender of the temporary Notes at any
office or agency of the Company designated pursuant to Section 5.02, without
charge to the Holder. Upon surrender for cancellation of any one or more
temporary Notes, the Company shall execute, and the Trustee shall, upon Company
Order, authenticate and deliver, in exchange therefor a like principal amount of
Physical Notes of authorized denominations. Until so exchanged, the temporary
Notes shall in all respects be entitled to the same benefits under this
Indenture as Physical Notes.
Section 2.06    Registration; Registration of Transfer and Exchange.
(a)    The Company shall cause to be kept at the applicable Corporate Trust
Office of the Trustee in the continental United States a register (the register
maintained in such office and in any other office or agency designated pursuant
to Section 5.02 being herein sometimes collectively referred to as the
“Register”) in which, subject to such reasonable regulations as it may
prescribe, the Company shall provide for the registration and transfer of Notes.
The Trustee is hereby appointed registrar (the “Registrar”) for the purpose of
registering the transfer and exchange of the Notes as herein provided.
Upon surrender for registration of transfer of any Note at an office or agency
of the Company designated pursuant to Section 5.02 for such purpose, the Company
shall execute, and upon receipt of a Company Order the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denomination and of a like
aggregate principal amount and tenor, each such Note bearing such restrictive
legends as may be required by this Indenture (including the Form of Note
attached hereto as Exhibit A and Sections 2.07 and 2.11).
At the option of the Holder and subject to the other provisions of Sections 2.07
and 2.11, Notes may be exchanged for other Notes of any authorized denomination
and of a like aggregate principal amount and tenor, upon surrender of the Notes
to be exchanged at such office or agency. Whenever any Notes are so surrendered
for exchange, the Company shall execute, and the Trustee shall, upon receipt of
a Company Order, authenticate and deliver, the Notes which the Holder making the
exchange is entitled to receive.
All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Company evidencing the same debt, and entitled to
the same benefits under this Indenture as the Notes surrendered upon such
registration of transfer or exchange.
Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Company or the Trustee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Registrar duly executed, by the Holder thereof or his attorney
duly authorized in writing. As a condition to the registration of transfer of
any Restricted Notes, the Company or the Trustee may require evidence
satisfactory to them as to the compliance with the restrictions set forth in the
legend on such Notes.
No service charge shall be made for any registration of transfer or exchange of
Notes, but the Company and the Registrar may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any registration of transfer or exchange of Notes, other than exchanges
pursuant to Section 2.11 not involving any transfer.
Neither the Company nor the Registrar shall be required to exchange or register
a transfer of any Note in the circumstances set forth in Section 2.11(a)(iv).
(b)    Neither any members of, or participants in, the Depositary (collectively,
the “Agent Members”) nor any other Persons on whose behalf any Agent Member may
act shall have any rights under this Indenture with respect to any Global Note
registered in the name of the Depositary or any nominee thereof, or under any
such Global Note, and the Depositary or such nominee, as the case may be, may be
treated by the Company, the Trustee, the Agents and any of their respective
agents as the absolute owner and Holder of such Global Note for all purposes
whatsoever. Neither the Trustee nor any Agent shall have any liability,
responsibility or obligation to any Agent Members or any other Person on whose
behalf Agent Members may act with respect to (i) any ownership interests in the
Global Note, (ii) the accuracy of the records of the Depositary or its nominee,
(iii) any notice required hereunder, (iv) any payments under or with respect to
the Global Note or (v) actions taken or not taken by any Agent Members.
(c)    Notwithstanding the foregoing, nothing herein shall prevent the Company,
the Trustee, any Agent or any of their respective agents from giving effect to
any written certification, proxy or other authorization furnished by the
Depositary or such nominee, as the case may be, or impair, as between the
Depositary, its Agent Members and any other Person on whose behalf an Agent
Member may act, the operation of customary practices of such Persons governing
the exercise of the rights of a Holder of any Note. The registered Holder of a
Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and persons that may hold interests through Agent Members, to take
any action that a Holder is entitled to take under this Indenture or the Notes.
Section 2.07    Transfer Restrictions.
(a)    Restricted Notes.
(i)    Every Note (and any security issued in exchange therefor or substitution
thereof) that bears, or that is required under this Section 2.07 to bear, the
Restricted Notes Legend will be deemed to be a “Restricted Note.” Each
Restricted Note will be subject to the restrictions on transfer set forth in
this Indenture (including in the Restricted Notes Legend) and will bear the
restricted CUSIP number for the Notes unless the Company notifies the Trustee in
writing that such restrictions on transfer are eliminated or otherwise waived by
written consent of the Company (including, without limitation, by the Company’s
delivery of the Free Transferability Certificate as provided herein), and each
Holder of a Restricted Note, by such Holder’s acceptance of such Restricted
Note, will be deemed to be bound by the restrictions on transfer applicable to
such Restricted Note.
(ii)    Until the Resale Restriction Termination Date, any Note will bear the
Restricted Notes Legend unless:
(A)    (%3)    such Note, since last held by the Company or an affiliate of the
Company (within the meaning of Rule 144), if ever, was transferred (I) to a
Person other than (x) the Company, (y) an affiliate of the Company (within the
meaning of Rule 144) or (z) a Person that was an affiliate of the Company
(within the meaning of Rule 144) within the 90 days immediately preceding such
transfer and (II) pursuant to a registration statement that was effective under
the Securities Act at the time of such transfer; or
(1)    such Note was transferred (I) to a Person other than (x) the Company or
(y) an affiliate of the Company (within the meaning of Rule 144) or a Person
that was an affiliate of the Company (within the meaning of Rule 144) within the
90 days immediately preceding such transfer and (II) pursuant to the exemption
from registration provided by Rule 144 or any similar provision then in force
under the Securities Act; and
(B)    the Company delivers written notice to the Trustee and the Registrar
(including, without limitation, by the Company’s delivery of the Free
Transferability Certificate as provided herein) stating that the Restricted
Notes Legend may be removed from such Note and all Applicable Procedures have
been complied with.
(iii)    In addition, until the Resale Restriction Termination Date, no transfer
of any Restricted Note will be registered by the Registrar unless the
transferring Holder delivers to the Trustee a completed notice substantially in
the form of the Form of Assignment and Transfer, which contains a certification
that the transferee is SunEdison, Inc. or a subsidiary thereof or that the
transferee is not an affiliate of the Company (within the meaning of Rule 144)
and has not been an affiliate of the Company (within the meaning of Rule 144)
within the 90 days immediately preceding the date of such proposed transfer.
(iv)    On and after the Resale Restriction Termination Date, any Note will bear
the Restricted Note Legend if at any time the Company determines that, to comply
with law, such Note must bear the Restricted Notes Legend and the Company
notifies the Trustee in writing.
(b)    Restricted Stock.
(i)    Every share of Common Stock that bears, or that is required under this
Section 2.07 to bear, the Restricted Stock Legend will be deemed to be
“Restricted Stock”. Each share of Restricted Stock will be subject to the
restrictions on transfer set forth in this Indenture (including in the
Restricted Stock Legend) and will bear a restricted CUSIP number unless such
restrictions on transfer are eliminated or otherwise waived by written consent
(including, without limitation, by the Company’s delivery of the Free
Transferability Certificate in connection with the Notes as provided herein) of
the Company, and each Holder of Restricted Stock, by such Holder's acceptance of
Restricted Stock, will be deemed to be bound by the restrictions on transfer
applicable to such Restricted Stock.
(ii)    Until the Resale Restriction Termination Date, any shares of Common
Stock issued upon the conversion of a Note, and any shares of Common Stock
issued upon conversion of a Restricted Note, will be issued in book-entry form
by or on behalf of the Company and will bear the Restricted Stock Legend unless
the Company delivers written notice to the transfer agent for the Common Stock
stating that such shares of Common Stock need not bear the Restricted Stock
Legend.
(iii)    On and after the Resale Restriction Termination Date, shares of Common
Stock will be issued in book-entry form and will bear the Restricted Stock
Legend at any time the Company reasonably determines that, to comply with law,
such shares of Common Stock must bear the Restricted Stock Legend.
(c)    As used in this Section 2.07, the term “transfer” means any sale, pledge,
transfer, loan, hypothecation or other disposition whatsoever of any Restricted
Note, any interest therein or any Restricted Stock.
(d)    All Notes, whether Global Notes or Physical Notes, are required to bear
the Non-Affiliate Legend at all times, whether before or after the Resale
Restriction Termination Date.
Section 2.08    Expiration of Restrictions.
(a)    Physical Notes. Any Physical Note (or any security issued in exchange or
substitution therefor) that does not constitute a Restricted Note may be
exchanged for a new Note or Notes of like tenor and aggregate principal amount
that do not bear the Restricted Notes Legend required by Section 2.07. To
exercise such right of exchange, the Holder of such Note must surrender such
Note in accordance with the provisions of Section 2.11 and deliver any
additional documentation required by this Indenture in connection with such
exchange.
(b)    Global Notes; Resale Restriction Termination Date.
(i)    If, on the Free Trade Date, or the next succeeding Business Day if the
Free Trade Date is not a Business Day, any Notes are represented by a Global
Note that is a Restricted Note (any such Global Note, a “Restricted Global
Note”), as promptly as practicable, the Company will automatically exchange
every beneficial interest in each Restricted Global Note for beneficial
interests in Global Notes that do not bear the Restricted Notes Legend are not
subject to the restrictions set forth in the Restricted Notes Legend and in
Section 2.07.
(ii)    To effect such automatic exchange, the Company will (A) deliver to the
Depositary an instruction letter for the Depositary’s mandatory exchange process
at least 15 days immediately prior to the Free Trade Date (with a copy to the
Trustee) and (B) deliver to each of the Trustee and the Registrar a duly
completed Free Transferability Certificate promptly after the Free Trade Date.
The date of the Free Transferability Certificate will be known as the “Resale
Restriction Termination Date”. The Trustee shall assume that the Free Trade Date
has not occurred unless and until it receives a Free Transferability
Certificate.
(iii)    Immediately upon receipt of the Free Transferability Certificate by
each of the Trustee and the Registrar:
(A)     the Restricted Notes Legend will be deemed removed from each of the
Global Notes specified in such Free Transferability Certificate and the
restricted CUSIP number will be deemed removed from each of such Global Notes
and deemed replaced with the unrestricted CUSIP number;
(B)     the Restricted Stock Legend will be deemed removed from any shares of
Common Stock previously issued upon conversion of the Notes; and
(C)    thereafter, shares of Common Stock issued upon conversion of the Notes
will be assigned an unrestricted CUSIP number and will not bear the Restricted
Stock Legend (except as provided in Section 2.07(b)(iii)) or any similar legend.
(iv)    Promptly after the Resale Restriction Termination Date, the Company will
provide Bloomberg LLP with a copy of the Free Transferability Certificate and
will use reasonable efforts to cause Bloomberg LLP to adjust its screen page for
the Notes to indicate that the Notes are no longer Restricted Notes and are then
identified by an unrestricted CUSIP number.
(v)    Prior to the Company’s delivery of the Free Transferability Certificate
and afterwards, the Company and the Trustee will comply with the Applicable
Procedures and the Company shall otherwise use reasonable efforts to cause each
Global Note that is not required to bear the Restricted Notes Legend to be
identified by an unrestricted CUSIP number in the facilities of the Depositary
by the date the Free Transferability Certificate is delivered to the Trustee and
the Registrar or as promptly as possible thereafter.
(vi)    Notwithstanding anything to the contrary in Sections 2.08(b)(i), (ii) or
(iii), the Company will not be required to deliver the Free Transferability
Certificate if it reasonably believes that removal of the Restricted Notes
Legend or the changes to the CUSIP numbers for the Notes could result in or
facilitate transfers of the Notes in violation of applicable law.
Section 2.09    Mutilated, Destroyed, Lost and Stolen Notes. If any mutilated
Note is surrendered to the Trustee, the Company shall execute, and the Trustee
shall, upon Company Order, authenticate and deliver, in exchange therefor a new
Note of like tenor and principal amount and bearing a number not
contemporaneously outstanding. If there shall be delivered to the Company and
the Trustee (i) evidence to their satisfaction of the destruction, loss or theft
of any Note and (ii) such security or indemnity as may be required by them to
save each of them and any agent of either of them harmless, then, in the absence
of written notice to the Company or the Trustee that such Note has been acquired
by a protected purchaser, the Company shall execute, and the Trustee shall
authenticate and deliver, in lieu of any such destroyed, lost or stolen Note, a
new Note of like tenor and principal amount and bearing a number not
contemporaneously outstanding.
In case any such mutilated, destroyed, lost or stolen Note has become due and
payable, the Company in its discretion may, instead of issuing a new Note, pay
such Note.
Upon the issuance of any new Note under this Section 2.09, the Company may
require payment by the Holder of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
Every new Note issued pursuant to this Section 2.09 in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Company, whether or not the destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Notes duly issued hereunder.
The provisions of this Section 2.09 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
Section 2.10    Persons Deemed Owners. Subject to the rights of Holders as of
the Regular Record Date to receive payments of interest on the related Interest
Payment Date, prior to due presentment of a Note for registration of transfer,
the Company, the Trustee, each Agent, and any of their respective agents may
treat the Person in whose name such Note is registered in the Register as the
owner of such Note for the purpose of receiving payment of the principal of such
Note and for all other purposes whatsoever, whether or not such Note be overdue,
and neither the Company, the Trustee, the Agents nor any of their respective
agents shall be affected by notice to the contrary.
Section 2.11    Transfer and Exchange.
(a)    Provisions Applicable to All Transfers and Exchanges.
(i)    Subject to the restrictions set forth in this Section 2.11, Physical
Notes and beneficial interests in Global Notes may be transferred or exchanged
from time to time as desired, and each such transfer or exchange will be noted
by the Registrar in the Register.
(ii)    All Notes issued upon any registration of transfer or exchange in
accordance with this Indenture will be the valid obligations of the Company,
evidencing the same debt, and entitled to the same benefits under this Indenture
as the Notes surrendered upon such registration of transfer or exchange.
(iii)    No service charge will be imposed on any Holder of a Physical Note or
any owner of a beneficial interest in a Global Note for any exchange or
registration of transfer, but each of the Company, the Trustee or the Registrar
may require such Holder or owner of a beneficial interest to pay a sum
sufficient to cover any transfer tax, assessment or other governmental charge
imposed in connection with such registration of transfer or exchange.
(iv)    Unless the Company specifies otherwise, none of the Company, the
Trustee, the Registrar or any co-Registrar will be required to exchange or
register a transfer of any Note (i) that has been surrendered for conversion or
(ii) as to which a Fundamental Change Purchase Notice has been delivered and not
withdrawn, except to the extent any portion of such Note is not subject to the
foregoing.
(v)    Neither the Trustee nor any Agent will have any obligation or duty to
monitor, determine or inquire as to compliance with any restrictions on transfer
imposed under this Indenture or under applicable law with respect to any
transfer of any interest in any Note (including any transfers between or among
Depositary participants or beneficial owners of interests in any Global Note)
other than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by the terms of, this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.
(b)    In General; Transfer and Exchange of Beneficial Interests in Global
Notes. So long as the Notes are eligible for book-entry settlement with the
Depositary, unless otherwise required by law or by Section 2.11(c):
(i)    all Notes will be represented by one or more Global Notes;
(ii)    every transfer and exchange of a beneficial interest in a Global Note
will be effected through the Depositary in accordance with the Applicable
Procedures and the provisions of this Indenture (including the restrictions on
transfer set forth in Section 2.07); and
(iii)    each Global Note may be transferred only as a whole and only (A) by the
Depositary to a nominee of the Depositary, (B) by a nominee of the Depositary to
the Depositary or to another nominee of the Depositary or (C) by the Depositary
or any such nominee to a successor Depositary or a nominee of such successor
Depositary.
(c)    Transfer and Exchange of Global Notes for Physical Notes.
(i)    Notwithstanding any other provision of this Indenture, each Global Note
will be exchanged for Physical Notes if the Depositary delivers notice to the
Company that:
(A)    the Depositary is unwilling or unable to continue to act as Depositary;
or
(B)    the Depositary is no longer registered as a clearing agency under the
Exchange Act or is otherwise no longer permitted under applicable law to
continue as Depositary for such Global Note;
and, in each case, the Company promptly delivers a copy of such notice to the
Trustee and the Company fails to appoint a successor Depositary within 90 days
after receiving notice from the Depositary.
In each such case, the Company will, in accordance with Section 2.04, promptly
execute, and, upon receipt of a Company Order, the Trustee will, in accordance
with Section 2.04, promptly authenticate and deliver, for each beneficial
interest in each Global Note so exchanged, an aggregate principal amount of
Physical Notes equal to the aggregate principal amount of such beneficial
interest, registered in such names and in such authorized denominations as the
Depositary specifies, and bearing any legends that such Physical Notes are
required to bear under Section 2.07.
(ii)    In addition, if an Event of Default has occurred with regard to the
Notes represented by the relevant Global Note and such Event of Default has not
been cured or waived, any owner of a beneficial interest in a Global Note may
deliver a written request through the Depositary to exchange such beneficial
interest for Physical Notes.
In such case, (A) the Registrar will deliver notice of such request to the
Company and the Trustee, which notice will identify the aggregate principal
amount of such beneficial interest and the CUSIP of the relevant Global Note;
(B) the Company will, in accordance with Section 2.04, promptly execute, and,
upon receipt of a Company Order, the Trustee, in accordance with Section 2.04,
will promptly authenticate and deliver, to such owner, for the beneficial
interest so exchanged by such owner, Physical Notes registered in such owner’s
name having an aggregate principal amount equal to the aggregate principal
amount of such beneficial interest as the Depositary specifies, and bearing any
legends that such Physical Notes are required to bear under Section 2.07; and
(C) the Trustee, in accordance with the Applicable Procedures, will cause the
principal amount of such Global Note to be decreased by the aggregate principal
amount of the beneficial interest so exchanged. If all of the beneficial
interests in a Global Note are so exchanged, such Global Note will be deemed
surrendered to the Trustee for cancellation, and the Trustee will cause such
Global Note to be cancelled in accordance with the Trustee's customary
procedures and the Applicable Procedures.
(d)    Transfer and Exchange of Physical Notes.
(i)    If Physical Notes are issued, a Holder may transfer a Physical Note by:
(A) surrendering such Physical Note for registration of transfer to the
Registrar, together with any endorsements or instruments of transfer required by
any of the Company, the Trustee or the Registrar; (B) if such Physical Note is a
Restricted Note, delivering any documentation required by Section 2.07; and
(C) satisfying all other requirements for such transfer set forth in this
Section 2.11 and Section 2.07. Upon the satisfaction of conditions (A), (B) and
(C) of the immediately preceding sentence, the Company, in accordance with
Section 2.04, will promptly execute and deliver to the Trustee, and the Trustee,
upon receipt of a Company Order, will, in accordance with Section 2.04, promptly
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Physical Notes, of any authorized denomination,
having like aggregate principal amount and bearing any restrictive legends that
such Physical Notes are required to bear under Section 2.07.
(ii)    If Physical Notes are issued, a Holder may exchange a Physical Note for
other Physical Notes of any authorized denominations and aggregate principal
amount equal to the aggregate principal amount of the Notes to be exchanged by
surrendering such Notes, together with any endorsements or instruments of
transfer required by any of the Company, the Trustee or the Registrar, at any
office or agency maintained by the Company for such purposes pursuant to Section
5.02. Whenever a Holder surrenders Notes for exchange, the Company, in
accordance with Section 2.04, will promptly execute and deliver to the Trustee,
and the Trustee, upon receipt of a Company Order and in accordance with
Section 2.04, will promptly authenticate and deliver the Notes that such Holder
is entitled to receive, bearing registration numbers not contemporaneously
outstanding and any legends that such Physical Notes are required to bear under
Section 2.07.
(iii)    If Physical Notes are issued, a Holder may transfer or exchange a
Physical Note for a beneficial interest in a Global Security by (A) surrendering
such Physical Note for registration of transfer or exchange, together with any
endorsements or instruments of transfer required by any of the Company, the
Trustee or the Registrar, at any office or agency maintained by the Company for
such purposes pursuant to Section 5.02; (B) if such Physical Note is a
Restricted Note, delivering any documentation required by Section 2.07;
(C) satisfying all other requirements for such transfer set forth in this
Section 2.11 and Section 2.07; and (D) providing written instructions to the
Trustee to make, or to direct the Registrar to make, an adjustment in its books
and records with respect to the applicable Global Note to reflect an increase in
the aggregate principal amount of the Notes represented by such Global Note,
which instructions will contain information regarding the Depositary account to
be credited with such increase. Upon the satisfaction of conditions (A), (B),
(C) and (D), the Trustee will cancel such Physical Note and cause, in accordance
with the Applicable Procedures, the aggregate principal amount of Notes
represented by such Global Note to be increased by the aggregate principal
amount of such Physical Note, and will credit or cause to be credited the
account of the Person specified in the instructions provided by the exchanging
Holder in an amount equal to the aggregate principal amount of such Physical
Note. If no Global Notes are then Outstanding, the Company, in accordance with
Section 2.04, will promptly execute and deliver to the Trustee, and the Trustee,
upon receipt of a Company Order and in accordance with Section 2.04, will
authenticate, a new Global Note in the appropriate aggregate principal amount.
Section 2.12    Purchase of Notes; Cancellation. The Company may, to the extent
permitted by law, and directly or indirectly (regardless of whether such Notes
are surrendered to the Company), purchase Notes in the open market or by tender
offer at any price or by private agreement. The Company will cause any Notes so
purchased (other than Notes purchased pursuant to cash-settled swaps or other
derivatives) to be surrendered to the Trustee for cancellation. For the
avoidance of doubt, any such Notes purchased by the Company will be retired and
no longer Outstanding hereunder.
The Company shall deliver to the Trustee for cancellation any Notes previously
authenticated and delivered hereunder that the Company may have acquired in any
manner whatsoever, and may deliver to the Trustee for cancellation any Notes
previously authenticated hereunder which the Company has not issued and sold.
The Trustee shall promptly cancel all Notes surrendered for registration of
transfer, exchange, payment, purchase, repurchase, conversion or cancellation in
accordance with its standard procedures. If the Company shall acquire any of the
Notes in any manner whatsoever, such acquisition shall not operate as a
redemption or satisfaction of the indebtedness represented by such Notes unless
and until the same are delivered to the Trustee for cancellation. The Notes so
acquired, while held by or on behalf of the Company or any of its Subsidiaries,
shall not entitle the Holder thereof to convert the Notes. The Company may not
issue new Notes to replace Notes it has paid in full or delivered to the Trustee
for cancellation. 
The Registrar shall retain, in accordance with its customary procedures, copies
of all letters, notices and other written communications received pursuant to
this Section 2.12. The Company shall have the right to inspect and make copies
of all such letters, notices or other written communications at any reasonable
time upon the giving of reasonable written notice to the Registrar.
Section 2.13    CUSIP Numbers. In issuing the Notes, the Company may use “CUSIP”
numbers (if then generally in use); provided that the Trustee shall have no
liability for any defect in the CUSIP numbers as they appear on any Notes,
notice, or elsewhere. The Company will promptly notify the Trustee in writing of
any change in the “CUSIP” numbers.
Section 2.14    Payment and Computation of Interest. The Notes will bear cash
interest at a rate of 2.75% per year until the Maturity Date, unless earlier
purchased, converted or redeemed in accordance with the provisions herein.
Interest on the Notes will accrue from the most recent date on which interest
has been paid or duly provided for or, if no interest has been paid or duly
provided for, (x) in the case of the Initial Notes, December 20, 2013 or (y) in
the case of any other Notes, the date of original issuance of such Notes.
Interest will be paid to the Person in whose name a Note is registered at the
Close of Business on the Regular Record Date immediately preceding the relevant
Interest Payment Date semiannually in arrears on each Interest Payment Date;
provided that, if any Interest Payment Date, Maturity Date or Fundamental Change
Purchase Date of a Note falls on a day that is not a Business Day, the required
payment will be made on the next succeeding Business Day and no interest on such
payment will accrue in respect of the delay. Interest on the Notes shall be
computed on the basis of a 360-day year consisting of twelve 30-day months;
provided, however, that for any period in which a particular interest rate is
applicable for less than a full semiannual period, interest on the Notes will be
computed on the basis of a 30-day month and, for periods of less than a month,
the actual number of days elapsed over a 30-day month.
Unless the context otherwise requires, payments of the Fundamental Change
Purchase Price, principal and interest on any Note, in each case, that are not
made when due will accrue interest per annum at the then-applicable interest
rate from the required payment date.
The Company will pay Additional Interest under certain circumstances as provided
in Section 5.08 and 6.03.
ARTICLE 3.    
REPURCHASE AT THE OPTION OF THE HOLDERS
Section 3.01    Purchase at Option of Holders upon a Fundamental Change. If a
Fundamental Change occurs, then each Holder shall have the right, at such
Holder’s option, to require the Company to purchase for cash all of such
Holder’s Notes, or any portion of such Holder’s Notes that is equal to $1,000,
or an integral multiple of $1,000, on a date (the “Fundamental Change Purchase
Date”) specified by the Company that is not less than 20 or more than 35
Business Days after the Company provides the Fundamental Change Company Notice,
at a purchase price equal to 100% of the principal amount of the Notes to be
purchased, plus accrued and unpaid interest to but excluding the Fundamental
Change Purchase Date (the “Fundamental Change Purchase Price”); provided,
however, that if the Fundamental Change Purchase Date is after a Regular Record
Date and on or prior to the Interest Payment Date to which it relates, the
Company shall instead pay interest accrued to the Interest Payment Date to the
Holder of record of the Note as of the close of business on Regular Record Date
and the Fundamental Change Purchase Price shall then be equal to 100% of the
principal amount of the Note subject to purchase and will not include any
accrued and unpaid interest. Notwithstanding the foregoing, there shall be no
purchase of any Notes pursuant to this Section 3.01 if the principal amount of
the Notes has been accelerated, and such acceleration has not been rescinded, on
or prior to the Fundamental Change Purchase Date (except in the case of an
acceleration resulting from a Default by the Company in the payment of the
Fundamental Change Purchase Price with respect to such Notes). In the event the
principal amount of the Notes is accelerated following delivery of a Fundamental
Change Company Notice (except in the case of an acceleration resulting from a
Default by the Company in the payment of the Fundamental Change Purchase Price
with respect to such Notes), the Trustee will promptly (i) return to the
respective Holders thereof any Physical Notes tendered to it or (ii) effect
appropriate book-entry transfers to the respective beneficial holders thereof
any beneficial interests in a Global Note tendered to it in compliance with the
Applicable Procedures, in which case, upon such return or transfer, as the case
may be, the Fundamental Change Purchase Notice with respect thereto shall be
deemed to have been withdrawn.
Section 3.02    Fundamental Change Company Notice.
(a)    General. On or before the 10th Business Day after the occurrence of a
Fundamental Change, the Company shall provide to all Holders of the Notes, the
Trustee and the Paying Agent (in the case of any Paying Agent other than the
Trustee) a written notice (the “Fundamental Change Company Notice”) of the
occurrence of such Fundamental Change and of the purchase right at the option of
the Holders arising as a result thereof. Such notice shall be sent to the
Holders in accordance with Section 12.08(c) (with a copy to the Trustee).
Simultaneously with providing such Fundamental Change Company Notice, the
Company shall issue a press release announcing the occurrence of such
Fundamental Change and make the press release available on the Company’s
website. Each Fundamental Change Company Notice shall specify:
(i)    the events causing the Fundamental Change;
(ii)    the Effective Date of the Fundamental Change, and whether the
Fundamental Change is a Make-Whole Fundamental Change, in which case the notice
shall state the Effective Date of the Make-Whole Fundamental Change;
(iii)    information about the Holder’s right to convert the Notes;
(iv)    information about the Holder’s right to require the Company to purchase
the Notes;
(v)    the last date on which a Holder of Notes may exercise the purchase right
pursuant to Section 3.01;
(vi)    the Fundamental Change Purchase Price;
(vii)    the Fundamental Change Purchase Date;
(viii)    the name and address of the Paying Agent and the Conversion Agent, if
applicable;
(ix)    the applicable Conversion Rate and any adjustments to the applicable
Conversion Rate resulting from the Fundamental Change;
(x)    if applicable, that the Notes with respect to which a Fundamental Change
Purchase Notice has been delivered by a Holder may be converted only if the
Holder withdraws the Fundamental Change Purchase Notice in accordance with
Section 3.05;
(xi)    the procedures required for exercise of the purchase option upon the
Fundamental Change, including that the Holder must exercise the purchase option
prior to the Fundamental Change Expiration Time; and
(xii)    that the Holder shall have the right to withdraw any Notes surrendered
for purchase prior to the Fundamental Change Expiration Time and the procedures
required for withdrawal of any such exercise as described in 3.05;
(b)    No failure of the Company to give the foregoing notices and no defect
therein shall limit the Holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to Section 3.01.
(c)    At the Company’s written request, the Trustee shall give the Fundamental
Change Company Notice in the Company’s name and at the Company’s expense;
provided, however, that, in all cases, the Fundamental Change Company Notice
shall be prepared by the Company; provided, further that the Company shall have
delivered to the Trustee, at least five Business Days before the Fundamental
Change Company Notice is required to be given to the Holders (or such shorter
period agreed to by the Trustee), an Officer’s Certificate requesting that the
Trustee give such notice and attaching the form of Fundamental Change Company
Notice and including the information required by Section 3.02(a). Neither the
Trustee nor the Paying Agent shall be responsible for determining if a
Fundamental Change has occurred or for delivering a Fundamental Change Company
Notice to Holders or for the content of any Fundamental Change Company Notice.
Section 3.03    Repurchase Procedures.
(a)    Purchases of Notes under Section 3.01 shall be made, at the option of the
Holder thereof, upon:
(i)    if the Notes to be purchased are Physical Notes, delivery to the Trustee
by the Holder of a duly completed notice in the Form of Fundamental Change
Purchase Notice (the “Fundamental Change Purchase Notice”) together with the
Physical Notes duly endorsed for transfer, at any time prior to the Close of
Business on the Business Day immediately preceding the Fundamental Change
Purchase Date, (the “Fundamental Change Expiration Time”); and
(ii)    if the Notes to be purchased are Global Notes, delivery to the Trustee
of the beneficial interest in such Global Notes, by book-entry transfer, in
compliance with the Applicable Procedures and the satisfaction of any other
requirements of the Depositary in connection with tendering beneficial interests
in a Global Note for purchase by the Fundamental Change Expiration Time.
The Fundamental Change Purchase Notice in respect of any Notes to be purchased
shall state:
(i)    if certificated, the certificate numbers of such Holder’s Notes;
(ii)    the portion of the principal amount of such Notes to be purchased, which
must be such that the principal amount not purchased equals $1,000 or an
integral multiple of $1,000; and
(iii)    that such Notes are to be purchased by the Company pursuant to the
applicable provisions of the Notes and this Indenture.
(b)    Notice to Company. The Paying Agent shall promptly notify the Company of
the receipt by it of any Fundamental Change Purchase Notice or written notice of
withdrawal thereof.
Section 3.04    Effect of Fundamental Change Purchase Notice. Upon receipt by
the Paying Agent of Physical Notes and a Fundamental Change Purchase Notice or
beneficial interests in a Global Note by book-entry transfer as specified in
Section 3.03, the Holder of the tendered Note shall (unless such Fundamental
Change Purchase Notice is withdrawn in accordance with Section 3.05) thereafter
be entitled to receive solely the Fundamental Change Purchase Price, in cash
with respect to such Note (and any previously accrued and unpaid interest on
such Note, if applicable). Such Fundamental Change Purchase Price shall be paid
to such Holder, provided that the conditions in this Article 3 have been
satisfied (including, without limitation, the proper delivery or book-entry
transfer of such Note as required under Section 3.03(a)) and subject to the
Paying Agent holding money sufficient to pay the Fundamental Change Purchase
Price, promptly following the later of the applicable Fundamental Change
Purchase Date and the time of delivery or book-entry transfer of such Note to
the Paying Agent by the Holder thereof in the manner required by Section 3.01.
Section 3.05    Withdrawal of Fundamental Change Purchase Notice. A Fundamental
Change Purchase Notice may be withdrawn (in whole or in part) by means of a
written notice of withdrawal delivered to the Paying Agent in accordance with
the Fundamental Change Company Notice, as applicable, at any time prior to the
Fundamental Change Expiration Time, as applicable, specifying:
(a)    the principal amount of the Notes with respect to which such notice of
withdrawal is being submitted;
(b)    if certificated, the certificate numbers of the withdrawn Notes; and
(c)    the principal amount, if any, of each Note that remains subject to the
Fundamental Change Purchase Notice, which must be such that the principal amount
of such Holder’s Notes not purchased equals $1,000 or an integral multiple of
$1,000;
provided, however, that if the Notes are Global Notes, the notice must comply
with the Applicable Procedures.
The Paying Agent will promptly return to the respective Holders thereof any
Physical Notes with respect to which a Fundamental Change Purchase Notice has
been withdrawn in compliance with the provisions of this Section 3.05.
Section 3.06    Deposit of Fundamental Change Purchase Price. Prior to 11:00
a.m., New York City time, on the Fundamental Change Purchase Date, the Company
shall deposit with the Paying Agent (or, if the Company or a Subsidiary or an
Affiliate of either of them is acting as the Paying Agent, shall segregate and
hold in trust as provided herein) an amount of money (in immediately available
funds if deposited on such Business Day) sufficient to pay the Fundamental
Change Purchase Price of all the Notes or portions thereof that are to be
purchased as of the Fundamental Change Purchase Date. If the Paying Agent holds
money sufficient to pay the Fundamental Change Purchase Price of the tendered
Notes on the Fundamental Change Purchase Date, then (a) such tendered Notes will
cease to be Outstanding and (except as provided below in clause (b)) interest
will cease to accrue thereon (whether or not book-entry transfer of the Notes is
made or whether or not the Notes are delivered to the Paying Agent) and (b) all
other rights of the Holders of such tendered Notes will terminate (other than
(x) the right to receive the Fundamental Change Purchase Price and (y) the right
of the Holder of record on such Regular Record Date to receive any interest
payment pursuant to Section 3.01, if applicable).
Section 3.07    Notes Purchased in Whole or in Part. Any Note that is to be
purchased pursuant to this Article 3, whether in whole or in part, shall be
surrendered at the office of the Paying Agent (with due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or such Holder’s attorney duly
authorized in writing) and, to the extent that only a part of the Note so
surrendered is to be purchased, the Company shall execute and, upon receipt of a
Company Order, the Trustee shall authenticate and deliver to the Holder of such
Note, without service charge, a new Note or Notes, of any authorized
denomination as requested by such Holder in aggregate principal amount equal to,
and in exchange for, the portion of the principal amount of the Note so
surrendered that is not purchased.
Section 3.08    Covenant To Comply with Applicable Laws upon Purchase of Notes.
In connection with any purchase of Notes under Section 3.01, the Company shall,
in each case if required by law, (i) comply with the provisions of Rule 13e-4,
Rule 14e-1 and any other tender offer rules under the Exchange Act to the extent
any such rules are applicable, (ii) file a Schedule TO or any successor or
similar schedule, if required, under the Exchange Act and (iii) otherwise comply
with all U.S. federal or state securities laws applicable to the Company in
connection with offer by the Company to purchase Notes under Section 3.01, in
each case, so as to permit the rights and obligations under this Article 3 to be
exercised in the time and in the manner specified under this Article 3.
Section 3.09    Repayment to the Company. To the extent that the aggregate
amount of money deposited by the Company pursuant to Section 3.06 exceeds the
aggregate Fundamental Change Purchase Price of the Notes or portions thereof
that the Company is obligated to purchase as of the Fundamental Change Purchase
Date, then, following the Fundamental Change Purchase Date, the Paying Agent
shall, upon demand of the Company, promptly return any such excess to the
Company.
ARTICLE 4.    
CONVERSION
Section 4.01    Right To Convert. (%3) Subject to and upon compliance with the
provisions of this Indenture, each Holder shall have the right, at such Holder’s
option, to convert all or any portion of its Notes at an initial Conversion Rate
of 68.3796 shares of Common Stock per $1,000 aggregate principal amount of Notes
(equivalent to an initial Conversion Price of approximately $14.62 per share of
Common Stock) into the Settlement Amount determined in accordance with
Section 4.03(a)(ii), prior to the Close of Business on the Business Day
immediately preceding October 1, 2020, (x) only upon satisfaction of one or more
of the conditions described in Section 4.01(b), and (y) on or after October 1,
2020, at any time until the Close of Business on the second Scheduled Trading
Day immediately preceding the stated Maturity Date regardless of whether the
conditions described in Section 4.01(b) are satisfied.
(d)    (%3)  A Holder may surrender all or any portion of its Notes for
conversion during any calendar quarter commencing after the quarter ending March
31, 2014 if the Closing Sale Price of the Common Stock for at least 20 Trading
Days (whether or not consecutive) during the period of 30 consecutive Trading
Days ending on the last Trading Day of the calendar quarter immediately
preceding the calendar quarter in which the conversion occurs, is more than 120%
of the applicable Conversion Price in effect on each applicable Trading Day.
Neither the Trustee nor the Conversion Agent shall have any obligation (x) to
determine whether the market price condition described in this Section
4.01(b)(i) has been met or (y) to verify the Company’s determination regarding
such market price condition.
(i)    If, prior to the Close of Business on the Business Day immediately
preceding October 1, 2020, the Trading Price per $1,000 principal amount of
Notes on each Trading Day during any ten consecutive Trading-Day period (the
“Measurement Period”) is less than 98% of the product of (x) the Closing Sale
Price of the Common Stock on such Trading Day and (y) the Conversion Rate in
effect on such Trading Day, a Holder may surrender Notes for conversion at any
time during the five consecutive Trading Days following such Measurement Period.
Whenever the condition to conversion set forth in this Section 4.01(b)(ii) has
been met, the Company shall so notify the Holders, the Trustee and the Bid
Solicitation Agent and the Conversion Agent (in each case, if other than the
Trustee) in writing. The Trading Price shall be determined by the Company
pursuant to this Section 4.01(b)(ii) and the definition of “Trading Price” set
forth in Section 1.01. The Company shall provide written notice to the Bid
Solicitation Agent (if other than the Company) of the three independent
nationally recognized securities dealers selected by the Company in accordance
with the definition of Trading Price, along with the appropriate contact
information for each. However, the Bid Solicitation Agent (if other than the
Company) shall have no obligation to solicit market bid quotations for the
Company to determine the Trading Price of the Notes unless the Company has
requested such solicitation in writing; and the Company shall have no obligation
to make such request (or, if the Company is the Bid Solicitation Agent, to
determine the Trading Price of the Notes) unless a Holder of a Note provides it
and the Trustee with reasonable evidence that the Trading Price per $1,000
principal amount of Notes would be less than 98% of the product of (x) the
Closing Sale Price of the Common Stock on such Trading Day and (y) the
Conversion Rate in effect on such Trading Day. At such time, the Company shall
instruct the Bid Solicitation Agent in writing to solicit market bid quotations
for the Notes from three independent nationally recognized securities dealers
selected by the Company for the Company to determine (or, if the Company is the
Bid Solicitation Agent, the Company shall determine) the Trading Price per
$1,000 principal amount of the Notes beginning on such Trading Day and on each
successive Trading Day until the Trading Price per $1,000 principal amount of
Notes for a Trading Day is greater than or equal to 98% of the product of
(x) the Closing Sale Price of the Common Stock on such Trading Day and (y) the
Conversion Rate in effect on such Trading Day. If, on any Trading Day after the
condition to conversion set forth in this Section 4.01(b)(ii) has been met, the
Trading Price per $1,000 principal amount of Notes is greater than or equal to
98% of the product of (x) the Closing Sale Price of the Common Stock on such
Trading Day and (y) the Conversion Rate in effect on such Trading Day, the
Company will so notify the Holders, the Trustee, the Bid Solicitation Agent and
the Conversion Agent (if other than the Trustee) in writing.
(ii)    If the Company elects to issue or distribute, as the case may be, to all
or substantially all holders of the Common Stock to (x) any rights, options or
warrants entitling them to subscribe for or purchase, for a period expiring
within 60 calendar days after the declaration date for such issuance, shares of
the Common Stock, at a price per share that is less than the Closing Sale Price
of the Common Stock on the Trading Day immediately preceding the declaration
date for such issuance; or (y) cash, debt securities (or other evidence of
indebtedness) or other assets or securities (excluding dividends or
distributions in respect of which an adjustment to the Conversion Rate is made
pursuant to Section 4.04(a)), which distribution has a per share value exceeding
10% of the Closing Sale Price of the Common Stock as of the Trading Day
immediately preceding the declaration date for such distribution, then, in
either case, the Company must deliver notice of such distribution, and of the
Ex-Dividend Date for such distribution, to the Holders at least 35 Scheduled
Trading Days prior to the Ex-Dividend Date for such distribution. After the
Company has delivered such notice, Holders may surrender their Notes for
conversion at any time until the earlier of (a) Close of Business on the
Business Day immediately preceding such Ex-Dividend Date and (b) the Company’s
announcement that such issuance or distribution will not take place. Neither the
Trustee nor the Conversion Agent shall have any obligation (I) to determine
whether a distribution described in this Section 4.01(b)(iii) has occurred or
(II) to verify the Company’s determination regarding such a distribution.
(iii)    If a transaction or event that constitutes a Fundamental Change or a
Make-Whole Fundamental Change occurs prior to the Close of Business on the
Business Day immediately preceding October 1, 2020, a holder may surrender Notes
for conversion at any time from and after the date that is 35 Scheduled Trading
Days prior to the anticipated effective date of the transaction or event (or, if
later, the date on which the Company gives notice of such transaction) until the
Close of Business on (1) if such transaction or event is a Fundamental Change,
the Business Day immediately preceding the related Fundamental Change Purchase
Date, or (2) otherwise, on the 40th Scheduled Trading Day immediately following
the effective date for such transaction or event. To the extent commercially
reasonably practicable, the Company will give notice to Holders of the
anticipated effective date for such transaction or event not less than
35 Scheduled Trading Days prior to the anticipated effective date or, if the
Company does not have knowledge of such transaction or event or the Company
determines, in its commercially reasonable discretion, that it is impractical or
inadvisable to disclose the anticipated effective date of such transaction or
event at least 35 Scheduled Trading Days prior to the anticipated effective
date, within one Business Day of the date upon which the Company receives
notice, or otherwise becomes aware of, such transaction or event, unless the
Company determines, in its commercially reasonable discretion, that it is no
longer impractical or inadvisable to disclose the anticipated effective date of
such transaction or event (but in no event later than the actual effective date
of such transaction or event). Notwithstanding the foregoing, in no event will
the Company be required to provide such notice to the Holders before the earlier
of (i) the actual effective date of such transaction or event and (ii) the
earlier of such time as the Company or its Affiliates (a) have publicly
disclosed or acknowledged the circumstances giving rise to such anticipated
transaction or event or (b) are required to publicly disclose under applicable
law or the rules of any stock exchange on which the Company’s equity is then
listed the circumstances giving rise to such anticipated transaction or event.
Neither the Trustee nor the Conversion Agent shall have any obligation to (x)
determine whether a Fundamental Change or Make-Whole Fundamental Change has
occurred or (y) verify the Company's determination regarding such occurrence or
non-occurrence.
(iv)    Holders will have the right to surrender Notes for conversion if the
Company is a party to a consolidation, merger or binding share exchange or a
sale, assignment, conveyance, transfer, lease or other disposition of all or
substantially all of the Company’s property and assets that does not also
constitute a Fundamental Change, in each case pursuant to which the Common Stock
would be converted into cash, securities or other property. In such event,
Holders will have the right to surrender Notes for conversion at any time from
and including the 35th Scheduled Trading Day prior to the anticipated effective
date of such transaction to, and including, the 40th Scheduled Trading Day
following the effective date of such transaction. To the extent commercially
reasonably practicable, the Company will give notice to Holders of the
anticipated effective date for such transaction not less than 35 Scheduled
Trading Days prior to the anticipated effective date or, if the Company does not
have knowledge of such transaction or it determines, in its commercially
reasonable discretion, that it is impractical or inadvisable to disclose the
anticipated effective date of such transaction at least 35 Scheduled Trading
Days prior to the anticipated effective date, within one Business Day of the
date upon which the Company receives notice, or otherwise becomes aware, of such
transaction, unless the Company determines, in its commercially reasonable
discretion, that it is no longer impractical or inadvisable to disclose the
anticipated effective date of such transaction (but in no event later than the
actual effective date of such transaction). Notwithstanding the foregoing, in no
event will the Company be required to provide such notice to Holders before the
earlier of (i) the actual effective date of such transaction and (ii) the
earlier of such time as the Company or its Affiliates (a) have publicly
disclosed or acknowledged the circumstances giving rise to such anticipated
transaction or (b) are required to publicly disclose under applicable law or the
rules of any stock exchange on which our equity is then listed the circumstances
giving rise to such anticipated transaction. Neither the Trustee nor the
Conversion Agent shall have any obligation (x) to determine whether a corporate
event described in this Section 4.01(b)(v) has occurred or (y) to verify the
Company’s determination regarding such a corporate event.
Section 4.02    Conversion Procedures.
(b)    Each Physical Note shall be convertible at the office of the Conversion
Agent and, if applicable, in accordance with the Applicable Procedures.
(c)    To exercise the conversion privilege with respect to a beneficial
interest in a Global Note, the Holder must comply with the Applicable Procedures
for converting, and effecting a book-entry transfer to the Conversion Agent of,
a beneficial interest on a Global Note and pay the funds, if any, required by
Section 4.02(f) and any taxes or duties if required pursuant to Section 4.02(g),
and the Conversion Agent must be informed of the conversion in accordance with
the customary practice of the Depositary.
To exercise the conversion privilege with respect to any Physical Notes, the
Holder of such Physical Notes shall:
(v)    duly sign and complete a conversion notice in the form set forth in the
Form of Notice of Conversion (the “Conversion Notice”) or a facsimile of the
Conversion Notice;
(vi)    deliver the Conversion Notice, which is irrevocable, and the Note to the
Conversion Agent;
(vii)    if required, furnish appropriate endorsements and transfer documents;
(viii)    if required, pay all transfer or similar taxes as set forth in
Section 4.02(g); and
(ix)    if required, make any payment required under Section 4.02(f).
If, upon conversion of a Note, any shares of Common Stock are to be issued to a
Person other than the Holder of such Note, the related Conversion Notice shall
include such other Person’s name and address.
If a Note has been submitted for repurchase pursuant to a Fundamental Change
Purchase Notice, such Note may not be converted except to the extent such Note
has been withdrawn by the Holder and is no longer submitted for repurchase
pursuant to a Fundamental Change Purchase Notice or unless such Fundamental
Change Purchase Notice is withdrawn in accordance with Section 3.07 prior to the
relevant Fundamental Change Expiration Time.
For any Note, the date on which the Holder of such Note satisfies all of the
applicable requirements set forth above with respect to such Note shall be the
“Conversion Date” with respect to such Note.
Each conversion shall be deemed to have been effected as to any such Notes (or
portion thereof) surrendered for conversion immediately prior to the Close of
Business on the applicable Conversion Date; provided, however, that except to
the extent required by Section 4.04, the person in whose name any shares of
Common Stock shall be issuable upon conversion, if any, shall be treated as a
stockholder of record (i) as of the Close of Business on the last VWAP Trading
Day of the applicable Conversion Period in a Combination Settlement and (ii) as
of the Close of Business on the Conversion Date in a Physical Settlement. At the
Close of Business on the Conversion Date for a Note, the converting Holder shall
no longer be the Holder of such Note.
(d)    Endorsement. Any Notes surrendered for conversion shall, unless shares of
Common Stock issuable on conversion are to be issued in the same name as the
registration of such Notes, be duly endorsed by, or be accompanied by
instruments of transfer in form satisfactory to the Company duly executed by,
the Holder or its duly authorized attorney.
(e)    Physical Notes. If any Physical Notes in a denomination greater than
$1,000 shall be surrendered for partial conversion, the Company shall execute
and the Trustee shall authenticate and deliver to the Holder of the Physical
Notes so surrendered, without charge, new Physical Notes in authorized
denominations in an aggregate principal amount equal to the unconverted portion
of the surrendered Physical Notes.
(f)    Global Notes. Upon the conversion of a beneficial interest in Global
Notes, the Conversion Agent shall make a notation in its records as to the
reduction in the principal amount represented thereby. The Company shall notify
the Trustee in writing of any conversions of Notes effected through any
Conversion Agent other than the Trustee.
(g)    Interest Due Upon Conversion. If a Holder converts a Note after the Close
of Business on a Regular Record Date but prior to the Open of Business on the
Interest Payment Date corresponding to such Regular Record Date, such Holder
must accompany such Note with an amount of cash equal to the amount of interest
that will payable on such Note on the corresponding Interest Payment Date;
provided, however, that a Holder need not make such payment (1) if the
Conversion Date follows the Regular Record Date immediately preceding the
Maturity Date; (2) if the Company has specified a Fundamental Change Purchase
Date that is after a Regular Record Date and on or prior to the corresponding
Interest Payment Date; or (3) to the extent of any overdue interest, if any
overdue interest exists at the time of conversion with respect to such Note.
(h)    Taxes Due upon Conversion. If a Holder converts a Note, the Company will
pay any documentary, stamp or similar issue or transfer tax due on the issue of
any shares of the Common Stock upon the conversion, unless the tax is due
because the Holder requests that any shares be issued in a name other than the
Holder’s name, in which case the Holder will pay that tax.
Section 4.03    Settlement Upon Conversion.
(a)    Settlement. Subject to this Section 4.03 and Sections 4.06 and 4.07, upon
conversion of any Note, the Company shall pay or deliver, as the case may be, to
Holders, in full satisfaction of its conversion obligation under Section 4.01,
in respect of each $1,000 principal amount of Notes being converted, a
Settlement Amount consisting of, at the election of the Company, solely cash
(“Cash Settlement”), solely shares of Common Stock (together with cash in lieu
of any fractional share of Common Stock pursuant to Section 4.03(b)) (“Physical
Settlement”) or a combination of cash and shares of Common Stock (“Combination
Settlement”).
(i)    Settlement Election. All conversions occurring on or after October 1,
2020 shall be settled using the same Settlement Method. Prior to October 1,
2020, the Company will use the same Settlement Method for all conversions
occurring on the same Conversion Date, but the Company shall not have any
obligation to use the same Settlement Method with respect to conversions that
occur on different Conversion Dates. If the Company elects a Settlement Method
(a “Settlement Election”) and a Specified Dollar Amount, if applicable (a
“Specified Dollar Amount Election”), the Company shall provide to the Holders so
converting through the Trustee a notice of such Settlement Method (each such
notice, a “Settlement Election Notice”) or such Specified Dollar Amount (each
such notice, a “Specified Dollar Amount Election Notice”), no later than the
Close of Business on the second Trading Day immediately following the related
Conversion Date (or, in the case of any conversions occurring on or after
October 1, 2020, no later than October 1, 2020). If the Company does not timely
elect a Settlement Method, the Company shall no longer have the right to elect
Cash Settlement or Physical Settlement, and the Company shall be deemed to have
elected Combination Settlement in respect of its Conversion Obligation, and the
Specified Dollar Amount per $1,000 principal amount of Notes shall be deemed to
be $1,000. If the Company elects Combination Settlement but does not timely
notify converting Holders of the Specified Dollar Amount per $1,000 principal
amount of Notes, such Specified Dollar Amount will be deemed to be $1,000.
In addition, the Company may, prior to October 1, 2020, at its option,
irrevocably elect Combination Settlement with a particular Specified Dollar
Amount for all conversions subsequent to its notice to Holders thereof by notice
of such election to Holders, the Trustee and the Conversion Agent.
(ii)    Settlement Amount. The cash, shares of Common Stock or combination of
cash and shares of Common Stock in respect of any conversion of Notes (the
“Settlement Amount”) shall be computed as follows:
(A)    if the Company elects Physical Settlement, the Company shall deliver to
the converting Holder, in respect of each $1,000 principal amount of its Notes
being converted, a number of shares of Common Stock equal to the applicable
Conversion Rate, together with cash in lieu of any fractional shares of Common
Stock pursuant to Section 4.03(b);
(B)    if the Company elects (or is deemed to have elected) Cash Settlement, the
Company shall pay to the converting Holder, in respect of each $1,000 principal
amount of its Notes being converted, cash in an amount equal to the sum of the
Daily Conversion Values for each of the 25 consecutive VWAP Trading Days during
the related Conversion Period; and
(C)    if the Company elects (or is deemed to have elected) Combination
Settlement, the Company shall pay or deliver, as the case may be, to the
converting Holder, in respect of each $1,000 principal amount of its Notes being
converted, an amount of cash and number of shares of Common Stock, if any, equal
to the sum of the Daily Settlement Amounts for each of the 25 consecutive VWAP
Trading Days during the related Conversion Period.
(iii)    Delivery Obligation. The Settlement Amounts upon conversion of the
Notes will be paid or delivered, as the case may be, by the Company through the
Conversion Agent. The Company shall pay or deliver, as the case may be, the
Settlement Amount due in respect of its conversion obligation under this
Section 4.03, (i) on the third Business Day immediately following the relevant
Conversion Date, if the Company elects Physical Settlement, unless such
Conversion Date occurs following the regular record date immediately preceding
the Maturity Date, in which case the Company will make such delivery (and
payment, if applicable) on the Maturity Date and (ii) on the third Business Day
immediately following the last VWAP Trading Day of the related Conversion
Period, in any other case; provided, however, that if prior to the Conversion
Date for any converted Notes, the Common Stock has been replaced by Reference
Property consisting solely of cash, the Company will pay the conversion
consideration due in respect of such conversion on the tenth Trading Day
immediately following the related Conversion Date, and, notwithstanding the
foregoing in this Section 4.03, no Conversion Period will apply to those
conversions. For the avoidance of doubt, in the case of Cash Settlement or
Combination Settlement, if a VWAP Market Disruption Event occurs on a Scheduled
Trading Day during the Conversion Period, or if such Scheduled Trading day is
not a Trading Day for any other reason, then the Daily Conversion Value or Daily
Settlement Amount, as applicable, will be determined on the next following
Trading Day, and delivery of the Settlement Amount will be delayed accordingly.
No interest will accrue on account of such delay.
(iv)    Limitations on Settlement Method. Notwithstanding anything to the
contrary in the Notes or in this Indenture, the Company will not be permitted to
elect Physical Settlement or Combination Settlement with respect to any
conversion of Notes, and Cash Settlement will be deemed to apply, unless, prior
to the relevant Settlement Method Election Date, the Company has received the
requisite approvals from the Company’s stockholders to (i) amend the Company’s
restated certificate of incorporation to sufficiently increase the number of
authorized but unissued shares of Common Stock to permit the conversion and
settlement of all Initial Notes into shares of Common Stock (assuming, for such
purpose, that all such Initial Notes will be settled through Physical Settlement
at the maximum Conversion Rate described under the second paragraph of Section
4.06(d)(iii) and (ii) authorize the issuance of the maximum numbers of Shares
described above in accordance with the continued listing standards of the
Exchange (such stockholder approvals set forth in clauses (i) and (ii), the
“Stockholder Approvals”). The Company will notify the Holders by issuing a press
release upon obtaining any such Stockholder Approval.
The Company will, in accordance with Delaware law and the listing standards of
the Exchange, as applicable, for each of the Company’s two successive regularly
scheduled annual shareholder meetings until the relevant approval is obtained,
put forth a proposal on the official shareholder voting ballot seeking approval
of the Company’s stockholders of each of the matters described in the
immediately preceding paragraph and the Company’s board of directors will
recommend shareholders vote in favor of such proposal and will support such
proposal in the event of any potential opposition.
(b)    Fractional Shares. Notwithstanding the foregoing, the Company will not
issue fractional shares of Common Stock as part of the Settlement Amount due
with respect to any converted Note. Instead, if any Settlement Amount includes a
fraction of a share of the Common Stock, the Company will, in lieu of delivering
such fraction of a share of Common Stock, pay an amount of cash equal to the
product of such fraction of a share and (i) in a Physical Settlement, the Daily
VWAP on the relevant Conversion Date, or if such Conversion Date is not a VWAP
Trading Day, the immediately preceding VWAP Trading Day or (ii) in the case of
any other Settlement Method, the Daily VWAP on the last VWAP Trading Day of the
relevant Conversion Period (subject to Section 4.03(c) immediately below).
(c)    Conversion of Multiple Notes by a Single Holder. If a Holder surrenders
more than one Note for conversion on a single Conversion Date, the Company will
calculate the amount of cash and the number of shares of Common Stock due with
respect to such Notes as if such Holder had surrendered for conversion one Note
having an aggregate principal amount equal to the sum of the principal amounts
of each of the Notes surrendered for conversion by such Holder on such
Conversion Date or, if the Notes surrendered for conversion are beneficial
interests in a Global Note, based on such other aggregate number of Notes, or
beneficial interests therein, being surrendered by the Holder for conversion on
the same date as the Depositary may otherwise request.
(d)    Settlement of Accrued Interest and Deemed Payment of Principal. If a
Holder converts a Note, the Company will not adjust the Conversion Rate to
account for any accrued and unpaid interest on such Note, and the Company’s
delivery or payment, as the case may be, of cash, shares of Common Stock or a
combination of cash and shares of Common Stock into which a Note is convertible
will be deemed to satisfy and discharge in full the Company’s obligation to pay
the principal of, and accrued and unpaid interest, if any, on, such Note to, but
excluding, the Conversion Date; provided, however, that subject to
Section 4.02(f), if a Holder converts a Note after the Close of Business on a
Regular Record Date and prior to the Open of Business on the corresponding
Interest Payment Date, the Company will still be obligated to pay the interest
due on such Interest Payment Date to the Holder of such Note on such Regular
Record Date.
As a result, except as otherwise provided in the proviso to the immediately
preceding sentence, any accrued and unpaid interest with respect to a converted
Note will be deemed to be paid in full rather than cancelled, extinguished or
forfeited. In addition, if the Settlement Amount for any Note includes both cash
and shares of Common Stock, accrued and unpaid interest will be deemed to be
paid first out of the amount of cash delivered upon such conversion.
(e)    Notices. Whenever a Conversion Date occurs with respect to a Note, the
Conversion Agent will, as promptly as possible, and in no event later than the
Business Day immediately following such Conversion Date, deliver to the Company
and the Trustee, if it is not then the Conversion Agent, notice that a
Conversion Date has occurred, which notice will state such Conversion Date, the
principal amount of Notes converted on such Conversion Date and the names of the
Holders that converted Notes on such Conversion Date.
On the first Business Day immediately following the last VWAP Trading Day of the
Conversion Period applicable to any Note surrendered for conversion in a Cash
Settlement or a Combination Settlement, the Company will deliver a written
notice to the Conversion Agent and the Trustee (if not also the Conversion
Agent) stating the amount of cash and the number of shares of Common Stock, if
any, that the Company is obligated to pay or deliver, as the case may be, to
satisfy its conversion obligation with respect to each Note converted on such
Conversion Date.
(f)    Exchange in Lieu of Conversion. When a Holder surrenders Notes for
conversion, the Company may, at its election, direct the Conversion Agent to
surrender, on or prior to the first Business Day immediately following the
Conversion Date, such Notes to a financial institution designated by the Company
for exchange in lieu of conversion. In order to accept any Notes surrendered for
conversion, the designated financial institution must agree to pay and/or
deliver, as the case may be, in exchange for such Notes, the Settlement Amount
that the Company would be obligated to deliver upon the conversion of such Notes
at the time the Company would otherwise be required to deliver such
consideration. By the Close of Business on the Business Day immediately
following the Conversion Date, the Company will notify the Holder surrendering
Notes for conversion, the Trustee and the Conversion Agent that it has directed
the designated financial institution to make an exchange in lieu of conversion
and that the designated financial institution has agreed to make such exchange
in lieu of conversion. A copy of such notice shall include wire instructions and
delivery instructions and shall be delivered to the conversion agent and to the
designated institution.
(i)    If the designated institution accepts any such Notes, it will deliver the
amount of cash, if any, and the number of shares of Common Stock, if any, due
upon conversion of such Notes directly to the Holder of such Notes no later than
11:00 a.m., New York City time, on the date the Company would have otherwise
been required to deliver such consideration. In the case of Notes held through
the Depositary, (x) the designated institution shall send an e-mail confirmation
to the Conversion Agent once it has (a) wired such cash, if any, to the Holder,
providing a Federal Reference Number, (b) processed a transfer to such Holder of
such number of shares of Common Stock, if any, and (y) the Conversion Agent
shall then contact the Holder’s custodian with the Depositary to confirm their
receipt of such cash and number of shares of Common Stock, if any. Notes
exchanged by the designated institution will remain outstanding. If the
designated institution agrees to accept any Notes for exchange in lieu of
conversion but does not timely deliver the related consideration, or if such
designated institution does not accept the Notes for exchange, the Company will
deliver the relevant consideration to the Holder on the applicable settlement
date therefor as if the Company had not made an exchange in lieu of conversion
election.
(ii)    The Company’s designation of a financial institution to which the Notes
may be submitted for exchange does not require the financial institution to
accept any Notes. The Company will not pay any consideration to, and the Company
may, but will not be obligated to, otherwise enter into any agreement with, the
designated institution for or with respect to such designation.
Section 4.04    Adjustment of Conversion Rate. The Conversion Rate will be
adjusted as described in this Section 4.04, except that no adjustment to the
Conversion Rate will be made for a given transaction if Holders of the Notes
will participate in that transaction, without conversion of the Notes, on the
same terms and at the same time as a holder of a number of shares of Common
Stock equal to the principal amount of a Holder’s Notes (expressed in thousands)
multiplied by the Conversion Rate would participate.
(d)    If the Company issues solely shares of Common Stock as a dividend or
distribution on all or substantially all shares of the Common Stock, or if the
Company subdivides or combines the Common Stock, the Conversion Rate will be
adjusted based on the following formula:
CR1 = CR0 x
OS1
OS0



where,
CR0 =
the Conversion Rate in effect immediately prior to the Open of Business on the
Ex-Dividend Date of such dividend or distribution, or immediately prior to the
Open of Business on the effective date of such share split or combination, as
applicable;

CR1 =
the Conversion Rate in effect immediately after the Open of Business on such
Ex-Dividend Date of such dividend or distribution, or immediately after the Open
of Business on the effective date of such share split or combination, as
applicable;

OS0 =
the number of shares of Common Stock outstanding immediately prior to the Open
of Business on such Ex-Dividend Date of such dividend or distribution, or
immediately prior to the Open of Business on the effective date of such share
split or combination, as applicable; and

OS1 =
the number of shares of Common Stock outstanding immediately after giving effect
to such dividend or distribution, or immediately after the effective date of
such subdivision or combination of common stock, as the case may be.

Any adjustment made under this clause (a) will become effective immediately
after the Open of Business on the Ex-Dividend Date for such dividend or
distribution (regardless of whether the dividend or distribution is scheduled to
occur after the Maturity Date), or immediately after the Open of Business on the
effective date of such subdivision or combination of Common Stock, as the case
may be. If such dividend, distribution, subdivision or combination described in
this clause (a) is declared but not so paid or made, the Conversion Rate shall
be immediately readjusted, effective as of the date the Board of Directors or a
duly authorized committee thereof determines not to pay such dividend or
distribution or to effect such subdivision or combination, to the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared or subdivision or combination had not been announced.
(e)    If an Ex-Dividend Date occurs for a distribution to all or substantially
all holders of the Common Stock any rights, options or warrants entitling them,
for a period of not more than 60 calendar days from the announcement date for
such distribution, to subscribe for or purchase shares of the Common Stock, at a
price per share less than the average of the Closing Sale Prices of the Common
Stock for the 10 consecutive Trading-Day period ending on, and including, the
Trading Day immediately preceding the announcement date for such distribution,
the Conversion Rate will be increased based on the following formula
CR1 = CR0 x
OS0 + X
OS0 + Y



CR0 =
the Conversion Rate in effect immediately prior to the Open of Business on the
Ex-Dividend Date for such distribution;

CR1 =
the Conversion Rate in effect immediately after the Open of Business on such
Ex-Dividend Date for such distribution;

OS0 =
the number of shares of Common Stock outstanding immediately prior to the Open
of Business on such Ex-Dividend Date for such distribution;

X =
the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and

Y =
the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants divided by the average of the Closing
Sale Prices of the Common Stock over the 10 consecutive Trading-Day period
ending on, and including, the Trading Day immediately preceding the announcement
date for such distribution.

Any increase made under this clause (b) will be made successively whenever any
such rights, options or warrants are issued and will become effective
immediately after the Open of Business on the Ex-Dividend Date for such
distribution, regardless of whether the distribution date is scheduled to occur
after the Maturity Date. To the extent that such rights, options or warrants
expire prior to the Maturity Date and shares of Common Stock are not delivered
after the expiration of such rights, options or warrants, the Conversion Rate
shall be decreased to the Conversion Rate that would then be in effect had the
increase with respect to the issuance of such rights, options or warrants been
made on the basis of delivery of only the number of shares of Common Stock
actually delivered. If such rights, options or warrants were scheduled to be
distributed prior to the Maturity Date and are not so distributed, the
Conversion Rate shall be decreased to the Conversion Rate that would then be in
effect if the Ex-Dividend Date for such distribution had not occurred.
For purposes of this Section 4.04(b) and Section 4.01(b)(iii)(x), in determining
whether any rights, options or warrants entitle the holders to subscribe for or
purchase shares of Common Stock at a price that is less than the average of the
Closing Sale Prices of the Common Stock for each Trading Day in the applicable
10 consecutive Trading-Day period, there shall be taken into account any
consideration the Company receives for such rights, options or warrants and any
amount payable on exercise thereof, with the value of such consideration, if
other than cash, to be determined in good faith by the Board of Directors or a
duly authorized committee thereof.
(f)    If an Ex-Dividend Date occurs for a distribution (the “Relevant
Distribution”) of shares of the Company’s Capital Stock, evidences of the
Company’s indebtedness or other assets or property of the Company’s or rights,
options or warrants to acquire the Company’s Capital Stock or other securities,
to all or substantially all holders of Common Stock (excluding (i) dividends or
distributions and rights, options or warrants as to which an adjustment was
effected under clause (a) or (b) above; (ii) dividends or distributions paid
exclusively in cash; and (iii) Spin-Offs), then the Conversion Rate will be
increased based on the following formula:
CR1 = CR0 x
SP0
SP0 - FMV



where,
CR0 =
the Conversion Rate in effect immediately prior to the Open of Business on the
Ex-Dividend Date for such distribution;

CR1 =
the Conversion Rate in effect immediately after the Open of Business on such
Ex-Dividend Date for such distribution;

SP0 =
the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading Day-period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such distribution; and

FMV =
the fair market value (as determined in good faith by the Board of Directors or
a duly authorized committee thereof) of the shares of Capital Stock, evidences
of indebtedness, assets or property or rights, options or warrants distributed
with respect to each outstanding share of Common Stock as of the Open of
Business on the Ex-Dividend Date for such distribution.

Any increase made under the above portion of this clause (c) will become
effective immediately after the Open of Business on the Ex-Dividend Date for
such distribution. No adjustment pursuant to the above formula will result in a
decrease of the Conversion Rate. However, if such distribution is scheduled to
be paid or made prior to the Maturity Date and is not so paid or made, the
Conversion Rate shall be decreased to be the Conversion Rate that would then be
in effect if such distribution had not been declared. Notwithstanding the
foregoing, if “FMV” (as defined above) is equal to or greater than “SP0” (as
defined above), in lieu of the foregoing increase, each Holder of a Note shall
receive, in respect of each $1,000 principal amount thereof, at the same time
and upon the same terms as holders of the Common Stock, without having to
convert its Notes, the amount and kind of the Relevant Distribution that such
Holder would have received if such Holder owned a number of shares of Common
Stock equal to the Conversion Rate in effect on the Ex-Dividend Date for the
distribution. In the case of rights, options or warrants, if such rights,
options or warrants are not so issued, or if no such rights, options or warrants
are exercised prior to their expiration, the Conversion Rate shall be decreased
to be the Conversion Rate that would then be in effect if the Ex-Dividend Date
for the distribution of such rights, options or warrants had not occurred.
With respect to an adjustment pursuant to this clause (c) where there has been
an Ex-Dividend Date for a dividend or other distribution on the Common Stock of
shares of Capital Stock of any class or series, or similar equity interest, of
or relating to a subsidiary or other business unit, that are, or, when issued,
will be, listed or admitted for trading on a U.S. national securities exchange
(a “Spin-Off”), the Conversion Rate will be increased based on the following
formula:
CR1 = CR0 x
FMV0 + MP0
MP0 



where,
CR0 =
the Conversion Rate in effect immediately prior to the Open of Business on the
Ex-Dividend Date for such Spin-Off;

CR1 =
the Conversion Rate in effect immediately after the Open of Business on the
Ex-Dividend Date for such Spin-Off;

FMV0 =
the average of the Closing Sale Prices of the Capital Stock or similar equity
interest distributed to holders of the Common Stock applicable to one share of
the Common Stock over the first 10 consecutive Trading-Day period commencing on,
and including, the Ex-Dividend Date for the Spin-Off (such period, the
“Valuation Period”); and

MP0 =
the average of the Closing Sale Prices of Common Stock over the Valuation
Period.

The adjustment to the applicable conversion rate under the preceding paragraph
of this clause (c) will be determined on the last day of the Valuation Period
but will be given effect immediately after the Open of Business on the
Ex-Dividend Date for the Spin-Off. If the Ex-Dividend Date for the Spin-Off is
less than 10 Trading Days prior to, and including, the end of the Conversion
Period in respect of any conversion, references within this clause (c) to 10
Trading Days shall be deemed to be replaced, solely in respect of that
conversion, with such lesser number of Trading Days as have elapsed from, and
including, the Ex-Dividend Date for the Spin-Off to, and including, the last
VWAP Trading Day of such Conversion Period. In respect of any conversion during
the Valuation Period for any Spin-Off, references within this clause (c) related
to 10 Trading Days shall be deemed to be replaced, solely in respect of that
conversion, with such lesser number of Trading Days as have elapsed from, and
including, the Ex-Dividend Date for such Spin-Off to, but excluding, the
relevant Conversion Date.
For purposes of the second adjustment formula set forth in this Section 4.04(c),
(i) the Closing Sale Price of any Capital Stock or similar equity interest shall
be calculated in a manner analogous to that used to calculate the Closing Sale
Price of the Common Stock in the definition of “Closing Sale Price” set forth in
Section 1.01, (ii) whether a day is a Trading Day (and whether a day is a
Scheduled Trading Day and whether a Market Disruption Event has occurred) for
such Capital Stock or similar equity interest shall be determined in a manner
analogous to that used to determine whether a day is a Trading Day (or whether a
day is a Scheduled Trading Day and whether a Market Disruption Event has
occurred) for the Common Stock, and (iii) whether a day is a Trading Day to be
included in a Valuation Period will be determined based on whether a day is a
Trading Day for both the Common Stock and such Capital Stock or similar equity
interest.
Subject to Section 4.04(g), for the purposes of this Section 4.04(c), rights,
options or warrants distributed to all or substantially all holders of the
Common Stock entitling them to acquire the Company’s Capital Stock or other
securities, (either initially or under certain circumstances), which rights,
options or warrants, until the occurrence of a specified event or events (a
“Trigger Event”): (1) are deemed to be transferred with such shares of Common
Stock; (2) are not exercisable; and (3) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 4.04(c) (and no adjustment to the Conversion Rate under
this Section 4.04(c) will be required) until the occurrence of the earliest
Trigger Event, whereupon such rights, options or warrants shall be deemed to
have been distributed and an appropriate adjustment (if any is required) to the
Conversion Rate shall be made under this Section 4.04(c). If any such rights,
options or warrants, distributed prior to the Issue Date are subject to events,
upon the occurrence of which such rights, options or warrants become exercisable
to purchase different securities, evidences of indebtedness or other assets,
then the date of the occurrence of any and each such event shall be deemed to be
the date of distribution and Ex-Dividend Date of such deemed distribution (in
which case the original rights, options or warrants shall be deemed to terminate
and expire on such date without exercise by any of the holders). In addition, in
the event of any distribution or deemed distribution of rights, options or
warrants, or any Trigger Event or other event (of the type described in the
preceding sentence) with respect thereto that was counted for purposes of
calculating a distribution amount for which an adjustment to the Conversion Rate
under this Section 4.04(c) was made, (1) in the case of any such rights, options
or warrants which shall all have been redeemed or purchased without exercise by
any Holders thereof, upon such final redemption or purchase (x) the Conversion
Rate shall be readjusted as if such rights, options or warrants had not been
issued and (y) the Conversion Rate shall then again be readjusted to give effect
to such distribution, deemed distribution or Trigger Event, as the case may be,
as though it were a cash distribution, equal to the per share redemption or
purchase price received by holders of Common Stock with respect to such rights,
options or warrants (assuming each such holder had retained such rights, options
or warrants), made to all holders of Common Stock as of the date of such
redemption or purchase, and (2) in the case of such rights, options or warrants
which shall have expired or been terminated without exercise by any holders
thereof, the Conversion Rate shall be readjusted as if such rights and warrants
had not been issued.
For purposes of Sections 4.04(a) through (c), if any dividend or distribution to
which this Section 4.04(c) applies includes one or both of:
(A)    a dividend or distribution of shares of Common Stock to which
Section 4.04(a) also applies (the “Clause A Distribution”); or
(B)    an issuance of rights, options or warrants entitling holders of the
Common Stock to subscribe for or purchase shares of the Common Stock to which
Section 4.04(b) also applies (the “Clause B Distribution”),
then (i) such dividend or distribution, other than the Clause A Distribution and
the Clause B Distribution, shall be deemed to be a distribution to which this
Section 4.04(c) applies (the “Clause C Distribution”) and any Conversion Rate
adjustment required to be made under this Section 4.04(c) with respect to such
Clause C Distribution shall be made, (ii) the Clause B Distribution, if any,
shall be deemed to immediately follow the Clause C Distribution and any
Conversion Rate adjustment required by Section 4.04(b) with respect thereto
shall then be made, except that, if determined by the Company, (A) the
“Ex-Dividend Date” of the Clause B Distribution and the Clause A Distribution,
if any, shall be deemed to be the Ex-Dividend Date of the Clause C Distribution
and (B) any shares of Common Stock included in the Clause A Distribution or the
Clause B Distribution shall not be deemed to be “outstanding immediately prior
to the Open of Business on such Ex-Dividend Date” within the meaning of
Section 4.04(b), and (iii) the Clause A Distribution, if any, shall be deemed to
immediately follow the Clause C Distribution or the Clause B Distribution, as
the case may be, except that, if determined by the Company, (A) the “Ex-Dividend
Date” of the Clause A Distribution and the Clause B Distribution, if any, shall
be deemed to be the Ex-Dividend Date of the Clause C Distribution, and (B) any
shares of Common Stock included in the Clause A Distribution shall not be deemed
to be “outstanding immediately prior to the Open of Business on such Ex-Dividend
Date or such effective date” within the meaning of Section 4.04(a).
(g)    If an Ex-Dividend Date occurs for a cash dividend or distribution to all,
or substantially all, holders of the outstanding Common Stock (other than any
dividend or distribution in connection with the Company’s liquidation,
dissolution or winding up), the Conversion Rate will be increased based on the
following formula:
CR1 = CR0 x
SP0
SP0 - C



where,
CR0 =
the Conversion Rate in effect immediately prior to the Open of Business on the
Ex-Dividend Date for such dividend or distribution;

CR1 =
the Conversion Rate in effect immediately after the Open of Business on the
Ex-Dividend Date for such dividend or distribution;

SP0 =
the Closing Sale Price of the Common Stock on the Trading Day immediately
preceding the Ex-Dividend Date for such dividend or distribution; and

C =
the amount in cash per share that the Company pays or distributes to
substantially all holders of the Common Stock.

Any increase made under this clause (d) shall become effective immediately after
the Open of Business on the Ex-Dividend date for such dividend or distribution.
No adjustment pursuant to the above formula will result in a decrease of the
Conversion Rate. However, if any dividend or distribution described in this
clause (d) is scheduled to be paid or made prior to the Maturity Date but is not
so paid or made, the new Conversion Rate shall be readjusted to the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared.
Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, each Holder of
a Note shall receive, for each $1,000 principal amount of Notes, at the same
time and upon the same terms as holders of shares of the Common Stock, without
having to convert its Notes, the amount of cash that such Holder would have
received if such Holder owned a number of shares of Common Stock equal to the
applicable Conversion Rate on the Ex-Dividend Date for such cash dividend or
distribution.
(h)    If the Company or any of its Subsidiaries makes a payment in respect of a
tender or exchange offer for the Common Stock, and if the cash and value of any
other consideration included in the payment per share of Common Stock exceeds
the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading-Day period commencing on, and including, the Trading Day
next succeeding the last date on which tenders or exchanges may be made pursuant
to such tender or exchange offer (the “Offer Expiration Date”), the Conversion
Rate will be increased based on the following formula:
CR1 = CR0 x
AC + (SP1 x OS1)
 
OS0 x SP1



where,
CR0 =
the Conversion Rate in effect immediately prior to the Open of Business on the
Trading Day next succeeding the Offer Expiration Date;

CR1 =
the Conversion Rate in effect immediately after the Open of Business on the
Trading Day next succeeding the Offer Expiration Date;

AC =
the aggregate value of all cash and any other consideration (as determined in
good faith by the Board of Directors or a duly authorized committee thereof)
paid or payable for shares of Common Stock purchased in such tender or exchange
offer;

OS0 =
the number of shares of Common Stock outstanding immediately prior to the time
(the “Offer Expiration Time”) such tender or exchange offer expires (prior to
giving effect to such tender or exchange offer);

OS1 =
the number of shares of Common Stock outstanding immediately after the Offer
Expiration Time (after giving effect to the purchase of all shares accepted for
purchase or exchange in such tender or exchange offer); and

SP1 =
the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading-Day period commencing on, and including, the Trading Day
next succeeding the Offer Expiration Date.

The adjustment to the Conversion Rate under the preceding paragraph of this
clause (e) will be determined at the Close of Business on the tenth Trading Day
immediately following, but excluding, the Offer Expiration Date but will be
given effect at the Open of Business on the Trading Day next succeeding the
Offer Expiration Date. If the Trading Day next succeeding the Offer Expiration
Date is less than 10 Trading Days prior to, and including, the end of the
Conversion Period in respect of any conversion, references within this clause
(e) to 10 Trading Days shall be deemed to be replaced, solely in respect of that
conversion, with such lesser number of Trading Days as have elapsed from, and
including, the Trading Day next succeeding the Offer Expiration Date to, and
including, the last VWAP Trading Day of such conversion period. In respect of
any conversion during the 10 Trading Days commencing on, and including, the
Trading Day next succeeding the Offer Expiration Date, references within this
clause (e) to 10 Trading Days shall be deemed to be replaced, solely in respect
of that conversion, with such lesser number of Trading Days as have elapsed
from, and including, the Trading Day next succeeding the Offer Expiration Date
to, but excluding, the relevant Conversion Date. No adjustment pursuant to the
above formula will result in a decrease of the Conversion Rate.
(i)    Special Settlement Provisions. Notwithstanding anything to the contrary
herein, if a Holder converts a Note in a Combination Settlement, and the Daily
Settlement Amount for any VWAP Trading Day during the Conversion Period
applicable to such Note:
(iv)    is calculated based on a Conversion Rate adjusted on account of any
event described in Sections 4.04(a) through (e); and
(v)    includes any shares of Common Stock that, but for this provision, would
entitle their holder to participate in such event;
then, although the Company will otherwise treat such Holder as the holder of
record of such shares of Common Stock on the last VWAP Trading Day of such
Conversion Period, the Company will not permit such Holder to participate in
such event on account of such shares of Common Stock.
In addition, notwithstanding anything to the contrary herein, if a Holder
converts a Note and:
(i)    Combination Settlement is applicable to such Note and shares of Common
Stock are deliverable to settle the Daily Net Share Number for a given Trading
Day within the Conversion Period applicable to such Note;
(ii)    any distribution, transaction or event described in Sections 4.04(a)-(e)
has not yet resulted in an adjustment to the applicable Conversion Rate on such
Trading Day; and
(vi)    the shares of Common Stock deliverable in respect of such Trading Day
are not entitled to participate in the relevant distribution or transaction
(because such shares of Common Stock were not held on a related Record Date or
otherwise),
then the Company will adjust the number of shares of Common Stock delivered in
respect of the relevant Trading Day to reflect the relevant distribution or
transaction.
If a Holder converts a Note and:
(i)    Physical Settlement is applicable to such Note;
(ii)    any distribution or transaction described in Sections 4.04(a)-(e) has
not yet resulted in an adjustment to the applicable Conversion Rate on a given
Conversion Date; and
(iii)    the shares of Common Stock deliverable on settlement of the related
conversion are not entitled to participate in the relevant distribution or
transaction (because such shares of Common Stock were not held on a related
Record Date or otherwise),
then the Company will adjust the number of shares of Common Stock delivered in
respect of the relevant Trading Day to reflect the relevant distribution or
transaction. Notwithstanding the foregoing, if a Conversion Rate adjustment
becomes effective on any Ex-Dividend Date as described above, and a Holder that
has converted its Notes on or after such Ex-Dividend Date and on or prior to the
related Record Date would be treated as the record holder of shares of Common
Stock as of the related Conversion Date pursuant to Section 4.03 based on an
adjusted Conversion Rate for such Ex-Dividend Date, then, notwithstanding the
foregoing Conversion Rate adjustment provisions, the Conversion Rate adjustment
relating to such Ex-Dividend Date will not be made for such converting Holder.
Instead, such Holder will be treated as if such Holder were the record owner of
the shares of Common Stock on an unadjusted basis and participate in the related
dividend, distribution or other event giving rise to such adjustment.
(j)    Poison Pill. If a Holder converts a Note, to the extent that the Company
has a rights plan in effect, if Physical Settlement applies to such Note, on the
Conversion Date applicable to such Note, and if Combination Settlement applies
to such Note on any VWAP Trading Day in the Conversion Period applicable to such
Note, the Holder converting such Note will receive, in addition to any shares of
Common Stock otherwise received in connection with such conversion on such
Conversion Date or such VWAP Trading Day, as the case may be, the rights under
the rights plan, unless prior to such Conversion Date or such VWAP Trading Day,
as the case may be, the rights have separated from the Common Stock, in which
case, and only in such case, the Conversion Rate will be adjusted at the time of
separation as if the Company distributed to all holders of the Common Stock,
Distributed Property as described in Section 4.04(c), subject to readjustment in
the event of the expiration, termination or redemption of such rights.
(k)    Deferral of Adjustments. Notwithstanding anything to the contrary herein,
the Company will not be required to adjust the Conversion Rate unless such
adjustment would require an increase or decrease of at least one percent;
provided, however, that any such minor adjustments that are not required to be
made will be carried forward and taken into account in any subsequent
adjustment, and provided, further, that any such adjustment of less than one
percent that has not been made shall be made upon the occurrence of (i) the
Effective Date for any Fundamental Change or Make-Whole Fundamental Change
(ii) in the case of any Note to which Physical Settlement applies, the
Conversion Date, and, in the case of any Note to which Cash Settlement or
Combination Settlement applies, each VWAP Trading Day of the applicable
Conversion Period and (iii) every one year anniversary of the date hereof. In
addition, the Company shall not account for such deferrals when determining
whether any of the conditions to conversion have been satisfied or what number
of shares of Common Stock a Holder would have held on a given day had it
converted its Notes.
(l)    Limitation on Adjustments. Except as stated in this Section 4.04, the
Company will not adjust the Conversion Rate for the issuance of shares of Common
Stock or any securities convertible into or exchangeable for shares of Common
Stock or the right to purchase shares of Common Stock or such convertible or
exchangeable securities. If, however, the application of the formulas in
Sections 4.04(a) through (e) would result in a decrease in the Conversion Rate,
then, except to the extent of any readjustment to the Conversion Rate, no
adjustment to the Conversion Rate will be made (other than as a result of a
reverse share split or share combination).
In addition, notwithstanding anything to the contrary herein, the Conversion
Rate will not be adjusted:
(i)    upon the issuance of any shares of Common Stock pursuant to any present
or future plan providing for the reinvestment of dividends or interest payable
on the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any present or future employee, director or
consultant benefit plan or program of or assumed by us or any of our
subsidiaries;
(ii)    upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan, program or agreement or employee stock purchase plan of
or assumed by the Company or any of its Subsidiaries;
(iii)    upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in Section 4.04(i)(ii) immediately above and outstanding as of the
date the Notes were first issued;
(iv)    for a change in the par value of the Common Stock; or
(v)    for accrued and unpaid interest on the Notes, if any.
For purposes of this Section 4.04, the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the Company so
long as the Company does not pay any dividend or make any distribution on shares
of Common Stock held in the treasury of the Company, but shall include shares
issuable in respect of scrip certificates issued in lieu of fractions of shares
of Common Stock.
Section 4.05    Discretionary and Voluntary Adjustments.
(e)    Discretionary Adjustments. Whenever any provision of this Indenture
requires the Company to calculate the Closing Sale Prices, the Daily VWAPs or
any function thereof over a span of multiple days (including during an
Conversion Period), the Company will make appropriate adjustments to each, if
any, to account for any adjustment to the Conversion Rate that becomes
effective, or any event requiring an adjustment to the Conversion Rate where the
effective date, Ex-Dividend Date or Offer Expiration Date of the event occurs,
at any time during the period when such Closing Sale Prices, the Daily VWAPs or
function thereof is to be calculated.
(f)    Voluntary Adjustments. To the extent permitted by applicable law and
applicable requirements of the Exchange, the Company is permitted to increase
the Conversion Rate of the Notes by any amount for a period of at least 20
Business Days if such increase is irrevocable for such period and the Board of
Directors determines that such increase would be in the Company’s best interest;
provided that the Company must give at least 15 days’ prior notice of any such
increase in the Conversion Rate. To the extent permitted by applicable law and
applicable requirements of the Exchange, the Company may also (but is not
required to) increase the Conversion Rate to avoid or diminish income tax to
holders of Common Stock or rights to purchase shares of Common Stock in
connection with a dividend or distribution of shares (or rights to acquire
shares) or similar event.
Section 4.06    Adjustment to Conversion Rate Upon Conversion in Connection with
a Make-Whole Fundamental Change.
(c)    Increase in the Conversion Rate. If a Make-Whole Fundamental Change
occurs and a Holder elects to convert its Notes in connection with such
Make-Whole Fundamental Change, then the Company shall, to the extent provided
herein, increase the Conversion Rate for the Notes so surrendered for conversion
by a number of additional shares of Common Stock (the “Additional Shares”), as
described in this Section 4.06. A conversion of Notes shall be deemed for these
purposes to be “in connection with” a Make-Whole Fundamental Change if the
relevant Conversion Notice is received by the Conversion Agent during the period
from, and including, the Effective Date of the Make-Whole Fundamental Change up
to, and including, the Close of Business on the Business Day immediately prior
to the related Fundamental Change Purchase Date or, if such Make-Whole
Fundamental Change is not also a Fundamental Change, the 35th Business Day
immediately following the Effective Date for such Make-Whole Fundamental Change
(such period, the “Make-Whole Fundamental Change Period”).
(d)    Cash Mergers. Notwithstanding anything to the contrary herein, if the
consideration paid to holders of the Common Stock in any Make-Whole Fundamental
Change described in clause (2) of the definition of “Fundamental Change” is
comprised entirely of cash, then, for any conversion of Notes following the
Effective Date of such Make-Whole Fundamental Change, the payment and delivery
obligations upon the conversion of a Note shall be calculated based solely on
the Stock Price for such Make-Whole Fundamental Change and shall be deemed to be
an amount equal to the applicable Conversion Rate (including any adjustment as
described in this Section 4.06) multiplied by such Stock Price. In such event,
the Company’s conversion obligation will be determined and paid to Holders in
cash on the third Business Day following the applicable Conversion Date.
Otherwise, the Company will settle any conversion of the Notes following the
Effective Date for a Make-Whole Fundamental Change in accordance with
Section 4.03 (but subject to Section 4.04).
(e)    Determining the Number of Additional Shares. The number of Additional
Shares, if any, by which the Conversion Rate will be increased for a Holder that
converts its Notes in connection with a Make-Whole Fundamental Change shall be
determined by reference to the table attached as Schedule A, based on the date
on which the Make-Whole Fundamental Change occurs or becomes effective (the
“Effective Date”), and the price (the “Stock Price”) paid (or deemed paid) per
share of the Common Stock in the Make-Whole Fundamental Change, as determined
under the two immediately following sentences. If the holders of the Common
Stock receive only cash in a Make-Whole Fundamental Change described in
clause (2) of the definition of “Fundamental Change,” the Stock Price shall be
the cash amount paid per share of Common Stock. Otherwise, the Stock Price shall
be the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading-Day period ending on, and including, the Trading Day
immediately preceding the Effective Date of the Make-Whole Fundamental Change.
(f)    Interpolation and Limits. The exact Stock Prices and Effective Dates may
not be set forth in the table in Schedule A, in which case:
(iii)    If the Stock Price is between two Stock Prices in the table or the
Effective Date is between two dates in the table, the number of Additional
Shares shall be determined by a straight-line interpolation between the number
of Additional Shares set forth for the higher and lower Stock Prices and the
earlier and later dates, as applicable, based on a 365- or 366-day year, as
applicable.
(iv)    If the Stock Price is greater than $75.00 per share (subject to
adjustment in the same manner as the Stock Prices set forth in the column
headings of the table in Schedule A), no Additional Shares will be added to the
Conversion Rate.
(v)    If the Stock Price is less than $11.74 per share (subject to adjustments
in the same manner as the Stock Prices set forth in the column headings of the
table in Schedule A), no Additional Shares will be added to the Conversion Rate.
Notwithstanding the foregoing, in no event will the Conversion Rate be increased
on account of a Make-Whole Fundamental Change to exceed 87.1839 shares of Common
Stock per $1,000 principal amount of Notes, subject to adjustments in the same
manner as the Conversion Rate is required to be adjusted as set forth in
Section 4.04.
(vi)    The Stock Prices set forth in the column headings of the table in
Schedule A shall be adjusted as of any date on which the Conversion Rate of the
Notes is otherwise required to be adjusted. The adjusted Stock Prices shall
equal the Stock Prices applicable immediately prior to such adjustment,
multiplied by a fraction, the numerator of which is the Conversion Rate
immediately prior to such adjustment giving rise to the Stock Price adjustment
and the denominator of which is the Conversion Rate as so adjusted. The number
of Additional Shares set forth in such table shall be adjusted in the same
manner and at the same time as the Conversion Rate is required to be adjusted as
set forth in Section 4.04.
(g)    Notices. The Company will notify Holders, the Trustee and the Conversion
Agent of the anticipated Effective Date of any Make-Whole Fundamental Change and
issue a press release as soon as practicable after the Company first determines
the anticipated Effective Date of such Make-Whole Fundamental Change (and make
the press release available on the Company’s website). The Company will use its
commercially reasonable efforts to give notice to Holders of the anticipated
Effective Date of such Make-Whole Fundamental Change not more than 70 Scheduled
Trading Days nor less than 35 Scheduled Trading Days prior to the anticipated
Effective Date or, if the Company does not have knowledge of such Make-Whole
Fundamental Change or the Company determines, in its commercially reasonable
discretion, that it is impractical or inadvisable to disclose the anticipated
Effective Date of such Make-Whole Fundamental Change at least 35 Scheduled
Trading Days prior to the anticipated Effective Date, within one business day of
the date upon which the Company receives notice, or otherwise becomes aware, of
such Make-Whole Fundamental Change or receives notice, or otherwise becomes
aware of, such Make-Whole Fundamental Change, unless the Company determines, in
its commercially reasonable discretion, that it is no longer impractical or
inadvisable to disclose the anticipated Effective Date of such
Make-Whole-Fundamental Change (but in no event later than the actual Effective
Date of such Make-Whole Fundamental Change). Notwithstanding the foregoing, in
no event will the Company be required to provide such notice to Holders before
the earlier of (i) the actual Effective Date of such Make-Whole Fundamental
Change and (ii) the earlier of such time as the Company or its Affiliates (a)
have publicly disclosed or acknowledged the circumstances giving rise to such
anticipated Make-Whole Fundamental Change or (b) are required to publicly
disclose under applicable law or the rules of any stock exchange on which the
Company’s equity is then listed the circumstances giving rise to such Make-Whole
Fundamental Change.
Section 4.07    Effect of Recapitalization, Reclassification, Consolidation,
Merger or Sale.
(a)    Merger Events. In the case of:
(vii)    any recapitalization, reclassification or change of the Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a split, subdivision or combination
for which an adjustment was made pursuant to Section 4.04(a));
(viii)    any consolidation, merger or combination involving the Company;
(ix)    any sale, lease or other transfer to a third party of the consolidated
assets of the Company and its Subsidiaries substantially as an entirety;
(x)    any binding share exchange; or
(xi)    a liquidation or dissolution of the Company;
and, in each case, as a result of which the Common Stock would be converted
into, or exchanged for, common stock, other securities, other property or assets
(including cash or any combination thereof) (any such event, a “Merger Event,”
any such common stock, other securities, other property or assets (including
cash or any combination thereof), “Reference Property,” and (i) the amount and
kind of Reference Property that a holder of one share of Common Stock is
entitled to receive in the applicable Merger Event, or (ii) if as a result of
the applicable Merger Event, each share of Common Stock is converted into, or
exchanged for, the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), the per share
of Common Stock weighted average of the amounts and kinds of Reference Property
received by the holders of Common Stock that affirmatively make such an election
(disregarding, for these purposes, any arrangement to deliver cash in lieu of
any fractional security or other unit of Reference Property), a “Unit of
Reference Property”) then, at the effective time of such Merger Event, the
consideration due upon conversion of any Notes will be determined in the same
manner as if each reference to any number of shares of Common Stock in this
Article 4 were instead a reference to the same number of Units of Reference
Property (it being understood that no adjustment will be made pursuant to
Sections 4.04(a)-(e) with respect to any portion of Reference Property that does
not consist of Capital Stock), and, prior to or at the effective time of such
Merger Event, the Company or the successor or purchasing person, as the case may
be, shall execute with the Trustee a supplemental indenture (which shall comply
with the Trust Indenture Act as in force at the date of execution of such
supplemental indenture) providing for such change; provided, however, that at
and after the effective time of the Merger Event, (x) the Company will continue
to have the right to determine the Settlement Method upon conversion of the
Notes pursuant to Section 4.03(a)(i) and (y) (i) any amount payable in cash upon
conversion of the Notes in accordance with Section 4.03 and 4.06 shall continue
to be payable in cash, (ii) the number of shares of Common Stock that the
Company would have been required to deliver upon conversion of the Notes in
accordance with Section 4.03 and 4.06 shall instead be deliverable in Units of
Reference Property and (iii) the Daily VWAP and the Closing Sale Price will, to
the extent reasonably possible, be calculated based on the value of a Unit of
Reference Property and the definitions of VWAP Trading Day and VWAP Market
Disruption Event shall be determined by reference to the components of a Unit of
Reference Property.
The Company shall not become a party to any Merger Event unless its terms are
consistent with this Section 4.07. Such supplemental indenture described in the
immediately preceding paragraph shall provide for adjustments which shall be as
nearly equivalent to the adjustments provided for in this Article 4 in the
judgment of the Board of Directors or the board of directors of the successor
person. If, in the case of any such Merger Event, the Reference Property
receivable thereupon by a holder of Common Stock includes shares of stock,
securities or other property or assets (including cash or any combination
thereof) of a person other than the successor or purchasing person, as the case
may be, in such Merger Event, then such indenture shall also be executed by such
other person.
(b)    Notice of Supplemental Indentures. The Company shall cause written notice
of the execution of such supplemental indenture to be mailed to each Holder, at
the address of such Holder as it appears on the register of the Notes maintained
by the Registrar, within 20 calendar days after execution thereof. Failure to
deliver such notice shall not affect the legality or validity of such
supplemental indenture. The above provisions of this Section 4.07 shall
similarly apply to successive Merger Events.
(c)    Prior Notice. In addition, at least 20 Scheduled Trading Days before any
Merger Event, the Company shall give notice to Holders of such Merger Event, or,
if the Company has not publicly announced such Merger Event at such time, as
promptly as practicable after publicly announcing such Merger Event. In any such
notice, the Company shall also specify the composition of the Unit of Reference
Property for such Merger Event, or, if the Company has not determined the
composition of such Unit of Reference Property at such time, the Company will
provide an additional written notice to Holders that states the composition of
such Unit of Reference Property as promptly as practicable after determining its
composition.
Section 4.08    Certain Covenants.
(a)    Reservation of Shares. To the extent necessary to satisfy its obligations
under this Indenture, prior to issuing any shares of Common Stock, the Company
will reserve out of its authorized but unissued shares of Common Stock a
sufficient number of shares of Common Stock to permit the conversion of the
Notes.
(b)    Certain other Covenants. The Company covenants that all shares of Common
Stock that may be issued upon conversion of Notes shall be newly issued shares
or treasury shares, shall be duly authorized, validly issued, fully paid and
non-assessable and shall be free from preemptive rights and free from any tax,
lien or charge (other than those created by the Holder or due to a change in
registered owner). The Company shall list or cause to have quoted any shares of
Common Stock to be issued upon conversion of Notes on each national securities
exchange or over-the-counter or other domestic market on which the Common Stock
is then listed or quoted.
(c)    [RESERVED].
Section 4.09    Responsibility of Trustee. The Trustee and any Conversion Agent
shall not at any time be under any duty or responsibility to any Holder of Notes
to determine or calculate the Conversion Rate, to determine whether any facts
exist which may require any adjustment of the Conversion Rate, or to confirm the
accuracy of any such adjustment when made or the appropriateness of the method
employed, or herein or in any supplemental indenture provided to be employed, in
making the same. The Trustee and any other Conversion Agent shall not be
accountable with respect to the validity or value (or the kind or amount) of any
shares of Common Stock or of any other securities or property that may at any
time be issued or delivered upon the conversion of any Notes; and the Trustee
and the Conversion Agent make no representations with respect thereto. Neither
the Trustee nor any Conversion Agent shall be responsible for any failure of the
Company to issue, transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or cash upon the surrender of any
Notes for the purpose of conversion or to comply with any of the duties,
responsibilities or covenants of the Company contained in this Article 4. The
rights, privileges, protections, immunities and benefits given to the Trustee,
including without limitation its right to be compensated, reimbursed and
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, including its capacity as Conversion Agent and as
Bid Solicitation Agent.
Section 4.10    Notice of Adjustment to the Trustee. Whenever the Conversion
Rate is adjusted as herein provided, the Company shall promptly file with the
Trustee and any Conversion Agent (if other than the Trustee) an Officer’s
Certificate setting forth the Conversion Rate after such adjustment and setting
forth a brief statement of the facts requiring such adjustment. Unless and until
a Responsible Officer of the Trustee shall have received such Officer’s
Certificate, the Trustee shall not be deemed to have knowledge of any adjustment
of the Conversion Rate and may assume that the last Conversion Rate of which it
has knowledge is still in effect. Promptly after delivery of such certificate,
the Company shall prepare a notice of such adjustment of the Conversion Rate
setting forth the adjusted Conversion Rate and the date as of which each
adjustment becomes effective and shall deliver such notice of such adjustment of
the Conversion Rate to the Holder of each Note at his or her last address
appearing on the Register provided for in Section 2.06 of this Indenture, within
20 days after execution thereof. Failure to deliver such notice shall not affect
the legality, effectiveness or validity of any such adjustment and shall not be
an Event of Default under this Indenture.
Section 4.11    Notice to Holders.
(a)    Notice to Holders Prior to Certain Actions. The Company shall deliver
notices of the events specified below at the times specified below and
containing the information specified below unless, in each case, (i) pursuant to
this Indenture, the Company is already required to deliver notice of such event
containing at least the information specified below at an earlier time or, (ii)
the Company, at the time it is required to deliver a notice, does not have
knowledge of all of the information required to be included in such notice, in
which case, the Company shall (A) deliver notice at such time containing only
the information that it has knowledge of at such time (if it has knowledge of
any such information at such time), and (B) promptly upon obtaining knowledge of
any such information not already included in a notice delivered by the Company,
deliver notice to each Holder containing such information. In each case, the
failure by the Company to give such notice, or any defect therein, shall not
affect the legality or validity of such event.
(vii)    Voluntary Increases. If the Company increases the Conversion Rate
pursuant to Section 4.05(b), the Company shall mail to the Holders a notice of
the increased Conversion Rate and the period during which such increased
Conversion Rate will be in effect at least 15 calendar days prior to the date
the increased Conversion Rate takes effect, in accordance with the applicable
law.
(viii)    Dissolutions, Liquidations and Winding-Ups. If there is a voluntary or
involuntary dissolution, liquidation or winding-up of the Company, the Company
shall deliver notice to the Holders as promptly as possible, but in any event at
least 15 calendar days prior to the earlier of (i) the date on which such
dissolution, liquidation or winding-up, as the case may be, is expected to
become effective or occur, and (ii) the date as of which it is expected that
holders of Common Stock of record shall be entitled to exchange their Common
Stock for securities or other property deliverable upon such dissolution,
liquidation or winding-up, as the case may be, which notice shall state the
expected effective date and record date for such event, as applicable, and the
amount and kind of property that a holder of one share of the Common Stock is
expected to be entitled, or may elect, to receive in such event. The Company
shall deliver an additional notice to holders, as promptly as practicable,
whenever the expected effective date or record date, as applicable, or the
amount and kind of property that a holder of one share of the Common Stock is
expect to be entitled to receive in such event, changes.
(b)    Notices After Certain Actions and Events. Whenever an adjustment to the
Conversion Rate becomes effective pursuant to Sections 4.04, 4.05 or 4.06, the
Company will (i) file with the Trustee an Officer’s Certificate stating that
such adjustment has become effective, the Conversion Rate, and the manner in
which the adjustment was computed and (ii) deliver written notice to the Holders
stating that such adjustment has become effective and the Conversion Rate or
conversion privilege as adjusted. Failure to give any such notice, or any defect
therein, shall not affect the validity of any such adjustment.


ARTICLE 5.    
COVENANTS
Section 5.01    Payment of Principal and Interest and the Fundamental Change
Purchase Price.
The Company covenants and agrees that it will cause to be paid the principal of
(including the Fundamental Change Purchase Price), premium, if any, on and
accrued and unpaid interest, if any, on each of the Notes at the places, at the
respective times and in the manner provided herein and in the Notes.
Section 5.02    Maintenance of Office or Agency.
The Company will maintain in the continental United States an office of the
Paying Agent, an office of the Registrar and an office or agency where Notes may
be surrendered for conversion (“Conversion Agent”) and where notices and demands
to or upon the Company in respect of the Notes and this Indenture (other than
the type contemplated by Section 12.14) may be served. The Company will give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office or the office or agency of
the Trustee.
The Company may also from time to time designate as co-registrars one or more
other offices or agencies where the Notes may be presented or surrendered for
any or all such purposes and may from time to time rescind such designations;
provided that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in the continental
United States for such purposes. The Company will give prompt written notice to
the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency. The terms “Paying Agent” and
“Conversion Agent” include any such additional or other offices or agencies, as
applicable.
The Company hereby initially designates the Trustee as the Paying Agent,
Registrar, Conversion Agent, and its Corporate Trust Office shall be considered
as one such office or agency of the Company for each of the aforesaid purposes.
The Company or its Affiliates may act as Paying Agent or Registrar.
With respect to any Global Note, the Corporate Trust Office of the Trustee or
any Paying Agent shall be the place of payment where such Global Note may be
presented or surrendered for payment or conversion or for registration of
transfer or exchange, or where successor Notes may be delivered in exchange
therefor; provided, however, that any such payment, conversion, presentation,
surrender or delivery effected pursuant to the Applicable Procedures for such
Global Note shall be deemed to have been effected at the place of payment for
such Global Note in accordance with the provisions of this Indenture.
Section 5.03    Provisions as to Paying Agent.
(m)    If the Company shall appoint a Paying Agent other than the Trustee, the
Company will cause such Paying Agent to execute and deliver to the Trustee an
instrument in which such agent shall agree, subject to the provisions of this
Section 5.03:
(i)    that it will hold all sums held by it as such agent for the payment of
the principal of, any premium on, accrued and unpaid interest, if any, on and
Fundamental Change Purchase Price for the Notes in trust for the benefit of the
Holders of the Notes;
(ii)    that it will give the Trustee prompt written notice of any failure by
the Company to make any payment of the principal of, any premium on, accrued and
unpaid interest, if any, on or Fundamental Change Purchase Price for the Notes
when the same shall be due and payable; and
(iii)    that at any time during the continuance of an Event of Default, upon
request of the Trustee, it will forthwith pay to the Trustee all sums so held in
trust.
The Company shall, on or before each due date of the principal of, any premium
on, accrued and unpaid interest, if any, on and Fundamental Change Purchase
Price for the Notes, deposit with the Paying Agent a sum sufficient to pay such
principal, premium, accrued and unpaid interest or Fundamental Change Purchase
Price, as the case may be, and (unless such Paying Agent is the Trustee) the
Company will promptly notify the Trustee in writing of any failure to take such
action, provided that, if such deposit is made on the due date, such deposit
must be received by the Paying Agent by 11:00 a.m., New York City time, on such
date.
(n)    If the Company shall act as its own Paying Agent, it will, on or before
each due date of the principal of, any premium on, accrued and unpaid interest,
if any, on or Fundamental Change Purchase Price for the Notes, set aside,
segregate and hold in trust for the benefit of the Holders of the Notes a sum
sufficient to pay such principal, any premium, accrued and unpaid interest, if
any, or Fundamental Change Purchase Price, as the case may be, so becoming due
and will promptly notify the Trustee in writing of any failure to take such
action and of any failure by the Company to make any payment of the principal
of, premium on, accrued and unpaid interest on or Fundamental Change Purchase
Price for the Notes when the same shall become due and payable.
(o)    Anything in this Section 5.03 to the contrary notwithstanding, the
Company may, at any time, for the purpose of obtaining a satisfaction and
discharge of this Indenture, or for any other reason, pay or cause to be paid to
the Trustee all sums held in trust by any Paying Agent hereunder as required by
this Section 5.03, such sums to be held by the Trustee upon the trusts herein
contained and upon such payment by the any Paying Agent to the Trustee, such
Paying Agent (if other than the Company) shall be released from all further
liability with respect to such sums.
(p)    Subject to any applicable abandoned property law, any money deposited
with the Trustee or any Paying Agent, or then held by the Company, in trust for
the payment of the principal of, any premium on, accrued and unpaid interest, if
any, on or Fundamental Change Purchase Price for any Note and remaining
unclaimed for two years after such principal, premium, accrued and unpaid
interest or Fundamental Change Purchase Price has become due and payable shall
be paid to the Company on written request of the Company contained in an
Officer’s Certificate, or (if then held by the Company) shall be discharged from
such trust; and the Holder of such Note shall thereafter, as an unsecured
general creditor, look only to the Company for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Company as trustee thereof, shall thereupon cease;
provided, however, that before the Trustee or such Paying Agent are required to
make any such repayment, the Company shall cause to be published once, in a
newspaper published in the English language, customarily published on each
Business Day and of general circulation in The Borough of Manhattan, The City of
New York, New York, notice that such money remains unclaimed and that, after a
date specified therein, which shall not be less than 30 calendar days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Company.
Section 5.04    Reports.
The Company will furnish to the Trustee, within 15 calendar days after it is
required to file the same with the Commission pursuant to Section 13 or 15(d) of
the Exchange Act. Any such report, information or document that the Company
files with the Commission through the EDGAR system (or any successor thereto)
will be deemed to be delivered to the Trustee for the purposes of this
Section 5.04 at the time of such filing through the EDGAR system (or such
successor thereto).
At any time the Company is not subject to Section 13 or 15(d) of the Exchange
Act, the Company will, so long as any of the Notes or the shares of Common Stock
delivered upon conversion of the Notes will, at such time, constitute
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, promptly provide to the Trustee and will, upon written request,
provide to any Holder, beneficial owner or prospective purchaser of such Notes
or such shares of Common Stock the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act to facilitate the resale of such
Notes or such shares of Common Stock pursuant to Rule 144A under the Securities
Act.  The Company will take such further action as any Holder or beneficial
owner of such Notes or any holder or beneficial owner of such shares of Common
Stock may reasonably request from time to time to enable such Holder or
beneficial owner to sell such Notes or such holder or beneficial owner to sell
shares of Common Stock in accordance with Rule 144A under the Securities Act, as
such rule may be amended from time to time.
Delivery of any such reports, information and documents to the Trustee shall be
for informational purposes only, and the Trustee’s receipt of such reports,
information and documents shall not constitute actual or constructive notice of
any information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on Officer’s
Certificates) or any other agreement or document.
Section 5.05    Statements as to Defaults. The Company is required to deliver to
the Trustee (i) within 120 days after the end of each fiscal year ending
December 31, an Officer's Certificate stating whether or not the signers thereof
know of any default of the Company that occurred during the previous year and
whether the Company, to the Officer’s knowledge, is in default in the
performance or observance of any of the terms, provisions and conditions of this
Indenture and (ii) within 30 days after the occurrence thereof, written notice
in the form of an Officer’s Certificate of any events that would constitute
Defaults or Events of Default, setting forth the details of such Defaults or
Events of Default, their status and the action the Company is taking or proposes
to take in respect thereof. Such Officer’s Certificate shall also comply with
any additional requirements set forth in Section 5.07. The Trustee shall not be
deemed to have notice of any Default or Event of Default except in accordance
with Section 11.03(i).
Section 5.06    Additional Interest Notice. If Additional Interest is payable by
the Company pursuant to Section 5.08 or Section 6.03, the Company shall deliver
to the Trustee an Officer’s Certificate, prior to the Regular Record Date for
each applicable Interest Payment Date, to that effect stating (a) the amount of
such Additional Interest that is payable and (b) the date on which such interest
is payable. Unless and until a Responsible Officer of the Trustee receives at
the Corporate Trust Office such a certificate, the Trustee may assume without
inquiry that no such Additional Interest is payable. The Trustee shall have no
obligation to calculate or determine, or verify the Company's calculations or
determinations of, the amount of any Additional Interest payable by the Company
under this Indenture. If the Company has paid Additional Interest directly to
the Persons entitled to it, the Company shall deliver to the Trustee an
Officer’s Certificate setting forth the particulars of such payment.
Section 5.07    Compliance Certificate and Opinions of Counsel.
(d)    Except as otherwise expressly provided in this Indenture, upon any
application or request by the Company to the Trustee to take any action under
any provision of this Indenture, the Company shall furnish to the Trustee an
Officer’s Certificate stating that all conditions precedent, if any, provided
for in this Indenture relating to the proposed action have been complied with
and an Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished; provided that no Opinion of Counsel shall be required to be delivered
in connection with the issuance of the Initial Notes on the date hereof.
(e)    Every certificate or opinion with respect to compliance with a condition
or covenant provided for in this Indenture shall include:
(vii)    a statement that each individual signing such certificate or opinion
has read such covenant or condition and the definitions herein relating thereto;
(viii)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(ix)    a statement that, in the opinion of each such individual, he has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(x)    a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.
(f)    All applications, requests, certificates, statements or other instruments
given under this Indenture shall be without personal recourse to any individual
giving the same and may include an express statement to such effect.
Section 5.08    Additional Interest.
(e)    If, at any time during the six-month period beginning on, and including,
the date which is six months after the Last Original Issuance Date, the Company
fails to timely file any periodic report that the Company is required to file
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act, as
applicable (after giving effect to all applicable grace periods thereunder and
other than current reports on Form 8-K), or the Notes are not otherwise Freely
Tradable, including pursuant to Rule 144 under the Securities Act, by Holders
other than affiliates (within the meaning of Rule 144) of the Company or Holders
that were affiliates (within the meaning of Rule 144) of the Company during the
90 days immediately preceding the date of the proposed transfer (as a result of
restrictions pursuant to U.S. securities laws or the terms of this Indenture or
the Notes), (i) for the first three months of such six-month period, the Company
shall pay Additional Interest that will accrue on the Notes at the rate of 0.25%
per annum of the principal amount of Notes then Outstanding for each day during
such first three-month period for which the Company’s failure to file has
occurred and is continuing or for which the restrictions on transfer are
applicable and (ii) for the final three months of such six-month period, the
Company shall pay Additional Interest that will accrue on the Notes at the rate
of 0.50% per annum of the principal amount of Notes then Outstanding for each
day during such final three-month period for which the Company’s failure to file
has occurred and is continuing or for which the restrictions on transfer are
applicable; provided that such six-month period shall end on the date that is
one year from the Last Original Issuance Date.
(f)    Further, if, and for so long as, the Restricted Notes Legend has not been
removed from the Notes, the Notes are assigned a restricted CUSIP number or the
Notes are not otherwise Freely Tradable by Holders other than affiliates (within
the meaning of Rule 144) of the Company or Holders that were affiliates (within
the meaning of Rule 144) of the Company during the 90 days immediately preceding
the date of the proposed transfer (without restrictions pursuant to U.S.
securities laws or the terms of this Indenture or the Notes) as of the 375th day
after the Last Original Issuance Date, the Company will pay Additional Interest
on the Notes that will accrue on the Notes at the rate of 0.50% per annum of the
principal amount of Notes then Outstanding until such Restricted Notes Legend is
removed, the Notes are assigned an unrestricted CUSIP number and the Notes are
Freely Tradable.
(g)    Such Additional Interest that is payable under this Section 5.08 shall be
payable in arrears on each Interest Payment Date following accrual in the same
manner as regular interest on the Notes and will be separate and distinct from,
and in addition to, any Additional Interest that may accrue pursuant to
Section 6.03, subject to the limitations on the maximum annual rate of
Additional Interest set forth in Section 6.03(d).
(h)    In no event shall Additional Interest accruing pursuant to this
Section 5.08 accrue on any day under the terms of this Indenture (taking any
such Additional Interest pursuant to this Section 5.08 together with any
Additional Interest pursuant to Sections 6.03(a) and 6.03(c)) at an annual rate
in excess of 0.50% for any violation or Default caused by the Company’s failure
to be current in respect of its Exchange Act reporting obligations.
Section 5.09    Corporate Existence. Subject to Article 9, the Company will do
or cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence, rights (charter and statutory) and franchises;
provided, however, that the Company shall not be required to preserve any such
right or franchise if, in the judgment of the Company, the preservation thereof
is no longer desirable in the conduct of the business of the Company.
Section 5.10    Restriction on Resales. The Company shall not, and shall procure
that no “affiliate” (as defined under Rule 144) of the Company shall, resell any
of the Notes that have been reacquired by the Company or any such “affiliate”
(as defined under Rule 144).
Section 5.11    Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.
Section 5.12    Par Value Limitation. The Company shall not take any action
that, after giving effect to any adjustment pursuant to Article 4, would result
in the issuance of shares of Common Stock for less than the par value of such
shares of Common Stock.
Section 5.13    Company to Furnish Trustee Names and Addresses of Holders. The
Company will furnish or cause to be furnished to the Trustee
(a)    semi-annually, not later than the 10th day after each Regular Record
Date, a list, in such form as the Trustee may reasonably require, containing all
the information in the possession or control of the Company, or any of its
Paying Agents other than the Trustee, of the names and addresses of the Holders,
as of such preceding Regular Record Date, and
(b)    at such other times as the Trustee may request in writing, within 15 days
after the receipt by the Company of any such request, a list of similar form and
content as of a date the Trustee may reasonably require.
ARTICLE 6.    
REMEDIES
Section 6.01    Events of Default. Each of the following events shall be an
“Event of Default”:
(g)    the Company’s failure to pay the principal of or any premium, if any, on
any Note when due and payable on the Maturity Date, upon declaration of
acceleration or otherwise;
(h)    the Company’s failure to comply with its obligations under Article 4 to
pay or deliver the Settlement Amount owing upon conversion of any Note
(including any Additional Shares or cash in lieu thereof) which failure
continues for five Business Days;
(i)    the Company’s failure to pay any interest on any Note when due, and such
failure continues for a period of 30 days;
(j)    the Company's failure to pay the Fundamental Change Purchase Price when
due;
(k)    the Company’s failure to issue a Fundamental Change Company Notice in
accordance with the provisions of Section 3.02(a), notice of a Make-Whole
Fundamental Change in accordance with the provisions of Section 4.06(e) or
notice of a distribution in accordance with the provisions of Section
4.01(b)(iii);
(l)    the Company’s failure to perform any other covenant required by the
Company in this Indenture (other than a covenant or agreement a default in whose
performance or whose breach is specifically addressed in Sections 6.01(a)
through (e) above) and such failure continues for 60 days after written notice
from the Trustee or the Holders of at least 25% in principal amount of the Notes
then Outstanding (a copy of which notice, if given by Holders, must also to be
given to the Trustee) has been received by the Company;
(m)    any indebtedness for money borrowed by, or any other payment obligation
of, the Company or any of its Subsidiaries that is a Significant Subsidiary at
such time (other than any non-recourse indebtedness of a special purpose
Significant Subsidiary of the Company), in an outstanding principal amount,
individually or in the aggregate, in excess of $50.0 million (or its foreign
currency equivalent at the time) is not paid at final maturity (or when
otherwise due, after giving effect to any applicable grace period) or is
accelerated;
(n)    the Company or any of its Subsidiaries that is a Significant Subsidiary
at such time fails to pay one or more final and non-appealable judgments entered
by a court or courts of competent jurisdiction, the aggregate uninsured or
unbonded portion of which is in excess of $50.0 million, provided that, no Event
of Default will be deemed to occur under this clause (g) if such judgments are
paid, discharged or stayed within 30 days after the entry of such judgment;
(o)    the Company or any Significant Subsidiary of the Company (i) commences a
voluntary case or other proceeding seeking the liquidation, reorganization or
other relief with respect to the Company or such Significant Subsidiary or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect; (ii) seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of the Company or such Significant
Subsidiary of the Company or any substantial part of the Company’s or such
Significant Subsidiary of the Company’s property, (iii) consents to any such
relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, (iv) makes a general
assignment for the benefit of creditors, or (v) fails generally to pay its debts
as they become due; or
(p)    an involuntary case or other proceeding is commenced against the Company
or any Significant Subsidiary of the Company (i) seeking liquidation,
reorganization or other relief with respect to the Company or such Significant
Subsidiary of the Company or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of the
Company or such Significant Subsidiary of the Company or any substantial part of
its property, and such involuntary case or other proceeding remains undismissed
and unstayed for a period of 60 consecutive days.
Section 6.02    Acceleration; Rescission and Annulment.
(q)    If an Event of Default (other than an Event of Default specified in
Section 6.01(i) or Section 6.01(j) with respect to the Company) occurs and is
continuing, either the Trustee by written notice to the Company, or the Holders
of at least 25% in aggregate principal amount of the Notes then Outstanding by
written notice to the Company and the Trustee, may declare 100% of the principal
of, premium, if any, and accrued and unpaid interest, if any, on all the Notes
then Outstanding to be due and payable immediately. If an Event of Default
specified in Section 6.01(i) or Section 6.01(j) with respect to the Company
occurs, 100% of the principal of, premium, if any, and accrued and unpaid
interest, if any, on all Notes shall automatically become immediately due and
payable.
(r)    Notwithstanding anything to the contrary in Section 6.02(a), Section 6.04
or any other provision of this Indenture, if, at any time after the principal
of, and accrued and unpaid interest, if any, on, the Notes shall have been so
declared due and payable in accordance with Section 6.02(a), and before any
judgment or decree of a court of competent jurisdiction for the payment of the
monies due shall have been obtained, and each of the conditions set forth in the
immediately following clauses (i), (ii) and (iii) is satisfied:
(i)    the Company delivers or deposits with the Trustee the amount of cash
sufficient to pay all matured installments of principal and interest upon all
the Notes, and the principal of and accrued and unpaid interest, if any, on all
Notes which shall have become due otherwise than by acceleration (with interest
on such principal and, to the extent that payment of such interest is
enforceable under applicable law, on overdue installments of interest, at the
rate or rates, if any, specified in the Notes to the date of such payment or
deposit), and such amount as shall be sufficient to pay the Trustee its
reasonable compensation and reimburse the Trustee for its reasonable expenses,
disbursements and advances (including the fees and expenses of its agents and
counsel);
(ii)    rescission and annulment would not conflict with any judgment or decree
of a court of competent jurisdiction; and
(iii)    any and all Events of Default under this Indenture, other than the
non-payment of the principal of the Notes that became due because of the
acceleration, shall have been cured, waived or otherwise remedied as provided
herein,
then, the Holders of a majority of the aggregate principal amount of Notes then
Outstanding, by written notice to the Company and to the Trustee, may waive all
Defaults and Events of Default with respect to the Notes (except for any Default
or Event of Default arising from (a) the Company’s failure to pay principal
(including the Fundamental Change Purchase Price) of, or any interest on, any
Notes), (b) the Company’s failure to pay or deliver the Settlement Amounts due
upon conversion of any Note within the applicable time period set forth under
Section 4.03(a) or (c) the Company’s failure to comply with any provision of
this Indenture the modification of which would require the consent of the Holder
of each Outstanding Note affected) and may rescind and annul the declaration of
acceleration resulting from such Defaults or Events of Default (except for any
Default or Event of Default arising from (x) the Company’s failure to pay
principal (including the Fundamental Change Purchase Price) of, or any interest
on, any Notes), (y) the Company’s failure to pay or deliver the Settlement
Amounts due upon conversion of any Note within the applicable time period set
forth under Section 4.03(a) or (z) the Company’s failure to comply with any
provision of this Indenture the modification of which would require the consent
of the Holder of each Outstanding Note affected) and their consequences;
provided, that no such rescission or annulment will extend to or will affect any
subsequent Default or Event of Default or shall impair any right consequent on
such Default or Event of Default.
Section 6.03    Additional Interest.
(g)    Notwithstanding Section 6.02, to the extent the Company elects, the sole
remedy for an Event of Default under Section 6.01(f) relating to the Company’s
failure to comply with Section 5.04 (which will be the 60th day after written
notice is provided to the Company in accordance with such an event of default)
(such Event of Default, a “Reporting Event of Default”), will, after the
occurrence of such Reporting Event of Default, (i) consist exclusively of the
right to receive Additional Interest at an annual rate equal to 0.25% of the
aggregate principal amount of the Notes then Outstanding for each day during the
180-day period beginning on, and including, the day on which such a Reporting
Event of Default occurs during which such Reporting Event of Default is
continuing (or, if applicable, the earlier date on which such Reporting Event of
Default is cured or waived) and (ii) consist exclusively of the right to receive
Additional Interest on the Notes at an annual rate equal to 0.50% per annum of
the principal amount of such tranche of notes outstanding for each day during
the 185-day period immediately following such 180-day period, in each case
payable in the same manner and on the same dates as the stated interest payable
on the Notes.
(h)    If the Reporting Event of Default is continuing on the 366th day after
the date on which such Reporting Event of Default occurred, the Notes will be
subject to acceleration as provided in Section 6.02(a).
(i)    In order to elect to pay the Additional Interest as the sole remedy
during the first 365 days after the occurrence of a Reporting Event of Default,
the Company must notify all Holders of Notes, the Trustee and the Paying Agent
in writing of such election on or before the Close of Business on the fifth
Business Day after the date on which such Reporting Event of Default would
otherwise occur. Upon the Company’s failure to timely give such notice of such
election or to pay the Additional Interest when due, the Notes will be
immediately subject to acceleration by declaration of the Trustee or the Holders
of at least 25% in aggregate principal amount of the Notes Outstanding as
provided in Section 6.02. Nothing in this Section 6.03 shall affect the rights
of Holders of Notes in the event of the occurrence of any other Event of
Default.
(j)    In no event shall Additional Interest accruing pursuant to
Sections 6.03(a) and 6.03(c) accrue on any day under the terms of this Indenture
(taking any such Additional Interest pursuant to Sections 6.03(a) and 6.03(c)
together with any Additional Interest pursuant to Section 5.08) at an annual
rate in excess of 0.50% for any violation or Default caused by the Company’s
failure to be current in respect of its Exchange Act reporting obligations. Such
Additional Interest will be payable in the same manner and on the same dates as
the stated interest payable on the Notes.
Section 6.04    Waiver of Past Defaults. Subject to Section 6.02(b), the Holders
of not less than a majority of the aggregate principal amount of Notes then
Outstanding, by written notice to the Company and to the Trustee, may waive any
Default or Event of Default (except for any Default or Event of Default arising
from (a) the Company’s failure to pay principal of, or any interest on, any
Notes), (b) the Company’s failure to pay or deliver the Settlement Amounts due
upon conversion of any Note within the applicable time period set forth under
Section 4.03(a), or (c) the Company’s failure to comply with any provision of
this Indenture the modification of which would require the consent of the Holder
of each Outstanding Note affected) and rescind any acceleration resulting from
such Default or Event of Default and its consequences; provided, that no such
waiver will extend to or will affect any subsequent Default or Event of Default
or shall impair any right consequent on such Default or Event of Default.
Section 6.05    Control by Majority. The Trustee will not be obligated to
exercise any of its rights or powers at the request of the Holders unless the
Holders have offered to the Trustee security or indemnity satisfactory to the
Trustee against any loss, liability or expense. Subject to this Indenture,
applicable law and the Trustee’s indemnification, the Holders of a majority in
aggregate principal amount of the Outstanding Notes may direct in writing the
time, method and place of conducting any proceeding for any remedy available to
the Trustee or exercising any trust or power conferred on the Trustee with
respect to the Notes. The Trustee, however, may refuse to follow any direction
that conflicts with law or this Indenture or that the Trustee determines is
unduly prejudicial to the rights of any Holder.
Section 6.06    Limitation on Suits. Subject to Section 6.07, no Holder will
have any right to institute any proceeding under this Indenture, or for the
appointment of a receiver or Trustee, or for any other remedy under this
Indenture or with respect to the Notes unless:
(g)    the Holder has previously delivered to the Trustee written notice of a
continuing Event of Default;
(h)    the Holders of at least 25% in aggregate principal amount of the then
Outstanding Notes deliver to the Trustee a written request that the Trustee
pursue a remedy with respect to such Event of Default and have offered
reasonable indemnity to the Trustee to institute such proceeding as Trustee;
(i)    the Trustee has failed to institute a proceeding within 60 days after
such notice, request and offer; and
(j)    the Trustee has not received from the Holders of a majority in aggregate
principal amount of the then Outstanding Notes a direction inconsistent with
such written request within 60 days after such notice, request and offer.
Section 6.07    Rights of Holders to Receive Payment and to Convert.
Notwithstanding anything to the contrary elsewhere in this Indenture, the above
limitations set forth under Section 6.06 do not apply to a suit instituted by a
Holder for the enforcement of a payment of the principal (including the
Fundamental Change Purchase Price, if applicable) of, or any accrued and unpaid
interest on, any Note, on or after the applicable due date or the right to
convert the Note or to receive the Settlement Amounts due upon conversion in
accordance with Article 4, and such right to receive any such payment or
delivery, as the case may be, on or after the applicable due dates shall not be
impaired or affected without the consent of such Holder.
Section 6.08    Collection of Indebtedness; Suit for Enforcement by Trustee. If
an Event of Default specified in Section 6.01(a), 6.01(b), 6.01(c) or 6.01(d)
occurs and is continuing, the Trustee is authorized to recover judgment in its
own name and as trustee of an express trust against the Company for the whole
amount of principal of, premium on, interest on, Fundamental Change Purchase
Price for and the Settlement Amounts due upon the conversion of the Notes and
such further amount as is sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, as well as any other amounts
that may be due under Section 11.07.
Section 6.09    Trustee May Enforce Claims Without Possession of Notes. All
rights of action and claims under this Indenture or the Notes may be prosecuted
and enforced by the Trustee without the possession of any of the Notes or the
production thereof in any proceeding relating thereto, and any such proceeding
instituted by the Trustee shall be brought in its own name as trustee of an
express trust, and any recovery of judgment shall, after provision for the
payment of the compensation, and reasonable expenses, disbursements and advances
of the Trustee, its agents and counsel, be for the ratable benefit of the
Holders in respect of which such judgment has been recovered.
Section 6.10    Trustee May File Proofs of Claim. The Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable to have the claims of the Trustee and the Holders allowed in any
judicial proceedings relative to the Company, its creditors or its property and,
unless prohibited by law or applicable regulations, will be entitled to collect,
receive and distribute any money or other property payable or deliverable on any
such claims, and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and, in the
event that the Trustee consents to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 11.07. To the
extent that the payment of any such compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 11.07 out of the estate in any such proceeding, will be
denied for any reason, payment of the same will be secured by a lien on, and is
paid out of, any and all distributions, dividends, money, securities and other
properties that the Holders may be entitled to receive in such proceeding,
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing herein contained will be deemed to authorize the Trustee to
authorize or consent to, or to accept or to adopt on behalf of any Holder, any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Holder, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.
Section 6.11    Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceeding, the Company,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding had been
instituted.
Section 6.12    Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Notes in Section 2.09, no right or remedy herein conferred upon or
reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
Section 6.13    Delay or Omission Not a Waiver. No delay or omission of the
Trustee or of any Holder to exercise any right or remedy accruing upon any Event
of Default shall impair any such right or remedy or constitute a waiver of any
such Event of Default or an acquiescence therein. Every right and remedy given
by this Article 6 or by law to the Trustee or to the Holders may be exercised
from time to time and as often as may be deemed expedient by the Trustee
(subject to the limitations contained in this Indenture) or by the Holders, as
the case may be.
Section 6.14    Priorities. If the Trustee collects any money or property
pursuant to this Article 6, it will pay out the money or property in the
following order:
FIRST: to the Trustee, its agents and attorneys for amounts due under
Section 11.07, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;
SECOND: to the Holders, for any amounts due and unpaid on the principal of,
premium on, accrued and unpaid interest on, the Fundamental Change Purchase
Price for, and any cash due upon conversion of, any Note, without preference or
priority of any kind, according to such amounts due and payable on all of the
Notes; and
THIRD: the balance, if any, to the Company or to such other party as a court of
competent jurisdiction directs.
The Trustee may fix a record date and payment date for any payment to the
Holders pursuant to this Section 6.14. If the Trustee so fixes a record date and
a payment date, at least 15 calendar days prior to such record date, the Trustee
will deliver to each Holder a written notice, which notice will state such
record date, such payment date and the amount of such payment.
Section 6.15    Undertaking for Costs. All parties to this Indenture agree, and
each Holder, by such Holder’s acceptance of a Note, shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; provided, however, that the provisions of this Section 6.15 shall not
apply to (i) any suit instituted by the Trustee, (ii) any suit instituted by any
Holder, or group of Holders, holding in the aggregate more than 10% in aggregate
principal amount of the Notes then Outstanding, (iii) any suit instituted by any
Holder for the enforcement of the payment of the principal (including the
Fundamental Change Purchase Price) of, or any interest on, any Note on or after
the applicable due date expressed or provided for in this Indenture, (iv) any
suit for the enforcement of the right to convert any Note or to receive the
Settlement Amounts due upon conversion of any Note in accordance with the
provisions of Article 4, or (v) any suit for the enforcement of the right of a
beneficial owner to exchange its beneficial interest in a Global Note for a
Physical Note if an Event of Default has occurred and is continuing in
accordance with Section 2.11.
Section 6.16    Waiver of Stay, Extension and Usury Laws. The Company covenants
that, to the extent that it may lawfully do so, it will not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law wherever enacted, now or at any time
hereafter in force, that may affect the covenants or the performance of this
Indenture; and the Company, to the extent that it may lawfully do so, hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will instead suffer and permit the
execution of every such power as though no such law has been enacted.
Section 6.17    Notices from the Trustee. If a Default occurs and is continuing
and is known to the Trustee, the Trustee must send notice of such Default to
each Holder within 90 days after such Event of Default has occurred. Except in
the case of a Default in the payment of the principal of, premium, if any, or
interest on any Note or of a Default in the payment or delivery of the
Settlement Amounts due upon conversion of any Note, the Trustee may withhold
notice if and so long as a committee of trust officers of the Trustee in good
faith determines that withholding notice is in the interests of the Holders.
ARTICLE 7.    
SATISFACTION AND DISCHARGE
Section 7.01    Discharge of Liability on Notes. When (a) the Company shall
deliver to the Registrar for cancellation all Notes theretofore authenticated
(other than any Notes that have been destroyed, lost or stolen and in lieu of or
in substitution for which other Notes shall have been authenticated and
delivered) and not theretofore canceled, or (b) all the Notes not theretofore
canceled or delivered to the Trustee for cancellation shall have become due and
payable (whether on the Maturity Date, on any Fundamental Change Purchase Date,
upon conversion or otherwise) and the Company shall deposit with the Trustee, in
trust, or deliver to the Holders, as applicable, an amount of cash (and, to the
extent applicable, deliver to the Holders a number of shares of Common Stock to
satisfy the Company’s obligations with respect to outstanding conversions),
sufficient to pay all amounts due on all of such Notes (other than any Notes
that shall have been mutilated, destroyed, lost or stolen and in lieu of or in
substitution for which other Notes shall have been authenticated and delivered)
not theretofore canceled or delivered to the Trustee for cancellation, including
principal and interest due, accompanied, except in the event the Notes are due
and payable solely in cash at the Maturity Date or upon an earlier Fundamental
Change Purchase Date, by a verification report as to the sufficiency of the
deposited amount from an independent certified accountant or other financial
professional reasonably satisfactory to the Trustee, and the Company shall have
paid or caused to be paid all other sums payable hereunder by the Company, then
this Indenture shall cease to be of further effect (except as to (i) rights
hereunder of Holders to receive all amounts owing upon the Notes and the other
rights, duties and obligations of Holders, as beneficiaries hereof with respect
to the amounts, if any, so deposited with the Trustee and (ii) the rights,
obligations, indemnities and immunities of the Trustee hereunder and the
obligations of the Company in respect thereof), and the Trustee, on written
demand of the Company accompanied by an Officer’s Certificate and an Opinion of
Counsel and at the cost and expense of the Company, shall execute instruments
acknowledging satisfaction and discharge of this Indenture. Notwithstanding the
foregoing, the Company hereby agrees to reimburse the Trustee for any costs or
expenses thereafter incurred by the Trustee, including the reasonable fees and
expenses of its counsel, and to compensate the Trustee for any services
thereafter rendered by the Trustee in connection with this Indenture or the
Notes.
Section 7.02    Deposited Monies to Be Held in Trust by Trustee. Subject to
Section 7.04, all monies deposited with the Trustee pursuant to Section 7.01
shall be held in trust for the sole benefit of the Holders of the Notes, and
such monies and shall be applied by the Trustee to the payment, either directly
or through any Paying Agent (including the Company if acting as its own Paying
Agent), to the Holders of the particular Notes for the payment of all sums or
amounts due and to become due thereon for principal and interest, if any.
Section 7.03    Paying Agent to Repay Monies Held. Upon the satisfaction and
discharge of this Indenture, all excess monies then held by any Paying Agent (if
other than the Trustee) shall, upon written request of the Company, be repaid to
it or paid to the Trustee, and thereupon such Paying Agent shall be released
from all further liability with respect to such amounts.
Section 7.04    Return of Unclaimed Monies. Subject to the requirements of
applicable law, any monies deposited with or paid to the Trustee for payment of
the principal of or interest, if any, on the Notes and not applied but remaining
unclaimed by the Holders of the Notes for two (2) years after the date upon
which the principal of or interest, if any, on such Notes, as the case may be,
shall have become due and payable, shall be repaid to the Company by the Trustee
on written demand, and all liability of the Trustee shall thereupon cease with
respect to such monies; and the Holders shall thereafter look only to the
Company for any payment that such Holder may be entitled to collect unless an
applicable abandoned property law designates another person.
Section 7.05    Reinstatement. If the Trustee or the Paying Agent is unable to
apply any monies in accordance with Section 7.02 by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Company’s obligations under this
Indenture and the Notes shall be revived and reinstated as though no deposit had
occurred pursuant to Section 7.01 until such time as the Trustee or the Paying
Agent is permitted to apply all such amounts in accordance with Section 7.02;
provided, however, that if the Company makes any payment of interest on,
principal of or delivery in respect of any Note following the reinstatement of
its obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the monies held by the Trustee or Paying
Agent.
ARTICLE 8.    
SUPPLEMENTAL INDENTURES
Section 8.01    Supplemental Indentures Without Consent of Holders.
Without the consent of any Holder, the Company (when authorized by a Board
Resolution) and the Trustee, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form satisfactory to the Trustee,
for any of the following purposes:
(k)    to cure any ambiguity, omission, defect or inconsistency in this
Indenture or the Notes;
(l)    to evidence the succession by a Successor Company and to provide for the
assumption by a Successor Company of the Company’s obligations under this
Indenture;
(m)    to add guarantees with respect to the Notes;
(n)    to secure the Notes;
(o)    to add to the Company’s covenants such further covenants, restrictions or
conditions for the benefit of the Holders or surrender any right or power
conferred upon the Company by this Indenture;
(p)    to make any change that does not adversely affect the rights of any
Holder in any material respect;
(q)    to conform the terms of this Indenture or the Notes to the description
thereof in the Preliminary Offering Memorandum, as supplemented by the pricing
term sheet related to the offering of the Initial Notes as evidenced by an
Officer’s Certificate from the Company to the Trustee; or
(r)    upon the occurrence of an event described in Section 4.07(a), solely (i)
to provide that such Notes are convertible into or by reference to Reference
Property, subject to the provisions in Sections 4.03 and 4.07, and (ii) to
effect the related changes to the terms of such Notes under Section 4.07.
Section 8.02    Supplemental Indentures With Consent of Holders.
With the consent of the Holders of not less than a majority in aggregate
principal amount of the Outstanding Notes (including, without limitation,
consents obtained in connection with a purchase of, or tender or exchange offer
for, Notes) and by Act of said Holders delivered to the Company and the Trustee,
the Company, and the Trustee may amend the Notes or enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Holders under this Indenture, and
the Holder of a majority in aggregate principal amount of the Outstanding Notes
may waive the Company’s compliance with any provision herein without notice to
the other Holders; provided, however, that no such amendment, supplement or
waiver shall, without the consent of the Holder of each Outstanding Note
affected thereby:
(h)    change the stated Maturity Date of the principal of or any interest on
the Notes;
(i)    reduce the principal amount of or interest on the Notes;
(j)    reduce the amount of principal payable upon acceleration of the Maturity
Date of any Note;
(k)    change the place or currency of payment of principal of or interest on
any Note;
(l)    impair the right of any Holder to receive payment of principal of and
interest on its Notes on or after the due dates therefor or to institute suit
for the enforcement of any payment on, or with respect to, such Holder’s Notes;
(m)    modify the provisions with respect to the purchase rights of Holders as
described in Section 3.01 in a manner adverse to Holders;
(n)    [RESERVED];
(o)    modify the ranking provisions of this Indenture;
(p)    make any change that impairs or adversely affects the right of Holders to
convert their Notes; or
(q)    make any change to the provisions of this Article 8 which require each
Holder’s consent or in the waiver provisions in Section 6.04 of this Indenture
except to increase the percentage required for modification, amendment or waiver
or to provide for consent of each affected Holder of Outstanding Notes.
It shall not be necessary for any Act or consent of Holders under this
Section 8.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such Act or consent shall approve the
substance thereof.
Section 8.03    Notice of Amendment or Supplement. After an amendment or
supplement under this Article 8 becomes effective, the Company shall provide to
the Holders a written notice briefly describing such amendment or supplement.
However, the failure to give such notice to all the Holders, or any defect in
the notice, shall not impair or affect the validity of the amendment or
supplement.
Section 8.04    Trustee to Sign Amendments, Etc. The Trustee shall sign any
amendment or supplement authorized pursuant to this Article 8 if the amendment
or supplement does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. If it does, the Trustee may, but need not, sign it.
In signing or refusing to sign such amendment or supplement, the Trustee shall
receive, and shall be fully protected in conclusively relying upon, an Officer’s
Certificate and an Opinion of Counsel provided at the expense of the Company
providing that such amendment or supplement is authorized or permitted by this
Indenture and such amendment or supplement is a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.
ARTICLE 9.    
SUCCESSOR COMPANY
Section 9.01    Company May Consolidate, Etc. on Certain Terms. Subject to the
provisions of Section 9.03, the Company shall not consolidate with, enter into a
binding share exchange with, or merge with or into, another Person or sell,
assign, convey, transfer, lease or otherwise dispose of its properties and
assets substantially as an entirety to another Person, unless:
(r)    the resulting, surviving transferee or successor Person (the “Successor
Company”), if not the Company, is a corporation organized and existing under the
laws of the U.S., any state of the U.S. or the District of Columbia and the
Successor Company expressly assumes, by supplemental indenture, executed and
delivered to the Trustee, in form satisfactory to the Trustee, all of the
obligations of the Company under the Notes and this Indenture;
(s)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing under this Indenture with
respect to the Notes;
(t)    all other conditions specified in this Article 9 are met.
Notwithstanding anything to the contrary in the foregoing, (A) the transactions
described under “Summary—Recent Developments—Initial Public Offering of
Semiconductor Materials Business” in the Preliminary Offering Memorandum
(including any subsequent dispositions of Company’s SSI interests), (B) to the
extent Company continues to own at least 51% of the Common Equity of SunEdison
YieldCo, the transactions described under “Summary—Recent Developments—Initial
Public Offering of SunEdison YieldCo Offering” in the Offering Memorandum
(including any subsequent dispositions of Company’s SunEdison YieldCo interests)
and (C) transactions similar to the transactions described in clause (B)
immediately above (to the extent Company continues to own at least 51% of the
Common Equity of the entity involved in such transaction) will not be prohibited
by this Section 9.01.
Upon any such consolidation, merger, binding share exchange, sale, assignment,
conveyance, transfer, lease or other disposition to another Person, the
Successor Company (if not the Company) shall succeed to, and may exercise every
right and power of the Company under this Indenture.
Section 9.02    Successor Corporation to Be Substituted. In case of any such
consolidation, merger, binding share exchange, sale, assignment, conveyance,
transfer, lease or other disposition to another Person and upon the assumption
by the Successor Company (if other than the Company), by supplemental indenture,
executed and delivered to the Trustee and satisfactory in form to the Trustee,
of the due and punctual payment of the principal of and premium (including any
Fundamental Change Purchase Price), if any, and accrued and unpaid interest, if
any, on all of the Notes, the due and punctual payment or delivery of any
Settlement Amount due upon conversion of the Notes and the due and punctual
performance of all of the covenants and conditions of this Indenture to be
performed by the Company under this Indenture, such Successor Company shall
succeed to and be substituted for, and may exercise every right and power of,
the Company under this Indenture, with the same effect as if it had been named
herein as the party of the first part; provided, however, that in the case of a
sale, assignment, conveyance, transfer, lease or other disposition to one or
more of its Subsidiaries of all or substantially all of the properties and
assets of the Company, the Notes will remain convertible based on the Settlement
Amount, in accordance with Section 4.03, but subject to adjustment (if any) in
accordance with Section 4.06. Such Successor Company thereupon may cause to be
signed, and may issue either in its own name or in the name of the Company any
or all of the Notes issuable hereunder which theretofore shall not have been
signed by the Company and delivered to the Trustee; and, upon the order of such
Successor Company instead of the Company and subject to all the terms,
conditions and limitations in this Indenture prescribed, the Trustee shall
authenticate and shall deliver, or cause to be authenticated and delivered, any
Notes that previously shall have been signed and delivered by the Officers of
the Company to the Trustee for authentication, and any Notes that such Successor
Company thereafter shall cause to be signed and delivered to the Trustee for
that purpose. All the Notes so issued shall in all respects have the same legal
rank and benefit under this Indenture as the Notes theretofore or thereafter
issued in accordance with the terms of this Indenture as though all of such
Notes had been issued at the date of the execution hereof. In the event of such
consolidation, merger, binding share exchange, sale, assignment, conveyance,
transfer or other disposition to another Person (but not in the case of a
lease), the Person named as the “Company” in the first paragraph of this
Indenture or any successor that shall thereafter have become such in the manner
prescribed in this Article 9 may be dissolved, wound up and liquidated at any
time thereafter and, except in the case of a lease, such Person shall be
released from its liabilities as obligor and maker of the Notes and from its
obligations under this Indenture.
In case of any such consolidation, merger, binding share exchange, sale,
assignment, conveyance, transfer, lease or other disposition to another Person,
such changes in phraseology and form (but not in substance) may be made in the
Notes thereafter to be issued as may be appropriate.
Section 9.03    Officer’s Certificate and Opinion of Counsel to Be Given to
Trustee . In the case of any such consolidation, merger, binding share exchange,
sale, assignment, conveyance, transfer, lease or other disposition pursuant to
Section 9.01, the Trustee shall receive an Officer’s Certificate and an Opinion
of Counsel stating that any such consolidation, merger, binding share exchange,
sale, assignment, conveyance, transfer, lease or other disposition and any such
assumption and, if a supplemental indenture is required in connection with such
transaction, such supplemental indenture, complies with the provisions of this
Indenture.
ARTICLE 10.    
NO REDEMPTION
Section 10.01    No Redemption. The Company shall not be permitted to redeem the
Notes, and no sinking fund is provided for the Notes.
ARTICLE 11.    
THE TRUSTEE
Section 11.01    Duties and Responsibilities of Trustee.
(k)    The Trustee, prior to the occurrence of an Event of Default and after the
curing of all Events of Default which may have occurred, undertakes to perform
such duties and only such duties as are specifically set forth in this Indenture
and no implied covenants or obligations shall be read into this Indenture
against the Trustee. In case an Event of Default has occurred (which has not
been cured or waived), the Trustee shall exercise such of the rights and powers
vested in it by this Indenture and use the same degree of care in its exercise
as a prudent person would use in the conduct of his or her own affairs.
(l)    Prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default which may have occurred:
(i)    the duties and obligations of the Trustee shall be determined solely by
the express provisions of this Indenture and applicable law, and the Trustee
shall not be liable except for the performance of such duties and obligations as
are specifically set forth in this Indenture and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
(ii)    in the absence of bad faith on the part of the Trustee, the Trustee may
conclusively rely as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; but, in the case
of any such certificates or opinions which by any provisions hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine whether or not they conform to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of any mathematical calculations or other facts stated therein).
(m)    No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct, except that:
(i)    this subsection (c) does not limit the effect of this Section 11.01;
(ii)    the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer or Officers of the Trustee, unless the Trustee
was negligent in ascertaining the pertinent facts; and
(iii)    the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the written direction
of the Holders of not less than a majority in principal amount of the Notes at
the time Outstanding determined as provided in Section 1.03 relating to the
time, method and place of conducting any proceeding for any remedy available to
the Trustee, or exercising any trust or power conferred upon the Trustee under
this Indenture;
(n)    Whether or not therein provided, every provision of this Indenture
relating to the conduct or affecting the liability of, or affording protection
to, the Trustee shall be subject to the provisions of this Section 11.01.
(o)    The Trustee shall not be liable in respect of any payment (as to the
correctness or calculation of amount, entitlement to receive or any other
matters relating to payment) or notice effected by the Company or any Paying
Agent or any records maintained by any co-Registrar with respect to the Notes.
(p)    If any party fails to deliver a notice relating to an event the fact of
which, pursuant to this Indenture, requires notice to be sent to the Trustee,
the Trustee may conclusively rely on its failure to receive such notice as
reason to act as if no such event occurred.
(q)    None of the provisions contained in this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers if there is reasonable ground for believing that the
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
Section 11.02    [RESERVED]
Section 11.03    Rights of the Trustee.
(a)    The Trustee may conclusively rely and shall be protected in acting upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, debenture, note, coupon or other paper or
document (whether in its original or facsimile form) believed by it in good
faith to be genuine and to have been signed or presented by the proper party or
parties.
(b)    Any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by an Officer’s Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any
resolution of the Board of Directors may be evidenced to the Trustee by a Board
Resolution.
(c)    The Trustee may consult with counsel of its own selection and any advice
or Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or omitted by it hereunder in good faith and in
accordance with such advice or Opinion of Counsel.
(d)    The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Holders pursuant to the provisions of this Indenture (including upon the
occurrence and during the continuance of an Event of Default), unless such
Holders shall have offered to the Trustee indemnity or security satisfactory to
the Trustee against any loss, expenses and liabilities which may be incurred
therein or thereby.
(e)    The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, but the Trustee, in its discretion, may make such
further inquiry or investigation into such facts or matters as it may see fit,
and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Company, personally or by agent or attorney (at the reasonable expense of
the Company and shall incur no liability of any kind by reason of such inquiry
or investigation).
(f)    The Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys and
the Trustee shall not be responsible for any misconduct or negligence on the
part of any agent or attorney appointed by it with due care hereunder.
(g)    The Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture.
(h)    In no event shall the Trustee be responsible or liable for special,
indirect, consequential or punitive loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
(i)    The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by a Responsible Officer of the Trustee at the Corporate Trust Office
of the Trustee, and such notice references the Notes and the Indenture.
(j)    The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each Agent, custodian and other Person employed to act hereunder.
(k)    The Trustee shall not be required to give any bond or surety in respect
of the performance of its powers and duties hereunder.
(l)    The Trustee may request that the Company deliver an Officer’s Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture.
Section 11.04    Trustee’s Disclaimer. The recitals contained herein and in the
Notes (except in the Trustee’s certificate of authentication) shall be taken as
the statements of the Company, and the Trustee assumes no responsibility for the
correctness of the same. The Trustee makes no representations as to the validity
or sufficiency of this Indenture or of the Notes. The Trustee shall not be
accountable for the use or application by the Company of any Notes or the
proceeds of any Notes authenticated and delivered by the Trustee under this
Indenture and the Trustee shall not be responsible for any statement of the
Company in this Indenture or in any document issued in connection with the sale
of the Notes.
Section 11.05    Trustee or Agents May Own Notes. The Trustee or any Agent, in
its individual or any other capacity, may become the owner or pledgee of Notes
with the same rights it would have if it were not Trustee or Agent.
Section 11.06    Monies to be Held in Trust. Subject to the provisions of
Section 7.02, all monies and properties received by the Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received. Money held by the Trustee in trust hereunder need not be
segregated from other funds except to the extent required by law. The Trustee
shall be under no liability for interest on or the investment of any money
received by it hereunder except as may be agreed in writing from time to time by
the Company and the Trustee.
Section 11.07    Compensation and Expenses of Trustee. The Company covenants and
agrees to pay to the Trustee from time to time, and the Trustee shall be
entitled to, such compensation for all services rendered by it hereunder in any
capacity (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) as mutually agreed to from time
to time in writing between the Company and the Trustee, and the Company will pay
or reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances reasonably incurred or made by the Trustee in
accordance with any of the provisions of this Indenture (including the
reasonable compensation and the expenses and disbursements of its counsel and of
all Persons not regularly in its employ) except any such expense, disbursement
or advance as may arise from its own negligence or willful misconduct, as
determined by a final order of a court of competent jurisdiction.
The Company also covenants to indemnify each of the Trustee and the Agents (and
their respective officers, directors and employees), in any capacity under this
Indenture and their respective agents for, and to hold each of them harmless
from and against, any and all loss, liability, claim, damage, cost or expense
incurred without negligence or willful misconduct on its own part and arising
out of or in connection with the acceptance or administration of this trust and
the performance of its duties and/or the exercise of its rights hereunder or in
any other capacity hereunder, including the costs and expenses of defending
itself against any claim (whether asserted by the Company, a Holder or any other
Person) of liability in the premises. The Trustee shall notify the Company
promptly of any claim for which it may seek indemnity. Failure by the Trustee to
so notify the Company shall not relieve the Company of its obligations
hereunder. The Company shall defend the claim and the Trustee shall cooperate in
the defense. The Trustee may have separate counsel and the Company shall pay the
reasonable fees and expenses of such counsel. The Company need not pay for any
settlement made without its consent.
The obligations of the Company under this Section 11.07 to compensate or
indemnify the Trustee and to pay or reimburse the Trustee for expenses,
disbursements and advances shall be secured by a lien prior to that of the Notes
upon all property and funds held or collected by the Trustee as such, except
funds held in trust for the benefit of the Holders of particular Notes. The
obligation of the Company under this Section 11.07 shall survive the payment of
the Notes, the satisfaction and discharge of this Indenture and/or the
resignation or removal of the Trustee.
When the Trustee, any Agent, and any of their respective agents incur expenses
or render services after an Event of Default specified in Section 6.01(i) and
6.01(j) with respect to the Company occurs, the expenses and the compensation
for the services are intended to constitute expenses of administration under any
bankruptcy, insolvency or similar laws.
Section 11.08    Officer’s Certificate as Evidence. Subject to Section 11.01,
whenever in the administration of the provisions of this Indenture the Trustee
shall deem it necessary or desirable that a matter be proved or established
prior to taking or omitting any action hereunder, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of bad faith on the part of the Trustee, be deemed to be conclusively
proved and established by an Officer’s Certificate delivered to the Trustee.
Section 11.09    Conflicting Interests of Trustee. If the Trustee has or shall
acquire a conflicting interest within the meaning of the Trust Indenture Act,
the Trustee shall either eliminate such interest or resign, to the extent and in
the manner provided by, and subject to the provisions of, this Indenture.
Section 11.10    Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act to act as such and has a combined capital and surplus of at least
$50,000,000 (or if such Person is a member of a bank holding company system, its
bank holding company shall have a combined capital and surplus of at least
$50,000,000). If such Person publishes reports of condition at least annually,
pursuant to law or to the requirements of any supervising or examining
authority, then for the purposes of this Section 11.10 the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section 11.10, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.
Section 11.11    Resignation or Removal of Trustee.
(a)    The Trustee may at any time resign by giving written notice of such
resignation to the Company and to the Holders of Notes. Upon receiving such
notice of resignation, the Company shall promptly appoint a successor trustee by
written instrument, in duplicate, executed by order of the Board of Directors,
one copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor trustee. If no successor trustee shall have been so
appointed and have accepted appointment thirty (30) days after such notice of
resignation is given to the Company and the Holders, the resigning Trustee may,
upon ten (10) Business Days’ notice to the Company and the Holders, appoint a
successor identified in such notice or may petition, at the expense of the
Company, any court of competent jurisdiction for the appointment of a successor
trustee, or, if any Holder who has been a bona fide Holder of a Note or Notes
for at least six (6) months may, subject to the provisions of Section 6.15, on
behalf of himself and all others similarly situated, petition any such court for
the appointment of a successor trustee. Such court may thereupon, after such
notice, if any, as it may deem proper and prescribe, appoint a successor
trustee.
(b)    In case at any time any of the following shall occur:
(iii)    the Trustee shall fail to comply with Section 11.09 after written
request therefor by the Company or by any Holder who has been a bona fide Holder
of a Note or Notes for at least six (6) months; or
(iv)    the Trustee shall cease to be eligible in accordance with the provisions
of Section 11.10 and shall fail to resign after written request therefor by the
Company or by any such Holder; or
(v)    the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation;
then, in any such case, the Company may remove the Trustee and appoint a
successor trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor trustee, or, subject to the
provisions of Section 6.15, any Holder who has been a bona fide Holder of a Note
or Notes for at least six (6) months may, on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor trustee; provided, however,
that if no successor Trustee shall have been appointed and have accepted
appointment thirty (30) days after either the Company or the Holders has removed
the Trustee, the Trustee so removed may petition at the Company’s expense any
court of competent jurisdiction for an appointment of a successor trustee. Such
court may thereupon, after such notice, if any, as it may deem proper and
prescribe, remove the Trustee and appoint a successor trustee.
(c)    The Holders of a majority in aggregate principal amount of the Notes at
the time Outstanding may at any time remove the Trustee and nominate a successor
trustee which shall be deemed appointed as successor trustee unless, within ten
(10) days after notice to the Company of such nomination, the Company objects
thereto, in which case the Trustee so removed or any Holder, or if such Trustee
so removed or any Holder fails to act, the Company, upon the terms and
conditions and otherwise as in Section 11.11(a) provided, may petition any court
of competent jurisdiction for an appointment of a successor trustee.
(d)    Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 11.11 shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 11.12.
Section 11.12    Acceptance by Successor Trustee. Any successor trustee
appointed as provided in Section 11.11 shall execute, acknowledge and deliver to
the Company and to its predecessor trustee an instrument accepting such
appointment hereunder, and thereupon the resignation or removal of the
predecessor trustee shall become effective and such successor trustee, without
any further act, deed or conveyance, shall become vested with all the rights,
powers, duties and obligations of its predecessor hereunder, with like effect as
if originally named as trustee herein; but, nevertheless, on the written request
of the Company or of the successor trustee, the trustee ceasing to act shall,
upon payment of any amount then due it pursuant to the provisions of Section
11.07, execute and deliver an instrument transferring to such successor trustee
all the rights and powers of the trustee so ceasing to act. Upon request of any
such successor trustee, the Company shall execute any and all instruments in
writing for more fully and certainly vesting in and confirming to such successor
trustee all such rights and powers. Any trustee ceasing to act shall,
nevertheless, retain a lien upon all property and funds held or collected by
such trustee as such, except for funds held in trust for the benefit of Holders
of particular Notes, to secure any amounts then due it pursuant to the
provisions of Section 11.07.
No successor trustee shall accept appointment as provided in this Section 11.12
unless, at the time of such acceptance, such successor trustee shall be
qualified under the provisions of Section 11.09 and be eligible under the
provisions of Section 11.10.
Upon acceptance of appointment by a successor trustee as provided in this
Section 11.12, the Company (or the former trustee, at the written direction of
the Company) shall give or cause to be given notice of the succession of such
trustee hereunder to the Holders of Notes in accordance with Section 12.08(c).
If the Company fails to give such notice within ten (10) days after acceptance
of appointment by the successor trustee, the successor trustee shall cause such
notice to be given at the expense of the Company.
Section 11.13    Succession by Merger, Etc. Any corporation into which the
Trustee may be merged or exchanged or with which it may be consolidated, or any
corporation resulting from any merger, exchange or consolidation to which the
Trustee shall be a party, or any corporation succeeding to all or substantially
all of the corporate trust business of the Trustee (including any trust created
by this Indenture), shall be the successor to the Trustee hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided that in the case of any corporation succeeding to all
or substantially all of the corporate trust business of the Trustee, such
corporation shall be qualified under the provisions of Section 11.09 and
eligible under the provisions of Section 11.10.
In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or any authenticating agent appointed by such successor trustee
may authenticate such Notes in the name of the successor trustee; and in all
such cases such certificates shall have the full force that is provided in the
Notes or in this Indenture; provided, however, that the right to adopt the
certificate of authentication of any predecessor Trustee or authenticate Notes
in the name of any predecessor Trustee shall apply only to its successor or
successors by merger, exchange or consolidation.
Section 11.14    Preferential Collection of Claims. If and when the Trustee
shall be or become a creditor of the Company (or any other obligor upon the
Notes), the Trustee shall be subject to the provisions of the Trust Indenture
Act regarding the collection of the claims against the Company (or any such
other obligor).
Section 11.15    Trustee’s Application for Instructions from the Company. Any
application by the Trustee for written instructions from the Company (other than
with regard to any action proposed to be taken or omitted to be taken by the
Trustee that affects the rights of the Holders of the Notes under this
Indenture) may, at the option of the Trustee, set forth in writing any action
proposed to be taken or omitted by the Trustee under this Indenture and the date
on and/or after which such action shall be taken or such omission shall be
effective. The Trustee shall not be liable for any action taken by, or omission
of, the Trustee in accordance with a proposal included in such application on or
after the date specified in such application (which date shall not be less than
three (3) Business Days after the date any officer of the Company actually
receives such application, unless any such officer shall have consented in
writing to any earlier date) unless prior to taking any such action (or the
effective date in the case of an omission), the Trustee shall have received
written instructions in response to such application specifying the action to be
taken or omitted.
ARTICLE 12.    
MISCELLANEOUS
Section 12.01    Effect on Successors and Assigns. All agreements of the
Company, the Trustee, the Registrar, the Paying Agent and the Conversion Agent
in this Indenture and the Notes will bind their respective successors.
Section 12.02    Governing Law. This Indenture and the Notes, and any claim,
controversy or dispute arising under or related to this Indenture or the Notes,
will be governed by, and construed in accordance with, the laws of the State of
New York, (without regard to the conflicts of laws provisions thereof other than
Section 5-1401 of the General Obligations Law).
Section 12.03    No Note Interest Created. Nothing in this Indenture or in the
Notes, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction.
Section 12.04    Trust Indenture Act. If any provision hereof limits, qualifies
or conflicts with a provision of the Trust Indenture Act that is required under
such Act to be a part of and govern this Indenture, the latter provision shall
control. If any provision of this Indenture modifies or excludes any provision
of the Trust Indenture Act that may be so modified or excluded, the latter
provision shall be deemed to apply to this Indenture as so modified or to be
excluded, as the case may be.
Section 12.05    Benefits of Indenture. Nothing in this Indenture or in the
Notes, expressed or implied, will give to any Person, other than the parties
hereto, any Agent or their successors hereunder or the Holders of the Notes, any
benefit or any legal or equitable right, remedy or claim under this Indenture.
Section 12.06    Calculations. Neither the Trustee nor any Agent shall be
responsible for making any calculation with respect to any matter under this
Indenture or the Notes (including, for the avoidance of doubt, the trading price
of the Notes). Except as otherwise expressly provided in this Indenture, the
Company and its designated agents shall be responsible for making all
calculations called for under this Indenture and the Notes. These calculations
include, but are not limited to, determinations of any Fundamental Change
Purchase Price, the Closing Sale Prices of the Common Stock, accrued interest
payable on the Notes, the Conversion Rate, the Settlement Amount and the amount
of Additional Interest that may be payable by Company from time to time. The
Company shall make all these calculations in good faith and, absent manifest
error, its calculations will be final and binding on Holders. The Company shall
provide a schedule of its calculations to each of the Trustee and the Conversion
Agent, and each of the Trustee and the Conversion Agent and all other agents
appointed by the Company herein are entitled to rely conclusively upon the
accuracy of the Company’s calculations without independent verification. The
Trustee shall forward the Company’s calculations to any Holders upon the written
request of that Holder.
Whenever the Company is required to calculate or make adjustments to the
Conversion Rate, the Company will do so to the 1/10,000th of a share of Common
Stock, rounding any additional decimal places up or down in a commercially
reasonable manner.
Section 12.07    Execution in Counterparts. This Indenture may be executed in
any number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Indenture
as to the parties hereto and may be used in lieu of the original Indenture for
all purposes. Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.
Section 12.08    Notices.
(a)    Except as otherwise provided herein, any request, demand, authorization,
direction, notice, consent, election, waiver or Act of Holders or other document
provided or permitted by this Indenture to be made upon, given or furnished to,
or filed with, the Company or the Trustee shall be in writing and delivered in
person or mailed by first class mail, postage prepaid, overnight courier or
transmitted by facsimile transmission or electronic transmission in PDF format
as follows:
(iv)    if to the Trustee by any Holder or by the Company, at its Corporate
Trust Office;
(v)    if to the Company by the Trustee or by any Holder, at the address of its
principal office at SunEdison, Inc., 501 Pearl Drive (City of O’Fallon), St.
Peters, Missouri 63376, Attention: General Counsel.
(b)    The Company or the Trustee, by notice given to the other in the manner
provided in this Section 12.08, may designate additional or different addresses
for subsequent notices or communications.
(c)    Notices to Holders will be sent to the address of each Holder as it
appears in the Register. Notices will be deemed to have been given on the date
of mailing or electronic transmission to such Holder. Whenever a notice is
required to be given by the Company, such notice may be given by the Trustee on
the Company’s behalf. With respect to Global Notes, notice shall be sufficiently
given if given to the Depositary for the Notes (or its designee), pursuant to
customary procedures of such Depositary.
(d)    Whenever the Company is required to deliver notice to the Holders, the
Company will, by the date it is required to deliver such notice to the Holders,
deliver a copy of such notice to the Trustee and the Agents. Notices to the
Trustee shall be deemed given upon actual receipt thereof.
(e)    In respect of this Indenture, the Trustee, in each of its capacities,
including without limitation as the Trustee, Registrar, Paying Agent, Conversion
Agent and Bid Solicitation Agent, shall not have any duty or obligation to
verify or confirm that the Person sending instructions, directions, reports,
notices or other communications or information by electronic transmission is, in
fact, a Person authorized to give such instructions, directions, reports,
notices or other communications or information on behalf of the party purporting
to send such electronic transmission; and the Trustee shall not have any
liability for losses, liabilities, costs or expenses incurred or sustained by
any party as a result of such reliance upon or compliance with such
instructions, directions, reports, notices or other communications or
information. Each other party agrees to assume all risks arising out of the use
of electronic methods to submit instructions, directions, reports, notices or
other communications or information to the Trustee, including, without
limitation the risk of the Trustee acting on unauthorized instructions, notices,
reports or other communications or information, and the risk of interception and
misuse by third parties.
Section 12.09    No Recourse Against Others. No director, officer, employee,
incorporator or stockholder of the Company shall have any liability for any
obligations of the Company under the Notes, the Indenture or any claim based on,
in respect of, or by reason of, such obligations or their creation. Each Holder,
by accepting a Note, waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Notes.
Section 12.10    Tax Withholding. Nothing herein shall preclude any tax
withholding required by law or regulation. Each Holder agrees, and each
beneficial owner of an interest in a Note by its acquisition of such interest is
deemed to agree, that if the Company or other applicable withholding agent pays
withholding taxes or backup withholding on behalf of the Holder or beneficial
owner as a result of an adjustment to the Conversion Rate, the Company or other
applicable withholding agent may, at its option, set off such payments against
payments of cash and shares of Common Stock on the Note (or, in certain
circumstances, against any payments on the Common Stock).
Section 12.11    Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 12.12    U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may request in order for the
Trustee to satisfy the requirements of the U.S.A. Patriot Act.
Section 12.13    Force Majeure. In no event shall the Trustee or any Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
disasters, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services; it being understood that the Trustee shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.
Section 12.14    Submission to Jurisdiction.
(a)    The Company hereby irrevocably consents to jurisdiction of the courts of
the State of New York and the courts of the United States of America located in
the City of New York and the County of New York, over any suit, action or
proceeding with respect to this Indenture or the Notes or the transactions
contemplated hereby. The Company waives any objection that it may have to the
venue of any suit, action or proceeding with respect to this Indenture or the
Notes or the transactions contemplated hereby in the courts of the State of New
York or the courts of the United States of America, in each case, located in the
City of New York and County of New York, or that such suit, action or proceeding
brought in the courts of the State of New York or the United States of America,
in each case, located in the City of New York and County of New York was brought
in an inconvenient court and agrees not to plead or claim the same. The Company
hereby irrevocably appoints Corporation Service Company, 1180 Avenue of the
Americas, Suite 210, New York, NY 10036, as its authorized agent in the State of
New York upon which process may be served in any such suit or proceedings, and
agrees that service of process upon such agent shall be deemed in every respect
effective service of process upon the Company in any such suit or proceeding.
The Company further agrees to take any and all action as may be necessary to
maintain such designation and appointment of such agent in full force and effect
for the term of this Indenture. Nothing in this Indenture shall in any way be
deemed to limit the ability to serve any such writs, process or summonses in any
other manner permitted by applicable law.
[Remainder of the page intentionally left blank]



1
NY\6120801.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.
SunEdison, Inc.
By:    /s/ Brian Wuebbels
Name:    
Title:    


Wilmington Trust, National Association, as Trustee, Registrar, Bid Solicitation
Agent, Paying Agent and Conversion Agent
By:    /s/ W. Thomas Morris, II
Name:    W. Thomas Morris, II
Title:    Vice President

2
NY\6120801.4

--------------------------------------------------------------------------------




SCHEDULE A
The following table sets forth the number of Additional Shares by which the
Conversion Rate shall be increased pursuant to Section 4.06 based on the
hypothetical Stock Prices and the dates set forth below.


 
   Stock Price
Effective Date


$11.47




$13.00




$14.62




$17.00




$19.00




$21.00




$23.00




$25.00




$30.00




$40.00




$50.00




$60.00




$75.00


 
December 20, 2013
18.8043


15.0102


12.0675


9.1022


7.3750


6.0923


5.1116


4.3431


3.0104


1.6019


0.9005


0.5049


0.0000


 
January 1, 2015
18.8043


15.2052


12.0535


8.9298


7.1447


5.8409


4.8593


4.1008


2.8104


1.4825


0.8324


0.4673


0.0000


 
January 1, 2016
18.8043


15.2705


11.8854


8.5954


6.7590


5.4458


4.4770


3.7421


2.5239


1.3140


0.7338


0.4091


0.0000


 
January 1, 2017
18.8043


15.2018


11.5470


8.0801


6.2035


4.8995


3.9638


3.2723


2.1664


1.1186


0.6262


0.3493


0.0000


 
January 1, 2018
18.8043


14.7792


10.8359


7.2175


5.3435


4.0953


3.2367


2.6268


1.7021


0.8793


0.4966


0.2769


0.0000


 
January 1, 2019
18.8043


13.6494


9.4360


5.7748


4.0179


2.9331


2.2410


1.7823


1.1440


0.6124


0.3549


0.1990


0.0000


 
January 1, 2020
18.8043


11.7822


7.1593


3.5824


2.1547


1.4271


1.0435


0.8270


0.5628


0.3298


0.1985


0.1131


0.0000


 
January 1, 2021
18.8043


8.5434


0.0000


0.0000


0.0000


0.0000


0.0000


0.0000


0.0000


0.0000


0.0000


0.0000


0.0000


 














NY\6120801.4

--------------------------------------------------------------------------------




EXHIBIT A
[FORM OF FACE OF NOTE]
[For all Notes, include the following legend (the “Non-Affiliate Legend”):]
NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY OR
PERSON THAT HAS BEEN AN AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES
ACT) OF THE COMPANY DURING THE IMMEDIATELY PRECEDING THREE MONTHS MAY PURCHASE,
OTHERWISE ACQUIRE OR HOLD THIS NOTE OR A BENEFICIAL INTEREST HEREIN.
[For Global Notes, include the following legend (the “Global Notes Legend”):]
[THIS SECURITY IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF.
THIS SECURITY MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A SECURITY
REGISTERED, AND NO TRANSFER OF THIS SECURITY IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.]
[For all Notes that are Restricted Notes, include the following legend (the
“Restricted Notes Legend”):]
[THIS SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1)
REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

(2)
AGREES FOR THE BENEFIT OF SUNEDISON, INC. (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR THE SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY OR ANY BENEFICIAL INTEREST
HEREIN OR THEREIN PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”)
(X) THAT IS AT LEAST ONE YEAR AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF THE
NOTES OR SUCH OTHER


A-1
NY\6120801.4

--------------------------------------------------------------------------------




PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY
SUCCESSOR PROVISION THERETO, AND (Y) ON WHICH WE HAVE INSTRUCTED THE TRUSTEE
THAT THE RESTRICTIONS DESCRIBED IN THE LEGEND WILL NO LONGER APPLY IN ACCORDANCE
WITH THE PROCEDURES DESCRIBED IN THE INDENTURE, EXCEPT:
(A)
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

(B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED (OR HAS BECOME)
EFFECTIVE UNDER THE SECURITIES ACT THAT COVERS RESALE OF THE NOTES OR SUCH
SHARES OF COMMON STOCK, OR

(C)
TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRUSTEE OR THE TRANSFER AGENT FOR THE COMPANY’S
COMMON STOCK, AS APPLICABLE, RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH
LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED
IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE
WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, AND THE TRUSTEE
AND THE TRANSFER AGENT FOR THE COMPANY’S COMMON STOCK WILL NOT BE REQUIRED TO
ACCEPT FOR REGISTRATION OF TRANSFER ANY SECURITIES ACQUIRED BY A PURCHASER,
INCLUDING UPON EXERCISE OF THE CONVERSION RIGHTS, EXCEPT UPON PRESENTATION OF
EVIDENCE SATISFACTORY TO THE TRUSTEE OR TRANSFER AGENT, AS APPLICABLE, THAT THE
RESTRICTIONS SET FORTH HEREIN HAVE BEEN COMPLIED WITH. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.]



A-2
NY\6120801.4

--------------------------------------------------------------------------------






SunEdison, Inc.
2.75% Convertible Senior Notes due 2021
No.:    [          ]    
CUSIP:
[86732Y AB5] [; provided that, at such time as the Company provides the Free
Transferability Certificate to the Trustee and the Registrar, this CUSIP number
will be deemed removed and replaced with the CUSIP number 86732Y AD1.]

Principal
Amount $
[          ] [For Global Notes, include the following: as revised by the
Schedule of Increases and Decreases in the Global Note attached hereto]

SunEdison, Inc., a Delaware corporation (the “Company”), promises to pay to
[          ] [include “Cede & Co.” for Global Note] or registered assigns, the
principal amount of [add principal amount in words] $[          ] [For Global
Notes, include the following:, as revised by the Schedule of Increases and
Decreases in the Global Note attached hereto,] on January 1, 2021 (the “Maturity
Date”).
Interest Payment Dates: January 1 and July 1.
Regular Record Dates: June 15 and December 15.
Additional provisions of this Security are set forth on the other side of this
Note.



A-1
NY\6120801.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, SunEdison, Inc. has caused this instrument to be signed
manually or by facsimile by one of its duly authorized Officers.
SunEdison, Inc.
By:        
Name:
Title:

A-2
NY\6120801.4

--------------------------------------------------------------------------------






This is one of the Notes referred to in the within-mentioned Indenture.
Dated:
Wilmington Trust, National Association, as Trustee
By:        
Authorized Signatory



A-3
NY\6120801.4

--------------------------------------------------------------------------------




[FORM OF REVERSE OF NOTE]
SunEdison, Inc.
2.75% Convertible Senior Notes due 2021
This Note is one of a duly authorized issue of securities of the Company (herein
called the “Notes”), issued under the Indenture dated as of December 20, 2013 by
and between the Company and Wilmington Trust, National Association, herein
called the “Trustee,” and reference is hereby made to the Indenture for a
statement of the respective rights, limitations of rights, duties and immunities
thereunder of the Company, the Trustee and the Holders of the Notes and of the
terms upon which the Notes are, and are to be, authenticated and delivered.
This Note does not benefit from a sinking fund. This Note shall not be
redeemable at the Company’s option.
As provided in and subject to the provisions of the Indenture, upon the
occurrence of a Fundamental Change, the Holder of this Note will have the right,
at such Holder’s option, to require the Company to purchase this Note, or any
portion of this Note such that the principal amount of this Note that is not
purchased equals $1,000 or an integral multiple of $1,000, on the Fundamental
Change Purchase Date at a price equal to the Fundamental Change Purchase Price
for such Fundamental Change Purchase Date.
As provided in and subject to the provisions of the Indenture, the Holder hereof
has the right, prior to the Close of Business on the second Scheduled Trading
Day immediately preceding the Maturity Date, to convert this Note or a portion
of this Note such that the principal amount of this Note converted equals $1,000
or an integral multiple of $1,000, into a number of shares of Common Stock
determined in accordance with Article 4 of the Indenture and subject to
adjustment as set forth therein.
As provided in and subject to the provisions of the Indenture, the Company will
make all payments in respect of the Fundamental Change Purchase Price for and
the principal amount of, this Note to the Holder that surrenders this Note to
the Paying Agent to collect such payments in respect of this Note. The Company
will pay cash amounts in money of the U.S. that at the time of payment is legal
tender for payment of public and private debts.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Notes to be effected under the
Indenture at any time by the Company and the Trustee with the consent of the
Holders of a majority in principal amount of the Notes at the time Outstanding.
The Indenture also contains provisions permitting the Holders of specified
percentages in principal amount of the Notes at the time Outstanding, on behalf
of the Holders of all Notes, to waive compliance by the Company with certain
provisions of the Indenture and certain past Defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Note shall
be conclusive and binding upon such Holder and upon all future Holders of this
Note and of any Note issued upon the registration of transfer hereof or in

A-4
NY\6120801.4

--------------------------------------------------------------------------------




exchange herefor or in lieu hereof, whether or not notation of such consent or
waiver is made upon this Note.
As provided in and subject to the provisions of the Indenture, the Holder of
this Note shall not have the right to institute any proceeding with respect to
the Indenture, or for the appointment of a receiver or trustee, or for any other
remedy thereunder, unless such Holder shall have previously given the Trustee
written notice of a continuing Event of Default with respect to the Note, the
Holders of not less than 25% in principal amount of the Notes at the time
Outstanding shall have made written request to the Trustee to institute
proceedings in respect of such Event of Default as Trustee and offered the
Trustee reasonable indemnity to the Trustee, and the Trustee shall have failed
to institute any such proceeding, for 60 days after receipt of such notice,
request and offer of indemnity, and shall not have received from the Holders of
a majority in principal amount of Notes at the time Outstanding a direction
inconsistent with such request. The foregoing shall not apply to any suit
instituted by the Holder of this Note for the enforcement of any payment of the
principal hereof, premium, if any, or interest hereon, the Fundamental Change
Purchase Price with respect to and the amount of cash, the number of shares of
Common Stock or the combination thereof, as the case may be, due upon conversion
of this Note or after the respective due dates expressed in the Indenture.
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay or deliver, as the case may be, the principal of
(including the Fundamental Change Purchase Price), premium, interest on and the
amount of cash, a number of shares of Common Stock or a combination of cash and
shares of Common Stock, if any, as the case may be, due upon conversion of, this
Note at the time, place and rate, and in the coin and currency, herein
prescribed.
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Register, upon surrender
of this Note for registration of transfer to the Trustee, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Registrar duly executed by, the Holder hereof or its attorney
duly authorized in writing, and thereupon a new Note of this series and of like
tenor for the same aggregate principal amount will be issued to the designated
transferee.
The Notes are issuable only in registered form without coupons in minimum
denominations of $1,000 and integral multiples of $1,000. As provided in the
Indenture and subject to certain limitations therein set forth, the Notes are
exchangeable for a like aggregate principal amount of Notes and of like tenor of
a different authorized denomination, as requested by the Holder surrendering the
same.
Subject to the rights of the Holders as of the Regular Record Date to receive
interest on the related Interest Payment Date, prior to due presentment of this
Note for registration of transfer, the Company, the Trustee, the Agents and any
of their respective agents may treat the Person in whose name the Note is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and neither the Company, the Trustee, the Agents nor any agents shall
be affected by notice to the contrary.

A-5
NY\6120801.4

--------------------------------------------------------------------------------




Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (= tenants in common), TEN ENT (= tenants by the entirety), JT TEN (=
joint tenants with rights of survivorship and not as tenants in common), CUST (=
custodian) and U/G/M/A (= Uniform Gift to Minors Act).
Upon the issuance of any new Note, the Company may require payment by the Holder
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto and any other expenses (including fees and expenses
of the Trustee) connected therewith.
All defined terms used in this Note that are defined in the Indenture shall have
the meanings assigned to them in the Indenture. If any provision of this Note
limits, qualifies or conflicts with a provision of the Indenture, such provision
of the Indenture shall control.



A-6
NY\6120801.4

--------------------------------------------------------------------------------




ATTACHMENT 1
[FORM OF NOTICE OF CONVERSION]
To:    SunEdison, Inc.
The undersigned owner of this Note hereby irrevocably exercises the option to
convert this Note, or a portion hereof (which is such that the principal amount
of the portion of this Note that will not be converted equals $1,000 or an
integral multiple of $1,000 in excess thereof) below designated, into a number
of shares of Common Stock in accordance with the terms of the Indenture referred
to in this Note, and directs that any cash payable and any shares of Common
Stock issuable and deliverable upon conversion, together with any Notes
representing any unconverted principal amount hereof, be paid and/or issued
and/or delivered, as the case may be, to the registered Holder hereof unless a
different name is indicated below.
Subject to certain exceptions set forth in the Indenture, if this notice is
being delivered on a date after the Close of Business on a Regular Record Date
and prior to the Open of Business on the Interest Payment Date corresponding to
such Regular Record Date, this notice must be accompanied by payment of an
amount equal to the interest payable on such Interest Payment Date on the
principal amount of this Note to be converted. If any shares of Common Stock are
to be issued in the name of a Person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect to such issuance and transfer
as set forth in the Indenture.


Principal amount to be converted (if less than all):
$    
Dated:     
    
Signature(s)
(Sign exactly as your name appears on the other side of this Note)
    
Signature Guarantee
(Signature(s) must be guaranteed by an institution which is a member of one of
the following recognized signature Guarantee Programs:
(i) The Notes Transfer Agent Medallion Program (STAMP); (ii) The New York Stock
Exchange Medallion Program (MNSP); (iii) another guarantee program acceptable to
the Trustee.)
Fill in if a check is to be issued, or shares of Common Stock or Notes are to be
registered, otherwise than to or in the name of the registered Holder.

A-7
NY\6120801.4

--------------------------------------------------------------------------------




    
(Name)
    
(Address)
Please print name and address
(including zip code)
    
(Social Security or other Taxpayer
Identifying Number)


Dated:     
    
Signature(s)
(Sign exactly as such Person’s name appears above)
    
Signature Guarantee
(Signature(s) must be guaranteed by an institution which is a member of one of
the following recognized signature Guarantee Programs:
(i) The Notes Transfer Agent Medallion Program (STAMP); (ii) The New York Stock
Exchange Medallion Program (MNSP); (iii) The Stock Exchange Medallion Program
(SEMP) or (iv) another guarantee program acceptable to the Trustee.)

A-8
NY\6120801.4

--------------------------------------------------------------------------------




ATTACHMENT 2
[FORM OF FUNDAMENTAL CHANGE PURCHASE NOTICE]
To:    SunEdison, Inc.
The undersigned registered owner of this Note hereby acknowledges receipt of a
Fundamental Change Company Notice from SunEdison, Inc. (the “Company”) as to the
occurrence of a Fundamental Change with respect to the Company and specifying
the Fundamental Change Purchase Date and requests and instructs the Company to
pay to the registered holder hereof in accordance with the applicable provisions
of the Indenture referred to in this Note (i) the entire principal amount of
this Note, or the portion thereof (that is such that the portion not to be
purchased has a principal amount equal to $1,000 or an integral multiple of
$1,000 in excess thereof) below designated, and (ii) if such Fundamental Change
Purchase Date does not occur during the period after a Regular Record Date and
on or prior to the Interest Payment Date corresponding to such Regular Record
Date, accrued and unpaid interest, if any, thereon to, but excluding, such
Fundamental Change Purchase Date.
Principal amount to be purchased (if less than all):
$    
Certificate number (if Notes are in certificated form)
    
Dated:     
    
Signature(s)
(Sign exactly as your name appears on the other side of this Note)
    
Social Security or Other Taxpayer Identification Number



A-9
NY\6120801.4

--------------------------------------------------------------------------------




ATTACHMENT 3
[FORM OF ASSIGNMENT AND TRANSFER]
For value received,     __________ hereby sell(s), assign(s) and transfer(s)
unto     __________ (Please insert social security or Taxpayer Identification
Number of assignee) the within Note, and hereby irrevocably constitutes and
appoints     __________ to transfer the said Note on the books of the Company,
with full power of substitution in the premises.
In connection with any transfer of the within Note occurring prior to the Resale
Restriction Termination Date, as defined in the Indenture governing such Note,
the undersigned confirms that such Note is being transferred:
To SunEdison, Inc. or a subsidiary thereof; or
Pursuant to a registration statement which has become effective under the
Securities Act of 1933, as amended; or
To a qualified institutional buyer in compliance with Rule 144A under the
Securities Act of 1933, as amended; or
Pursuant to an exemption from registration provided by Rule 144 under the
Securities Act of 1933, as amended, or any other available exemption from the
registration requirements of the Securities Act of 1933, as amended.
[TO BE SIGNED BY PURCHASER IF THE SECOND, THIRD OR FOURTH BOX ABOVE IS CHECKED]
[Include if the second, third or fourth box above is checked] [The undersigned
(on the immediately following signature line) represents and warrants that it is
not, and has not been for the immediately preceding 90 days, an “affiliate” (as
defined in Rule 144 under the Securities Act of 1933, as amended) of SunEdison,
Inc.]
[Include if the third box above is checked] [The undersigned (on the immediately
following signature line) represents and warrants that it is purchasing this
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.]
[Date: ______________________        Signed: ______________________]            
Unless one of the above boxes is checked, the Trustee and Registrar will refuse
to register any of the Notes evidenced by this certificate in the name of any
Person other than the registered Holder

A-10
NY\6120801.4

--------------------------------------------------------------------------------




thereof; provided that, if the fourth box is checked, the Company may require,
prior to registering any such transfer of the Notes, in its sole discretion,
such legal opinions, certifications and other information as the Company may
reasonably request to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.
If none of the foregoing boxes is checked, the Trustee or Registrar shall not be
obligated to register this Note in the name of any Person other than the Holder
hereof unless and until the conditions to any such transfer of registration set
forth herein and in Section 2.11 of the Indenture shall have been satisfied.
Dated:    ________________    
______________________

______________________
Signature(s)
(Sign exactly as your name appears on the other side of this Note)






______________________    
Signature Guarantee
(Signature(s) must be guaranteed by an institution which is a member of one of
the following recognized signature Guarantee Programs: (i) The Notes Transfer
Agent Medallion Program (STAMP); (ii) The New York Stock Exchange Medallion
Program (MNSP); (iii) The Stock Exchange Medallion Program (SEMP) or
(iv) another guarantee program acceptable to the Trustee)

A-11
NY\6120801.4

--------------------------------------------------------------------------------






ATTACHMENT 4
[Insert for Global Note]
SCHEDULE OF INCREASES AND DECREASES IN THE GLOBAL NOTE
Initial Principal Amount of Global Note:
Date
Amount of Increase in Principal Amount of Global Note
Amount of Decrease in Principal Amount of Global Note
Principal Amount of Global Note After Increase or Decrease
Notation by Registrar, Note Custodian or authorized signatory of Trustee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








A-12
NY\6120801.4

--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF FREE TRANSFERABILITY CERTIFICATE]
Officer’s Certificate
[date]
[NAME OF OFFICER], the [TITLE] of SunEdison, Inc., a Delaware corporation (the
“Company”) does hereby certify, in connection with the occurrence of the Free
Trade Date on [date] in respect of $[add principal amount] of the Company’s
2.75% Convertible Senior Notes due 2021 (CUSIP: 86732Y AB5) (the “Notes”)
pursuant to the terms of the Indenture, dated as of December 20, 2013 (as may be
amended or supplemented from time to time, the “Indenture”), by and between the
Company and Wilmington Trust, National Association (the “Trustee”), that:
1.    The undersigned is permitted to sign this “Officer’s Certificate” on
behalf of the Company, as the term “Officer’s Certificate” is defined in the
Indenture.
2.    The undersigned has read, and thoroughly examined, the Indenture and the
definitions therein relating thereto.
3.    In the opinion of the undersigned, the undersigned has made such
examination as is necessary to enable the undersigned to express an informed
opinion as to whether or not all conditions precedent to the removal of the
Restricted Notes Legend described herein from the Notes as provided for in the
Indenture have been complied with.
4.    To the best knowledge of the undersigned, all conditions precedent
described herein as provided for in the Indenture and, in the case of Global
Notes, the Applicable Procedures have been complied with.
5.     The Resale Restriction Termination Date for the Notes is the date of this
Officer’s Certificate. The Company is satisfied that the Notes are not subject
to the restrictions set forth in the Restricted Notes Legend and Section 2.07 of
the Indenture.
In accordance with Section 2.08 of the Indenture, the Company hereby advises you
as follows:
1.    The Restricted Notes Legend set forth on the Notes shall be deemed removed
from the Notes in accordance with the terms and conditions of the Notes and as
provided in the Indenture, without further action on the part of the Holders.
2.    The restricted CUSIP number for the Notes shall be deemed removed from the
Notes and replaced with an unrestricted CUSIP number, which unrestricted CUSIP
number shall be 86732Y AD1, in accordance with the terms and conditions of the
Notes and as provided in the Indenture, without further action on the part of
the Holders.
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Indenture.

B-1
NY\6120801.4

--------------------------------------------------------------------------------







A-2
NY\6120801.4

--------------------------------------------------------------------------------

EXHIBIT B

IN WITNESS WHEREOF, the undersigned signed this Officer’s Certificate as of the
date written above.
SunEdison, Inc.
By:        
Name:    
Title:    





B-3
NY\6120801.4

--------------------------------------------------------------------------------




EXHIBIT C
[FORM OF RESTRICTED STOCK LEGEND]
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1)
REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

(2)
AGREES FOR THE BENEFIT OF SUNEDISON, INC. (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”)
(X) THAT IS AT LEAST ONE YEAR AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF THE
COMPANY’S 2.75% CONVERTIBLE SENIOR NOTES DUE 2021 OR SUCH OTHER PERIOD OF TIME
AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THERETO, AND (Y) ON WHICH THE COMPANY HAS INSTRUCTED THE TRUSTEE FOR THE
COMPANY’S 2.75% CONVERTIBLE SENIOR NOTES DUE 2021 THAT THE RESTRICTIONS
DESCRIBED IN THE LEGEND WILL NO LONGER APPLY IN ACCORDANCE WITH THE PROCEDURES
DESCRIBED IN THE INDENTURE GOVERNING THE COMPANY’S 2.75% CONVERTIBLE SENIOR
NOTES DUE 2021, EXCEPT:

(A)
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

(B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED (OR HAS BECOME)
EFFECTIVE UNDER THE SECURITIES ACT THAT COVERS RESALE OF THE SHARES OF COMMON
STOCK UNDERLYING THE COMPANY’S 2.75% CONVERTIBLE SENIOR NOTES DUE 2021, OR

(C)
TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


C-1
NY\6120801.4

--------------------------------------------------------------------------------




PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT FOR THE COMPANY’S COMMON STOCK RESERVE
THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR
OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE
PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, AND THE TRANSFER AGENT WILL NOT BE REQUIRED TO
ACCEPT FOR REGISTRATION OF TRANSFER ANY SECURITIES ACQUIRED BY A PURCHASER
EXCEPT UPON PRESENTATION OF EVIDENCE SATISFACTORY TO THE TRANSFER AGENT THAT THE
RESTRICTIONS SET FORTH HEREIN HAVE BEEN COMPLIED WITH. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.



C-2

--------------------------------------------------------------------------------

21853376.04-NYCSR07A - MSW
NY\6120801.4